





Exhibit 10.1




Published CUSIP Number: 01858HAC7
Revolving Credit CUSIP Number: 01858HAD5
Term Loan CUSIP Number: 01858HAE3



--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of June 14, 2017
 
among
 
ALLIANCE DATA SYSTEMS CORPORATION,
as Borrower,
 
THE GUARANTORS PARTY HERETO,
 
THE BANKS PARTY HERETO,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD.,
SUNTRUST ROBINSON HUMPHREY, INC.
BNP PARIBAS SECURITIES CORP.,
FIFTH THIRD BANK,
RBC CAPITAL MARKETS,
SUMITOMO MITSUI BANKING CORPORATION
and
THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Bookrunners


BANK OF AMERICA, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Syndication Agents


JPMORGAN CHASE BANK, N.A., MIZUHO BANK LTD., SUNTRUST BANK, BNP PARIBAS,
FIFTH THIRD BANK, ROYAL BANK OF CANADA, SUMITOMO MITSUI BANKING
CORPORATION, THE BANK OF NOVA SCOTIA, CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH and CITIBANK, N.A.,
as Co‑Documentation Agents
 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
 
ARTICLE 1
DEFINITIONS
1
     
Section 1.1
Definitions
1
Section 1.2
Accounting Terms and Determinations
21
Section 1.3
Types of Borrowings
22
     
ARTICLE 2
THE CREDITS
22
     
Section 2.1
Commitments to Lend
22
Section 2.2
Notice of Borrowing
26
Section 2.3
Notice to Banks Funding of Loans
26
Section 2.4
Evidence of Indebtedness
27
Section 2.5
Maturity of Loans
27
Section 2.6
Interest Rates
28
Section 2.7
Fees
29
Section 2.8
Termination or Reduction of Revolving Credit Commitments
30
Section 2.9
Method of Electing Interest Rates for Loans
30
Section 2.10
Optional Prepayments
31
Section 2.11
Mandatory Prepayments
31
Section 2.12
General Provisions as to Payments
32
Section 2.13
Funding Losses
33
Section 2.14
Computation of Interest and Fees
33
Section 2.15
Regulation D Compensation
33
Section 2.16
Increase in Commitment
34
Section 2.17
Defaulting Banks
36
Section 2.18
Extensions
38
     
ARTICLE 2A LETTERS OF CREDIT
 
38
     
Section 2A.1
Letters of Credit
38
Section 2A.2
Minimum Stated Amount
40
Section 2A.3
Letter of Credit Requests; Notices of Issuance; Reports
40
Section 2A.4
Agreement to Repay Letter of Credit Drawings
40
Section 2A.5
Letter of Credit Participations
40
Section 2A.6
Increased Costs
43
     
ARTICLE 3
CONDITIONS
43
     
Section 3.1
Initial Borrowing
43
Section 3.2
Each Borrowing
44
     
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
45
     
Section 4.1
Existence and Power
45
Section 4.2
Corporate and Governmental Authorization; No Contravention
45
Section 4.3
Binding Effect
45
Section 4.4
Financial Information
45
Section 4.5
Litigation
46
Section 4.6
Compliance with ERISA
46
Section 4.7
Environmental Matters
46
Section 4.8
Taxes
47
Section 4.9
Subsidiaries
47
Section 4.10
Investment Company
47
Section 4.11
Full Disclosure
47
Section 4.12
AML Laws; Anti-Corruption Laws and Sanctions
48
     





-i-

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
Page
 
ARTICLE 5
COVENANTS
48
     
Section 5.1
Information
48
Section 5.2
Payment of Obligations
50
Section 5.3
Maintenance of Property; Insurance
50
Section 5.4
Conduct of Business and Maintenance of Existence
51
Section 5.5
Compliance with Laws
51
Section 5.6
Inspection of Property, Books and Records
51
Section 5.7
Mergers and Sales of Assets
51
Section 5.8
Use of Proceeds
52
Section 5.9
Negative Pledge
52
Section 5.10
End of Fiscal Years and Fiscal Quarters
53
Section 5.11
Total Leverage Ratio
53
Section 5.12
Interest Coverage Ratio
53
Section 5.13
Delinquency Ratio
53
Section 5.14
Debt Limitation
53
Section 5.15
Capitalization of Insured Subsidiaries
55
Section 5.16
Restricted Payments; Required Dividends
55
Section 5.17
Change of Business
55
Section 5.18
Permitted Acquisitions
55
Section 5.19
No Restrictions
55
Section 5.20
Guarantors
57
Section 5.21
Government Regulation
57
Section 5.22
Limitation on Negative Pledge Clauses
58
     
ARTICLE 6
DEFAULTS
59
     
Section 6.1
Events of Default
59
     
ARTICLE 7
THE AGENT
61
     
Section 7.1
Appointment and Authorization
61
Section 7.2
Administrative Agent and Affiliates
61
Section 7.3
Action by Administrative Agent
61
Section 7.4
Consultation with Experts
61
Section 7.5
Liability of Administrative Agent
61
Section 7.6
Indemnification
62
Section 7.7
Credit Decision
62
Section 7.8
Successor Administrative Agent
62
Section 7.9
Reliance by the Administrative Agent
63
Section 7.10
Letter of Credit Issuer and Swing Lender
63
Section 7.11
Other Agents
63
Section 7.12
Delegation of Duties
63
     
ARTICLE 8
CHANGE IN CIRCUMSTANCES
64
     
Section 8.1
Basis for Determining Interest Rate Inaccurate or Unfair
64
Section 8.2
Illegality
64
Section 8.3
Increased Cost and Reduced Return
64
Section 8.4
Taxes
65
Section 8.5
Base Rate Loans Substituted for Affected Fixed Rate Loans
66
Section 8.6
Limitations on Reimbursement
67





-ii-

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
Page
 
Section 8.7
Replacement of Banks
67
     
ARTICLE 9
PERFORMANCE AND PAYMENT GUARANTY
68
     
Section 9.1
Unconditional and Irrevocable Guaranty
68
Section 9.2
Enforcement
69
Section 9.3
Obligations Absolute
69
Section 9.4
Waiver
70
Section 9.5
Subrogation
70
Section 9.6
Survival
70
Section 9.7
Guarantors' Consent to Assigns
70
Section 9.8
Continuing Agreement
70
Section 9.9
Entire Agreement
71
Section 9.10
Application
71
Section 9.11
Benefit to Guarantors
71
Section 9.12
Keepwell
71
     
ARTICLE 10
MISCELLANEOUS
71
     
Section 10.1
Notices
71
Section 10.2
No Waivers
72
Section 10.3
Expenses; Indemnification
73
Section 10.4
Sharing of Set‑Offs
73
Section 10.5
Amendment or Waiver, etc
74
Section 10.6
Successors and Assigns
76
Section 10.7
Collateral
79
Section 10.8
Governing Law; Submission to Jurisdiction
79
Section 10.9
Counterparts; Integration; Effectiveness; Survival; Electronic Execution
80
Section 10.10
Waiver of Jury Trial
80
Section 10.11
Limitation on Interest
80
Section 10.12
Currency Equivalent Generally
81
Section 10.13
No Advisory or Fiduciary Responsibility
81
Section 10.14
Patriot Act
81
Section 10.15
Confidentiality
82
Section 10.16
Amendment and Restatement; No Novation
82
Section 10.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
82





-iii-

--------------------------------------------------------------------------------







TABLE OF CONTENTS
(continued)
Page
APPENDIX I — Pricing Schedule




-iv-

--------------------------------------------------------------------------------



This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 14, 2017, is
entered into by and among ALLIANCE DATA SYSTEMS CORPORATION, a Delaware
corporation (the "Borrower"), the GUARANTORS from time to time party hereto, the
BANKS from time to time party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.


WHEREAS, the Borrower has requested that the Banks provide a credit facility to
the Borrower on the terms and conditions set forth in this Agreement;


NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE 1


DEFINITIONS


SECTION 1.1     Definitions.  The following terms, as used herein, have the
following meanings:


 "Acquisition" means any acquisition, whether in a single transaction or series
of related transactions, by the Borrower or any one or more of its Subsidiaries,
or any combination thereof, of (a) all or a substantial part of the assets, or
all or any substantial part of a going business or division, of any Person,
whether through purchase of assets or securities, by merger or otherwise,
(b) control of securities of an existing corporation or other Person having
ordinary voting power (apart from rights accruing under special circumstances)
to elect a majority of the board of directors (or other persons performing
similar functions) of such corporation or other Person or (c) control of a
greater than 50% ownership interest in any existing partnership, joint venture
or other Person, but in each case excluding (i) acquisitions of, or from,
Subsidiaries and (ii) acquisitions of Securitization Assets, directly or
indirectly through the Acquisition of a Person owning Securitization Assets.


"Administrative Agent" means Wells Fargo Bank, in its capacity as agent for the
Banks hereunder, and its successors in such capacity.


"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.


"Affected Loans" has the meaning set forth in Section 2.11(c).


"Affiliate" means (a) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a "Controlling Person") or (b) any
Person (other than the Borrower or a Subsidiary thereof) which is controlled by
or is under common control with a Controlling Person.  As used herein, the term
"control" means possession, directly or indirectly, of the power to vote 10% or
more of any class of voting securities of a Person or to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.  The Affiliates of a
Person shall include any officer or director of such Person.


"Agreement" means this Amended and Restated Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended, renewed or refinanced from time to time.


"AML Laws" means all laws, rules, and regulations of any jurisdiction applicable
to any Bank, the Borrower or any of the Borrower's Subsidiaries from time to
time concerning or relating to anti-money laundering, including, but not limited
to, the Patriot Act.


-1-

--------------------------------------------------------------------------------





"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of the Borrower's Subsidiaries
from time to time concerning or relating to bribery or corruption, including,
but not limited to, the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et.seq.


"Applicable Commitment Fee Percentage" means a rate per annum equal to the
applicable rate specified in the pricing schedule attached hereto as Appendix I.


"Applicable Lending Office" means, with respect to any Bank, (a) in the case of
its U.S. Dollar Loans, its Domestic Lending Office, (b) in the case of its
Canadian Dollar Loans, its Domestic Lending Office or a Canadian branch or an
affiliate thereof, and (c) in the case of its Euro‑Dollar Loans, its Euro‑Dollar
Lending Office.


"Arranger" means, collectively, Wells Fargo Securities, LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, The Bank of Tokyo-Mitsubishi UFJ, Ltd.
(MUFG), JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., SunTrust Robinson
Humphrey, Inc., BNP Paribas Securities Corp., Fifth Third Bank, RBC Capital
Markets1, Sumitomo Mitsui Banking Corporation and The Bank of Nova Scotia in
their capacities as joint lead arrangers and joint bookrunners.


"Assignment and Assumption Agreement" means an appropriately completed
Assignment and Assumption Agreement in substantially the form of Exhibit A
hereto.


"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


"Bank" means each bank or other lender listed on the signature pages hereof,
each assignee which becomes a Bank pursuant to Section 10.6(c), and their
respective successors.


"Bank Insolvency Event" shall mean that (a) a Bank or its Parent is insolvent,
or is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, (b) a Bank or its Parent is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, custodian or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other Governmental Authority acting in such
capacity, has been appointed for such Bank or its Parent, or such Bank or its
Parent has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment, or (c) a Bank or its Parent
has been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Bank Insolvency Event shall not be deemed to
have occurred  solely by virtue of (i) the ownership or acquisition of any
equity interest in or control of a Bank or a Parent thereof by a Governmental
Authority or an instrumentality thereof or (ii) the appointment of an
administrator, trustee, custodian, or other similar official by a Governmental
Authority or an instrumentality thereof under or based on the law in the country
where such Bank or such Parent is subject to home jurisdiction, if such Bank or
such Parent is solvent and applicable law requires that such appointment not be
disclosed, in each case so long as such ownership or



--------------------------------------------------------------------------------

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.


-2-

--------------------------------------------------------------------------------





acquisition or appointment, as applicable, does not result in or provide such
Bank with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Bank (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Bank.


"Bankruptcy Code" has the meaning set forth in Section 9.3.


"Base Rate" means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate for such day, (b) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day and (c)  the London Interbank Offered Rate for an Interest Period
of one month plus 1.00%.


"Base Rate Loan" means a Loan in U.S. Dollars which bears interest at the Base
Rate pursuant to the provisions of Articles 2 or 8 hereof.


"Base Rate Margin" means a percentage per annum equal to the applicable
percentage specified in the pricing schedule attached hereto as Appendix I.


"Beneficiaries" has the meaning set forth in Section 9.1.


"Benefit Arrangement" means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


"Borrower" has the meaning provided in the first paragraph of this Agreement.


"Borrowing" has the meaning set forth in Section 1.3.


"Brand Loyalty" means Brand Loyalty Group B.V. and its successors that are
Foreign Subsidiaries and any other Foreign Subsidiary of the Borrower that
conducts the majority of its operations in Europe.


"Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close and, if
the applicable Business Day relates to an advance or continuation of, or
conversion into, or payment of, a (a) Euro‑Dollar Loan or a Base Rate Loan for
which the Base Rate is determined by clause (c) of the definition thereof, on
which commercial banks are open for international business (including dealing in
U.S. Dollar deposits) in London, England or (b) Canadian Dollar Loan, on which
commercial banks are open for international business in Toronto, Canada.
 
"CAD Fronted Loans" has the meaning set forth in Section 2.1(h).


"CAD Fronting Bank" means Wells Fargo Bank and any Bank that agrees in its sole
discretion, with the consent of the Administrative Agent and the Borrower, to
replace Wells Fargo Bank as the CAD Fronting Bank hereunder.


"CAD Non-Funding Bank" means each Bank which has notified the Borrower and
Administrative Agent in writing no later than one (1) Business Day prior to the
Effective Date that it is unable to fund Loans in Canadian Dollars as confirmed
by the CAD Fronting Bank in writing; provided that each such Bank shall be a CAD
Non‑Funding Bank solely to the extent of its Revolving Credit Commitment as in
effect on the Effective Date.


"Canadian Base Rate" means, for any day, the greater of:  (a) the floating
annual rate of interest established by the Administrative Agent from time to
time as the reference rate it will use to determine rates


-3-

--------------------------------------------------------------------------------





of interest on Canadian Dollar loans to customers in the United States and
designated as its prime rate, as in effect on such day (it being acknowledged
and agreed that such rate may not be the Administrative Agents' best or lowest
rate); and (b) the CDOR Rate applicable on such day plus 1.0%.


"Canadian Base Rate Loan" means a Loan in Canadian Dollars which bears interest
at the Canadian Base Rate pursuant to the provisions of Articles 2 or 8 hereof.


"Canadian Base Rate Margin" means a percentage per annum equal to the applicable
percentage specified in the pricing schedule attached hereto as Appendix I.


"Canadian Dollar Loans" means and includes each Loan denominated in Canadian
Dollars.


"Canadian Dollars" and "Cdn$" each mean the lawful currency of Canada.


"Capital Lease" means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP; provided that,
notwithstanding the foregoing, any obligations of a Person under a lease
(whether existing now or entered into in the future) that is not (or would not
be) a Capital Lease under GAAP as in effect on the Effective Date shall not be
treated as a Capital Lease solely as a result of changes in GAAP, including,
without limitation, those described in the Accounting Standards Update to Leases
(Topic 842) issued in February 2016 by the Financial Accounting Standards Board.


"Capital Stock" means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest (including Preferred Interests) or
participation in a Person that confers on the holder thereof the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person and (f) any and all warrants, rights or options to purchase any
of the foregoing (other than Debt securities convertible into an equity
interest).


"Cash Collateralize" means, in respect of any obligations, to provide and pledge
(as a first priority perfected security interest) cash collateral for such
obligations in Dollars with the Administrative Agent pursuant to documentation
(which shall permit certain investments in cash equivalents reasonably
satisfactory to the Administrative Agent, until the proceeds are applied to such
obligations) in form and substance reasonably satisfactory to the Administrative
Agent (and "Cash Collateral," "Cash Collateralized" and "Cash Collateralization"
have the corresponding meanings).


"CDOR Rate" means on any day the annual rate of interest which is the rate
determined as being the arithmetic average of the quotations of all institutions
listed in respect of the "BA 1 Month" Rate for Canadian Dollar denominated
bankers' acceptances displayed and identified as such on the "Reuters Screen
CDOR Page" (as defined in the International Swap Dealer Association, Inc.
definitions, as modified and amended from time to time) as of 10:00 a.m.
Toronto, Ontario local time on such day and, if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. Toronto, Ontario local time to reflect any
error in a posted rate of interest or in the posted average annual rate of
interest); and if such rates are not available on the Reuters Screen CDOR Page
on any particular day, then the CDOR Rate on that day shall be calculated as the
30 day rate applicable to Canadian Dollar denominated bankers' acceptances
quoted by the Administrative Agent as of 10:00 a.m. Toronto, Ontario local time
on such day; or if such day is not a Business Day, then as quoted by the
Administrative Agent on the immediately preceding Business Day.  Notwithstanding
the foregoing, in no event shall the CDOR Rate be less than 0%.


-4-

--------------------------------------------------------------------------------





"Change in Law" means (a) the adoption of any applicable law, rule or regulation
after the Effective Date, (b) any change in any applicable law, rule or
regulation, or any change in the interpretation, implementation or application
thereof, by any Governmental Authority after the Effective Date, or
(c) compliance by any Bank (or its Applicable Lending Office) or any Letter of
Credit Issuer (or, for purposes of Section 8.3(b), by the Parent of such Bank or
any Letter of Credit Issuer, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Effective Date; provided that for purposes of this
Agreement, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted or issued.


"Change of Control" means the acquisition by any "person" or "group" (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) at any time of beneficial ownership of 30% or more of the
outstanding Voting Stock of the Borrower on a fully‑diluted basis; provided,
that common stock owned by employees (either individually or through employee
stock ownership or other stock-based benefit plans) of the Borrower and its
Subsidiaries shall not be included in the calculation of ownership interests for
purposes of this definition or any "change of control."


"Code" means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect on the Effective Date and
any subsequent provisions of the Code, amendatory thereof, supplemental thereto
or substituted therefor.


"Comenity Bank" means Comenity Bank, a Delaware state-chartered bank indirectly
wholly-owned by the Borrower.


"Commitment Amount Increase" has the meaning set forth in Section 2.16(a).


"Commitments" means the Revolving Credit Commitments and the Term Loan
Commitments.


"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


"Consolidated Debt" of any Person means, at any date, the Debt of such Person
and its Consolidated Subsidiaries, determined on a consolidated basis as of such
date; provided that Consolidated Debt of such Person shall exclude Debt of the
Borrower and its Subsidiaries in the form of earn-out obligations, purchase
price adjustments, deferred compensation and similar obligations, in each case,
incurred or assumed in connection with the acquisition or disposition of any
business, assets or Capital Stock of a Subsidiary otherwise permitted under this
Agreement.


"Consolidated EBIT" means, for any period, the sum of Consolidated Net Income
for such period, plus, to the extent deducted in determining such Consolidated
Net Income, (a) Consolidated Interest Expense and (b) federal, state, local and
foreign income, value added and similar taxes.  If, during the period for which
Consolidated EBIT is being calculated, the Borrower or any Subsidiary has
(a) acquired sufficient Capital Stock of a Person to cause such Person to become
a Subsidiary, (b) acquired all or substantially all of the assets or operations,
division or line of business of a Person, (c) disposed of sufficient Capital
Stock of a Subsidiary to cause such Subsidiary to cease to be a Subsidiary, or
(d) disposed of or discontinued all or substantially all of the assets or
operations of a Subsidiary or business unit, Consolidated EBIT shall be


-5-

--------------------------------------------------------------------------------





calculated after giving pro forma effect thereto as if such acquisition,
disposition or discontinuation had occurred on the first day of such period.


"Consolidated Interest Expense" means, for any period, the total interest
expense paid on Debt of the Borrower and its Subsidiaries (including the
interest component of Capital Leases) for such period, determined on a
consolidated basis in accordance with GAAP; provided that Debt of Borrower and
its Subsidiaries shall exclude Debt in the form of earn-out obligations,
purchase price adjustments, deferred compensation and similar obligations, in
each case, incurred or assumed in connection with the acquisition or disposition
of any business, assets or Capital Stock of a Subsidiary otherwise permitted
under this Agreement.


"Consolidated Net Income" of any Person means, for any fiscal period, the net
income of such Person and its Consolidated Subsidiaries, determined on a
consolidated basis for such period, exclusive of the effect of any extraordinary
or other nonrecurring gain and loss and excluding all non‑cash adjustments;
provided that any cash payment made (or received) with respect to any such
non‑cash charge, expense or loss shall be subtracted (added) in computing
Consolidated Net Income during the period in which such cash payment is made (or
received).


"Consolidated Operating EBITDA" means, for any period, the sum of Consolidated
EBIT for such period, plus, to the extent deducted in determining Consolidated
Net Income, (a) depreciation and amortization expense, including amortization of
intangible assets and (b) interest expense paid on Qualifying Deposits and
Qualified Securitization Transactions for such period.  If, during the period
for which Consolidated Operating EBITDA is being calculated, the Borrower or any
Subsidiary has (a) acquired sufficient Capital Stock of a Person to cause such
Person to become a Subsidiary, (b) acquired all or substantially all of the
assets or operations, division or line of business of a Person, (c) disposed of
sufficient Capital Stock of a Subsidiary to cause such Subsidiary to cease to be
a Subsidiary, or (d) disposed of or discontinued all or substantially all of the
assets or operations of a Subsidiary or business unit, Consolidated Operating
EBITDA shall be calculated after giving pro forma effect thereto as if such
acquisition, disposition or discontinuation had occurred on the first day of
such period and the reasonable expenses related to such acquisition, disposition
or discontinuation shall be added to Consolidated Operating EBITDA for such
period.


"Consolidated Subsidiary" of any Person means, at any date, any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.


"Consolidated Total Assets" of any Person means total assets of such Person and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP
less any amount of assets reflected therein to the extent that they have been
sold or pledged pursuant to a Qualified Securitization Transaction that are or
may be reflected as debt on a balance sheet of such Person.


"Convertible Debt" means Debt issued by the Borrower which by its terms may be
converted into or exchanged for equity securities of the Borrower at the option
of the Borrower or the holder of such Debt, including without limitation, Debt
with respect to which the performance due by the Borrower may be measured in
whole or in part by reference to the value of an equity security of the Borrower
but may be satisfied in whole or in part in cash.


"Credit" means either the Revolving Credit or the Term Credit.


"Credit Document" means this Agreement, the Notes and each other document
(including any additional guarantees) executed or delivered in connection
herewith or therewith.


-6-

--------------------------------------------------------------------------------





"Credit Party" means the Borrower and each Guarantor.


"Debt" of any Person means at any date, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee in respect of Capital Leases, (e) all non‑contingent
obligations (and, for purposes of Section 5.9, Section 5.14 and the definition
of "Material Financial Obligations," all contingent obligations) of such Person
to reimburse any bank or other Person in respect of amounts paid under a letter
of credit or similar instrument, (f) all Debt secured by a Lien on any asset of
such Person, whether or not such Debt is otherwise an obligation of such Person
(and if such Debt is not otherwise an obligation of such Person, valued at the
lesser of the amount of such Debt and the fair market value of the assets
subject to such Lien), (g) all Debt of others Guaranteed by such Person (and if
such Guaranty is limited, valued at the lesser of the amount of such Debt and
the maximum amount of such Guaranty) and (h) Redeemable Stock of the Borrower or
any of its Subsidiaries, valued at the amount of all obligations with respect to
the redemption or repurchase thereof or the applicable liquidation preference. 
Notwithstanding the foregoing, there shall be excluded from Debt of any Person
(i) any obligations of such Person under a Qualified Securitization Transaction
that might otherwise constitute Debt of such Person, (ii) any obligations of
such Person in respect of Qualifying Deposits, (iii) obligations arising out of
the endorsement of negotiable instruments for collection in the ordinary course
of business, (iv) customary indemnification obligations, (v) post-closing
payments in connection with acquisitions and dispositions of assets in the form
of purchase price adjustments, deferred compensation and similar obligations;
provided that, at the time of closing of such acquisition or disposition, the
amount of any such obligation is not determinable and, to the extent such
obligation thereafter becomes fixed and finally determined, the amount is paid
within 60 days thereafter, and (vi) any earn-out obligation until such
obligation appears in the liabilities section of the balance sheet of such
Person; provided, that any obligation described in clause (v) or (vi) above
shall be excluded from Debt to the extent (A) such Person is indemnified for the
payment thereof by a solvent Person or (B) amounts to be applied to the payment
therefor are in escrow.


"Default" means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.


"Defaulting Bank" means, at any time, subject to Section 2.17(b), (a) any Bank
that has failed for two (2) or more Business Days to comply with its obligations
under this Agreement (i) to make a Loan unless such Bank has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Bank's good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with any
applicable Default, will be specifically identified in such writing), (ii) to
make a payment to the Letter of Credit Issuer in respect of a Letter of Credit
or to the Swing Lender in respect of a Swing Loan or (iii) to make any other
payment due hereunder, unless the subject of a good faith dispute (each a
"funding obligation"), (b) any Bank that has notified the Administrative Agent
in writing, or has stated publicly, that it does not intend to comply with any
such funding obligation hereunder, unless such writing or public statement
states that such position is based on such Bank's determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with any applicable Default, will be specifically identified in such
writing or public statement), (c) any Bank that has, for three (3) or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Bank will cease to be a Defaulting Bank pursuant to this clause (c) upon
the Administrative Agent's and the Borrower's receipt of such written
confirmation), (d) any Bank with respect to which a Bank Insolvency Event has
occurred and is continuing or (e) any Bank that becomes the subject of a Bail-In
Action.  Any determination reasonably made by the Administrative Agent that a
Bank is a Defaulting Bank will be


-7-

--------------------------------------------------------------------------------





conclusive and binding, absent manifest error, and such Bank shall be deemed to
be a Defaulting Bank (subject to Section 2.17(b)).


"Delinquency Ratio" means, for any calendar month, the percentage equivalent of
a fraction (a) the numerator of which is the aggregate amount of all Managed
Receivables the minimum payments on which are more than ninety (90) days
contractually overdue and (b) the denominator of which is all Managed
Receivables, in each case determined as of the last day of such calendar month.


"Derivatives Obligations" of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross‑currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions), any transaction whose value is derived from another asset or
security, or any combination of the foregoing transactions; provided, however,
that, with respect to any Guarantor, Derivatives Obligations Guaranteed by such
Guarantor shall exclude all Excluded Derivative Obligations.


"Dollars", "U.S. Dollars" and "$" means freely transferable lawful money of the
United States of America.


"Domestic Lending Office" means, as to each Bank, its office identified as such
on its Administrative Questionnaire or such other office as such Bank may
hereafter designate as its Domestic Lending Office by notice to the Borrower and
the Administrative Agent, which office shall be located in the United States.


"Domestic Subsidiary" means any Subsidiary of the Borrower incorporated or
organized in the United States or any state or territory thereof.


"EDGAR" has the meaning set forth in Section 5.1(a).


"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


"Effective Date" means June 14, 2017.


"Eligible Bank" means a bank or trust company (i) that is organized and existing
under the laws of the United States of America or Canada, or any state,
territory, province or possession thereof or any member state of the European
Union, (ii) that, as of the time of the making or acquisition of an Investment
in such bank or trust company, has combined capital and surplus in excess of
$500.0 million and (iii) the senior Debt of which is rated at least "A-2" by
Moody's or at least "A" by S&P.


-8-

--------------------------------------------------------------------------------





"Eligible Cash Equivalents" means any of the following Investments:  (i)
securities issued or directly and fully guaranteed or insured by the United
States, Canada or a member state of the European Union or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States, Canada or such member state is pledged in support thereof) maturing not
more than one year after the date of acquisition; (ii) time deposits in and
certificates of deposit of any Eligible Bank (or in any other financial
institution to the extent the amount of such deposit is within the limits
insured by the Federal Deposit Insurance Corporation), provided that such
Investments have a maturity date not more than two years after the date of
acquisition and that the weighted average life of all such Investments is one
year or less from the respective dates of acquisition; (iii) repurchase
obligations with a term of not more than 180 days for underlying securities of
the types described in clause (i) above or clause (iv) below entered into with
any Eligible Bank or securities dealers of recognized national standing;
(iv) direct obligations issued by any state, province or territory of the United
States or Canada or any political subdivision or public instrumentality thereof,
provided that such Investments mature, or are subject to tender at the option of
the holder thereof, within 365 days after the date of acquisition and, at the
time of acquisition, have a rating of at least A from S&P's or A-2 or P-2 (or
long term ratings of at least A3 or A-) from either S&P or Moody's, or with
respect to municipal bonds, a rating of at least MIG 2 or VMIG 2 from Moody's
(or equivalent ratings by any other nationally recognized rating agency); (v)
commercial paper of any Person other than an Affiliate of the Borrower and other
than structured investment vehicles, provided that such Investments have a
rating permissible under clause (iv) above and mature within 270 days after the
date of acquisition; (vi) overnight and demand deposits in and bankers'
acceptances of any Eligible Bank; (vii) demand deposits in any bank or trust
company to the extent insured by the Federal Deposit Insurance Corporation;
(viii) in the case of a Foreign Subsidiary or any other Subsidiary that conducts
business outside of the United States, demand deposits and time deposits that
(a) are denominated in the currency of a country that is a member of the OECD or
the currency of the country in which such Subsidiary is organized or conducts
business and (b) are consistent with the Borrower's investment policy as in
effect from time to time, provided that, in the case of time deposits, such
Investments have a maturity date not more than two years after the date of
acquisition and that the weighted average life of all such time deposits is one
year or less from the respective dates of acquisition; (ix) money market funds
(and shares of investment companies that are registered under the U.S.
Investment Company Act of 1940, as amended) substantially all of the assets of
which comprise Investments of the types described in clauses (i) through (vii);
(x) United States dollars, or money in other currencies received in the ordinary
course of business; (xi) asset-backed securities and corporate securities that
are eligible for inclusion in money market funds; (xii) fixed maturity
securities that are rated BBB- and above by S&P or Baa3 and above by Moody's;
provided that the aggregate amount of Investments by any Person in fixed
maturity securities that are rated BBB+, BBB or BBB- by S&P or Baa1, Baa2 or
Baa3 by Moody's shall not exceed 20% of the aggregate amount of Investments in
fixed maturity securities by such Person; and (xiii) instruments generally
equivalent or similar to those referred to in clauses (i) through (vii) above or
funds generally equivalent or similar to those referred to in clause (ix) above
and comparable in credit quality and tenor to those referred to in such clauses
and commonly used by corporations for cash management purposes in jurisdictions
outside the United States to the extent advisable in connection with any
business conducted by the Borrower or by any Subsidiary, all as determined in
good faith by the Borrower.


"Eligible Transferee" means and includes a commercial bank, insurance company,
financial institution, fund or other Person (other than a natural person or a
Defaulting Bank) which regularly purchases interests in loans or extensions of
credit of the types made pursuant to this Agreement, any other Person (other
than a natural person) which would constitute a "qualified institutional buyer"
within the meaning of Rule 144A under the Securities Act of 1933, as amended and
as in effect on the Effective Date, or other "accredited investor" (other than a
natural person) (as defined in Regulation D of the Securities Act of 1933, as
amended and as in effect on the Effective Date).


-9-

--------------------------------------------------------------------------------





"Environmental Laws" means any and all federal, state, provincial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
the environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
cleanup or other remediation thereof.


"ERISA" means the U.S. Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.


"ERISA Group" of any Person means such Person, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Code.


"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.


"Euro‑Dollar Lending Office" means, as to each Bank, its office, branch or
affiliate identified as such on the signature pages hereto or such other office,
branch or affiliate of such Bank as it may hereafter designate as its
Euro‑Dollar Lending Office by notice to the Borrower and the Administrative
Agent.


"Euro‑Dollar Loan" means (a) a Loan which bears interest at a Euro‑Dollar Rate
or (b) an overdue amount which was a Euro‑Dollar Loan immediately before it
became overdue.


"Euro‑Dollar Margin" means a percentage per annum equal to the applicable
percentage specified in the pricing schedule attached hereto as Appendix I.


"Euro‑Dollar Rate" means a rate of interest determined pursuant to
Section 2.6(b) on the basis of the London Interbank Offered Rate.


"Event of Default" has the meaning set forth in Section 6.1.


"Excluded Derivative Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor's failure for any
reason not to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor becomes effective with respect to such related Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty is or becomes
illegal.


"Existing Credit Agreement" means that certain Credit Agreement dated as of July
10, 2013, by and among the Borrower, the guarantors from time to time party
thereto, the financial institutions from time to time party thereto, and Wells
Fargo Bank, as the Administrative Agent for such financial institutions, as the
same has been amended, modified or supplemented prior to the Effective Date.


"Extended Maturity Date" has the meaning set forth in Section 2.18.


-10-

--------------------------------------------------------------------------------





"Extended Revolving Credit Commitment" means, with respect to any Extending
Revolving Credit Bank at any time, the portion of such Bank's Revolving Credit
Commitment extended pursuant to Section 2.18.


"Extending Revolving Credit Bank" means any Bank that has agreed to extend all
or a portion of its Revolving Credit Commitment until an Extended Maturity Date
pursuant to Section 2.18.


"Extended Term Loan" means, with respect to any Extending Term Loan Bank at any
time, the portion of such Bank's outstanding Term Loan or Incremental Term Loan
extended pursuant to Section 2.18.


"Extending Term Loan Bank" means any Bank that has agreed to extend all or a
portion of its outstanding Term Loan or Incremental Term Loan until an Extended
Maturity Date pursuant to Section 2.18.


"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


"Federal Funds Rate" means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent.  Notwithstanding the foregoing, if
the Federal Funds Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.


"Foreign Pension Plan" means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.


"Foreign Subsidiary" means each Subsidiary of the Borrower other than a Domestic
Subsidiary.


"Fronting Exposure" means, at any time there is a Defaulting Bank, (a) with
respect to any Letter of Credit Issuer, such Defaulting Bank's Revolver
Percentage of the Letter of Credit Outstandings with respect to Letters of
Credit issued by such Letter of Credit Issuer other than Letter of Credit
Outstandings as to which such Defaulting Bank's participation obligation has
been reallocated to other Banks or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Lender, such Defaulting Bank's
Revolver Percentage of outstanding Swing Loans made by the Swing Lender other
than Swing Loans as to which such Defaulting Bank's participation obligation has
been reallocated to other Banks.


"Fronting Fee" has the meaning set forth in Section 2.7(c).


-11-

--------------------------------------------------------------------------------





"GAAP" has the meaning set forth in Section 1.2.


"Governmental Authority" means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including any
applicable supranational bodies (such as the European Union or the European
Central Bank).


"Granting Bank" has the meaning set forth in Section 10.6(e).


"Guaranteed Obligations" has the meaning set forth in Section 9.1.


"Guarantor" means each Subsidiary of the Borrower that is listed as a Guarantor
on the signature pages hereof or that becomes a Guarantor from time to time
after the Effective Date pursuant to Section 5.20, in each case unless and until
released pursuant to Section 5.20.


"Guarantor Supplement" means an appropriately completed Guarantor Supplement
substantially in the form of Exhibit C hereto.


"Guaranty" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep‑well, to
purchase assets, goods, securities or services, to take‑or‑pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the holder of such Debt of the payment thereof
to protect such holder against loss in respect thereof (in whole or in part),
provided, that the term Guaranty shall not include endorsements for collection
or deposit in the ordinary course of business.  The term "Guarantee" used as a
verb has a corresponding meaning.


"Hazardous Substances" means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by‑products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.


"Hostile Acquisition" means the acquisition of the Capital Stock of a Person
through a tender offer or similar solicitation of the owners of such Capital
Stock that has not been approved (prior to such acquisition) by resolutions of
the board of directors of such Person or by similar action if such Person is not
a corporation, and as to which such approval has not been withdrawn.


"Incremental Amendment" has the meaning set forth in Section 2.16(d).


"Incremental Term Loan" has the meaning set forth in Section 2.16(a).


"Indemnitee" has the meaning set forth in Section 10.3(b).


"Insured Subsidiary" means a Subsidiary of the Borrower that is an "insured
depository institution" under and as defined in the U.S. Federal Deposit
Insurance Act (12 U.S.C. §1813(c)(2)) or any successor statute or that has an
analogous status under the laws of Canada or any other country that is a member
of the OECD or any political subdivision of any such country.


-12-

--------------------------------------------------------------------------------





"Insured Subsidiary Cash" means (a) cash and balances due from depository
institutions, including, without limitation, noninterest-bearing balances and
currency and coin and interest-bearing balances, and (b) available-for-sale
securities constituting Eligible Cash Equivalents, in each case owned by, held
by, or owing to, an Insured Subsidiary.


"Interest Coverage Ratio" of any Person means, for any period, the ratio of
Consolidated Operating EBITDA of such Person for such period to Consolidated
Interest Expense of such Person for such period.


"Interest Period" means with respect to each Euro‑Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Period
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in the applicable notice; provided that:


(a) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (c)
below, end on the last Business Day of a calendar month; and


(c) any Interest Period for (i) any Loan (other than an Extended Term Loan) that
would otherwise end after the Maturity Date shall end on the Maturity Date
(unless such date is not a Business Day, in which case such Interest Period
shall end on the latest Business Day to occur prior to the Maturity Date) and
(ii) an Extended Term Loan that would otherwise end after the applicable
Extended Maturity Date shall end on such Extended Maturity Date (unless such
date is not a Business Day, in which case such Interest Period shall end on the
latest Business Day to occur prior to such Extended Maturity Date).


"Investment" means any investment in any Person, whether by means of share
purchase, capital contribution, loan, Guaranty, time deposit or otherwise (but
not including any demand deposit).


"Investment Grade Rating" means a rating equal to or higher than Baa3 (or the
equivalent) by Moody's Investors Service, Inc. or any successor to its rating
agency business and BBB- (or the equivalent) by Standard & Poor's, a division of
The McGraw Hill Companies, Inc., or any successor to its rating agency business,
or an equivalent rating by a "nationally recognized statistical rating
organization" as defined in Section 3 of the Securities Exchange Act of 1934, as
amended.


"L/C Participant" has the meaning set forth in Section 2A.5.


"L/C Supportable Obligations" means and includes obligations of the Borrower or
its Subsidiaries incurred in the ordinary course of business as are reasonably
acceptable to the Administrative Agent and the respective Letter of Credit
Issuer and otherwise permitted to exist pursuant to the terms of this Agreement.


"Letter of Credit" has the meaning set forth in Section 2A.1(a).


"Letter of Credit Commitment" means U.S. $30,000,000 as the same may be reduced
from time to time pursuant to Section 2.8.


"Letter of Credit Fee" has the meaning set forth in Section 2.7(b).


-13-

--------------------------------------------------------------------------------





"Letter of Credit Issuer" means the Wells Fargo Bank (or any of its affiliates)
in its individual capacity and any other Bank which at the request of the
Borrower and with the consent of the Administrative Agent (in the Administrative
Agent's reasonable discretion) agrees, in such Bank's sole discretion, to become
a Letter of Credit Issuer for the purpose of issuing Letters of Credit.


"Letter of Credit Outstandings" means, at any time, the sum of, without
duplication, (a) the aggregate U.S. Dollar Equivalent of the Stated Amount of
all outstanding Letters of Credit and (b) the aggregate U.S. Dollar Equivalent
of all Unpaid Drawings in respect of all Letters of Credit.


"Letter of Credit Request" has the meaning set forth in Section 2A.3(a).


"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
hypothec, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset.  For the purposes of this Agreement, the
Borrower or any Subsidiary shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.


"Loan" means any Revolving Loan, Swing Loan or Term Loan made pursuant to
Section 2.1 or 2.16; provided, that if any such Loan or Loans (or portions
thereof) are combined or subdivided pursuant to a Notice of Interest Period
Election, the term "Loan" shall refer to the combined principal amount resulting
from such combination or to each of the separate principal amounts resulting
from such subdivision, as the case may be.


"London Banking Day" means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


"London Interbank Offered Rate"


(a) for any interest rate calculation with respect to a Euro-Dollar Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period.  If, for any reason, such rate is not so
published, then the "London Interbank Offered Rate" shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and


(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business Day.  If, for any reason, such rate
is not so published then the "London Interbank Offered Rate" for such Base Rate
Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.


-14-

--------------------------------------------------------------------------------





Notwithstanding the foregoing, in no event shall the London Interbank Offered
Rate be less than 0%.


"Managed Receivables" of any Person means for any date the principal amount of
all Securitization Assets originated or acquired by such Person as of such date
regardless of whether such Securitization Assets are determined, with respect to
such Person's financial statements, to be "on‑balance sheet" or "off‑balance
sheet."


"Material Adverse Effect" means (a) a material adverse change in, or material
adverse effect upon, the business, financial condition or operations of the
Borrower and its Consolidated Subsidiaries taken as a whole, (b) a material
impairment of the ability of the Borrower and the Guarantors to perform their
material obligations under the Credit Documents or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the Credit
Parties of the Credit Documents or the material rights and remedies of the
Administrative Agent and the Banks thereunder.


"Material Asset" means an asset or assets having a fair market value in excess
of $50,000,000.


"Material Domestic Subsidiary" means each Domestic Subsidiary that is a Material
Subsidiary.


"Material Financial Obligations" of any Person means a principal or face amount
of Debt and/or payment or collateralization obligations in respect of
Derivatives Obligations of such Person and/or one or more of its Subsidiaries,
arising in one or more related or unrelated transactions, exceeding in the
aggregate U.S. $150,000,000.


"Material Plan" means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of U.S. $150,000,000.


"Material Subsidiary" means each direct or indirect Subsidiary which (a) owned
as of the end of the most recently completed fiscal quarter (or, in the case of
an acquired Subsidiary, on a pro forma basis would have owned) assets that
represent in excess of 5% of the Consolidated Total Assets of the Borrower
(calculated excluding the total assets of each Insured Subsidiary and each
Qualified Securitization Entity) as of the end of such fiscal quarter or
(b) generated (or, in the case of an acquired Subsidiary, on a pro forma basis
would have generated) annual revenues in excess of 5% of the consolidated total
revenues for the Borrower and its Consolidated Subsidiaries (excluding each
Insured Subsidiary and each Qualified Securitization Entity) for the most
recently completed fiscal year.


"Maturity Date" means June 14, 2022.


"Moody's" means Moody's Investors Service, Inc. and any successor to its rating
agency business.


"Multiemployer Plan" means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.


"Non-Consenting Bank" means any Bank that does not approve any consent, waiver
or amendment that (a) requires the approval of all Banks or all affected Banks
in accordance with the terms of Section 10.5 and (b) has been approved by the
Required Banks.


"Non-Defaulting Bank" means, at any time, a Bank that is not a Defaulting Bank.


-15-

--------------------------------------------------------------------------------





"Non-Extended Term Loan" means any outstanding Term Loan that is not an Extended
Term Loan.


"Non-Extending Term Loan Bank" means any Bank that holds any Non-Extended Term
Loan.


"Note" has the meaning set forth in Section 2.4(d).


"Notice of Borrowing" has the meaning set forth in Section 2.2.


"Notice of Interest Period Election" has the meaning set forth in Section 2.9.


"Obligations" means (a) all amounts owing to the Administrative Agent or any
Bank pursuant to the terms of this Agreement or any other Credit Document and
(b) so long as there are amounts owing under clause (a), Derivatives Obligations
from time to time owed to a Person that, at the time of incurrence thereof, was
a Bank or an Affiliate of a Bank.


"OECD" means the Organization for Economic Co‑operation and Development.


"OFAC" means the U.S. Department of the Treasury's Office of Foreign Asset
Control.


"Original Currency" has the meaning set forth in Section 10.8(b).


"Other Currency" has the meaning set forth in Section 10.8(b).


"Other Taxes" has the meaning set forth in Section 8.4(a).


"Parent" means, with respect to any Bank, any Person controlling such Bank.


"Participant" has the meaning set forth in Section 10.6(b).


"Participant Register" has the meaning set forth in Section 10.6(b).


"Patriot Act" means the USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed
into law October 26, 2001) as amended and in effect from time to time.


"Payment Office" means the office of the Administrative Agent located at WLS
Charlotte Agency Services, Wells Fargo Bank, National Association, 1525 W. WT
Harris Blvd., Charlotte, NC 28262, MAC D1109-019, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.


"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


"Percentage" means for any Bank its Revolver Percentage or Term Loan Percentage,
as applicable; and where the term "Percentage" is applied on an aggregate basis,
such aggregate percentage shall be calculated by aggregating the separate
components of the Revolver Percentage and Term Loan Percentage, and expressing
such components on a single percentage basis.


"Permitted Acquisition" means any Acquisition permitted pursuant to Section
5.18.


"Person" means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.


-16-

--------------------------------------------------------------------------------





"Plan" means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (a) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (b) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.


"Preferred Interests" as applied to the Capital Stock in any Person, means
Capital Stock in such Person of any class or classes (however designated) that
rank prior, as to the payment of dividends or as to the distribution of assets
upon any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to shares of common Capital Stock in such Person.


"Prime Rate" means the rate of interest announced or otherwise established by
the Administrative Agent from time to time as its prime commercial rate.


"Qualified ECP Guarantor" means, in respect of any Derivative Obligation, each
Credit Party that at the time the relevant Guaranty becomes effective with
respect to such Derivative Obligation constitutes an "eligible contract
participant" under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an "eligible contract
participant" at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


"Qualified Securitization Entity" means a Person that is a special purpose
entity used in connection with a Qualified Securitization Transaction.


"Qualified Securitization Transaction" means a securitization or other sale or
financing of Securitization Assets.


"Qualifying Deposits" means deposits that (a) are of a type that are, or in the
case of an eligible depositor would be, eligible to be insured by the U.S.
Federal Deposit Insurance Corporation (or, in the case of an Insured Subsidiary
organized under the laws of Canada or any other country that is a member of the
OECD or any political subdivision of any such country, the Canada Deposit
Insurance Corporation or any similar or corresponding entity or fund) or any
successor entity or fund and (b) do not exceed the amount equal to (i) the sum
of (A) the amount of Securitization Assets net of the allowance for doubtful
accounts plus (B) Insured Subsidiary Cash at Insured Subsidiaries minus (ii) the
aggregate amount of bonds and notes that are based on one or more pools of
Securitization Assets, or collateralized by the cash flows from one or more
pools of Securitization Assets, in each case as shown on the consolidated
balance sheet of the Borrower and its Subsidiaries, or, in the case of Insured
Subsidiary Cash, as shown on the balance sheet in the Consolidated Reports of
Condition and Income for A Bank With Domestic Offices Only - FFIEC 041 for such
Insured Subsidiary or other similar report prescribed by the Federal Financial
Institutions Examination Council or replacement agency.


"Quarterly Date" has the meaning set forth in Section 2.6(a).


"Redeemable Stock" means Capital Stock of the Borrower or any of its
Subsidiaries that is redeemable at the option of the holder thereof or that
constitutes preferred stock.


"Refinanced Term Loans" has the meaning set forth in Section 10.5.


"Refunded Swing Loans" has the meaning set forth in Section 2.1(d).


"Refunding Date" has the meaning set forth in Section 2.1(e).


-17-

--------------------------------------------------------------------------------





"Refunding Swing Loan" has the meaning set forth in Section 2.1(d).


"Regulation U" means Regulation U of the Board of Governors of the U.S. Federal
Reserve System, as in effect from time to time.


"Replacement Term Loans" has the meaning set forth in Section 10.5.


"Required Banks" means, as of the date of determination thereof, Non-Defaulting
Banks whose outstanding Revolving Loans and Term Loans and interests in Letters
of Credit and Swing Loans, and Unused Revolving Credit Commitments constitute
more than 50% of the sum of the total outstanding Revolving Loans and Term
Loans, interests in Letters of Credit and Swing Loans, and Unused Revolving
Credit Commitments of the Non-Defaulting Banks.


"Reserve Percentage" means for any day that percentage (expressed as a decimal)
which is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding five billion dollars in respect of "Eurocurrency
Liabilities" (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Euro‑Dollar Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non‑United States office of any Bank to United States
residents).


"Restricted Payment" means (a) any dividend or other distribution on any shares
of a Person's (including any Credit Party's) Capital Stock (except dividends or
distributions payable solely in shares of its Capital Stock and except dividends
and distributions payable to the Borrower or any of its Subsidiaries) or (b) any
payment on account of the purchase, redemption, retirement or acquisition of
(i) any shares of a Person's (including any Credit Party's) Capital Stock or
(ii) any option, warrant or other right to acquire shares of a Person's Capital
Stock, but in each case not including (A) payments of principal, premium (if
any) or interest made pursuant to the terms of Convertible Debt prior to or in
connection with conversion, (B) payments made to the Borrower or any of its
Subsidiaries, (C) payments made solely in shares of (or solely out of the net
proceeds of a substantially concurrent issuance of) such Person's (including any
Credit Party's) Capital Stock or options, warrants or other rights to acquire
shares of such Persons' (including any Credit Party's) Capital Stock and (D)
dividends, distributions and other payments occurring or deemed to occur upon
(1) the exercise by the holder thereof of stock options, warrants or other
convertible or exchangeable securities or (2) the withholding of a portion of
any stock options, warrants or other convertible or exchangeable securities to
pay for taxes payable on account of such grant or award or the exercise thereof.


"Revolver Percentage" means at any time for each Bank with a Revolving Credit
Commitment, the percentage obtained by dividing such Bank's Revolving Credit
Commitment by the Total Revolving Credit Commitment, provided that if the Total
Revolving Credit Commitment has been terminated, the Revolver Percentage of each
Bank shall be determined by dividing the percentage held by such Bank (including
through participation interests in Letter of Credit Outstandings and Swing
Loans) of the aggregate principal amount of all Revolving Loans, Swing Loans and
Letter of Credit Outstandings.


"Revolving Credit" means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 2.1(a), 2.1(c)
and 2A.1 hereof.


"Revolving Credit Commitment" means, (a) with respect to each Bank listed on the
signature pages hereof, the amount set forth opposite its name on Schedule I
hereto under the heading "Revolving Credit Commitment," (b) with respect to each
assignee that becomes a Bank pursuant to Section 10.6(c), the amount of the
Revolving Credit Commitment thereby assumed by it, and (c) with respect to any
Bank that


-18-

--------------------------------------------------------------------------------





becomes a "Bank" pursuant to Section 2.16, the amount of such Bank's Revolving
Credit Commitment set forth in the applicable Incremental Amendment, in each
case as such amount may be increased pursuant to Section 2.16, increased or
reduced from time to time pursuant to Section 10.6(c) or reduced from time to
time pursuant to Section 2.8 or Section 6.1.


"Revolving Credit Exposure" means, as to any Bank that has a Revolving Credit
Commitment at any time, the aggregate principal amount at such time of its
outstanding Revolving Loans and such Bank's participation in Letter of Credit
Outstandings and Swing Loans at such time.


"Revolving Loan" is defined in Section 2.1(a) hereof and, as so defined,
includes a Base Rate Loan, a Euro‑Dollar Loan, or a Canadian Base Rate Loan,
each of which is a Type of Revolving Loan hereunder.


"Revolving Note" has the meaning set forth in Section 2.4(d).


"S&P" means S&P Global Ratings, a business unit of Standard & Poor's Financial
Services LLC, and any successor to its rating agency business.


"Sanctioned Country" means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government (as of the
Effective Date, Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of
Ukraine).


"Sanctioned Person" means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by OFAC, the U.S. Department of State, or the U.S. Department of
Commerce), the United Nations Security Council, the European Union or any of its
member states, Her Majesty's Treasury, Switzerland or any other relevant
authority, (b) any Person located, organized or resident in, or any government
or Governmental Authority of, a Sanctioned Country or (c) any Person 50% or more
owned by any Person described in clauses (a) or (b) hereof.


"Sanctions" means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by:  (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce; (b) the United Nations
Security Council; (c) the European Union or any of its member states; (d) Her
Majesty's Treasury; (e) Switzerland; or (f) any other relevant authority.


"Securitization Assets" means credit card receivables, other receivables,
royalty and revenue streams, other financial assets, proceeds of the foregoing,
and books, records and other related assets incidental to the foregoing.


"SPC" has the meaning set forth in Section 10.6(e).


"Stated Amount" of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions for drawing could then
be met).


"Subsidiary" means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, "Subsidiary" means a Subsidiary of the Borrower.


-19-

--------------------------------------------------------------------------------





"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act, including
any such obligation in the form of a Guaranty.


"Swing Borrowing" means a Borrowing pursuant to Section 2.1(c).


"Swing Lender" means Wells Fargo Bank and any Bank that agrees in its sole
discretion, with the consent of the Administrative Agent and the Borrower, to
replace Wells Fargo Bank as the Swing Lender hereunder.


"Swing Loan Limit" means U.S. $65,000,000, as the same may be reduced from time
to time pursuant to Section 2.8.


"Swing Loan Refund Amount" has the meaning set forth in Section 2.1(d).


"Swing Loans" has the meaning set forth in Section 2.1(c).


"Swing Note" has the meaning set forth in Section 2.4(d).


"Taxes" is defined in Section 8.4(a).


"Term Credit" means the credit facility for the Term Loans described in
Section 2.1(b) hereof.


"Term Loan" is defined in Section 2.1(b) hereof and includes any Incremental
Term Loan extended pursuant to Section 2.16 and, in each case, includes Base
Rate Loans or Euro Dollar Loans, each of which is a Type of Term Loan
hereunder.  The Term Loans include Extended Term Loans and Non-Extended Term
Loans.


"Term Loan Commitment" means, (a) with respect to each Bank listed on the
signature pages hereof, the obligation of such Bank to make its Term Loan on the
Effective Date in the principal amount equal to the amount set forth opposite
such Bank's name on Schedule I attached hereto and (b) with respect to any Bank
that becomes a "Bank" pursuant to Section 2.16, the amount of such Bank's Term
Loan Commitment set forth in the applicable Incremental Amendment, in each case
as such amount may be increased pursuant to Section 2.16.


"Term Loan Percentage" means, for each Bank, the percentage of the Term Loan
Commitments represented by such Bank's Term Loan Commitment or, if the Term Loan
Commitments have been terminated or have expired, the percentage held by such
Bank of the aggregate principal amount of all Term Loans then outstanding.


"Term Note" is defined in Section 2.4(d) hereof.


"Total Leverage Ratio" means, at any time, the ratio of (a) Consolidated Debt of
the Borrower and its Subsidiaries to (b) Consolidated Operating EBITDA of the
Borrower and its Subsidiaries for the four full fiscal quarters then most
recently ended.


"Total Revolving Credit Commitment" means the aggregate amount of the Revolving
Credit Commitments of each of the Banks.


-20-

--------------------------------------------------------------------------------





"Type" means the type of Loan determined according to the interest option
applicable thereto and the currency in which such Loan is denominated; i.e.,
whether a Base Rate Loan, a Canadian Base Rate Loan, or a Euro‑Dollar Loan and
whether advanced in U.S. Dollars or Canadian Dollars.


"Unfunded Liabilities" means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.


"United States" means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.


"Unpaid Drawing" has the meaning set forth in Section 2A.4(a).


"Unused Revolving Credit Commitments" means, at any time, the difference between
the Total Revolving Credit Commitment then in effect and the aggregate
outstanding principal amount of Revolving Loans and Letter of Credit
Outstandings.


"U.S. Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount and (b) with respect to any amount
denominated in Canadian Dollars or other currency, the amount of U.S. Dollars
which would be realized by converting Canadian Dollars or such other currency
into U.S. Dollars at the exchange rate quoted to the Administrative Agent at
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
the date on which a computation thereof is required to be made, by major banks
in the interbank foreign exchange market for the purchase of U.S. Dollars for
Canadian Dollars or such other currency.


"U.S. Dollar Loans" means and includes each Loan denominated in U.S. Dollars.


"U.S. Dollars" and "U.S. $" shall mean freely transferable lawful money of the
United States of America.


"Voting Stock" of any Person means the equity interests of such Person that are,
under ordinary circumstances, entitled to vote in the election of the board of
directors or other persons performing similar functions of such Person.


"Wells Fargo Bank" means Wells Fargo Bank, National Association, and its
successors.


"Wholly‑Owned Subsidiary" means, as to any Person, any corporation or other
entity 100% of whose Voting Stock (other than director's qualifying shares) is
at the time owned by such Person and/or one or more Wholly‑Owned Subsidiaries of
such Person.


"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.2     Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made,


-21-

--------------------------------------------------------------------------------





and all financial statements required to be delivered hereunder shall be
prepared in accordance with generally accepted accounting principles in the
United States as in effect from time to time, applied on a basis consistent
(except for changes concurred in by the Borrower's independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Banks ("GAAP");
provided that, (a) all calculations of financial covenants and corresponding
accounting terms shall include for all periods covered thereby pro forma
adjustments for the actual historical financial performance of, and identifiable
cost savings associated with, such entities or assets acquired as permitted
under Section 5.18, (b) if the Borrower notifies the Administrative Agent that
the Borrower wishes to amend any covenant in Article 5 or any definition
directly or indirectly used therein or in Appendix I to eliminate the effect of
any change in generally accepted accounting principles on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Banks wish to amend Article 5 or any definition directly or indirectly used
therein or in Appendix I for such purpose), then the Borrower's compliance with
such covenant and determinations made pursuant to any such definition or
Appendix I shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant, definition or Appendix I is amended in a manner
satisfactory to the Borrower and the Required Banks, and (c) matters relating to
Capital Leases, related Debt and other related matters shall be interpreted in
accordance with the proviso in the definition of the term "Capital Lease".
 
SECTION 1.3     Types of Borrowings.  The term "Borrowing" denotes the
aggregation of Loans under a Credit of one or more Banks to be made to the
Borrower pursuant to Article 2 on the same date, all of which Loans are of the
same Type (subject to Article 8) and, except in the case of Base Rate Loans or
Canadian Base Rate Loans, have the same initial Interest Period.


ARTICLE 2


THE CREDITS


SECTION 2.1     Commitments to Lend.  (a) Revolving Loans.  At any time on or
after the Effective Date and prior to the Maturity Date (or if applicable, the
relevant Extended Maturity Date), each Bank with a Revolving Credit Commitment
severally agrees, on the terms and conditions set forth in this Agreement, to
make loans (each a "Revolving Loan" and, collectively, the "Revolving Loans") to
the Borrower pursuant to this Section 2.1(a) from time to time in U.S. Dollars
or Canadian Dollars in amounts such that the U.S. Dollar Equivalent of all
Revolving Loans made by such Bank to the Borrower at any one time outstanding,
when combined with such Bank's Revolver Percentage of the U.S. Dollar Equivalent
of all Swing Loans and Letter of Credit Outstandings at such time, shall not
exceed the amount of its Revolving Credit Commitment.  The sum of the U.S.
Dollar Equivalent of all Revolving Loans denominated in Canadian Dollars
plus the U.S. Dollar Equivalent of all Swing Loans and Letter of Credit
Outstandings denominated in Canadian Dollars shall not exceed U.S. $65,000,000. 
Each Borrowing under this Section 2.1(a), (i) in U.S. Dollars shall be in an
amount equal to U.S. $5,000,000 or any larger multiple of U.S. $1,000,000 and
(ii) in Canadian Dollars shall be in an amount equal to Cdn $5,000,000 or any
larger multiple of Cdn $1,000,000 (except that in each case any such Borrowing
may be in the aggregate amount of the then unutilized Revolving Credit
Commitments) and shall be made from the several Banks ratably in proportion to
their respective Revolving Credit Commitments.  Revolving Loans denominated in
U.S. Dollars shall either be Base Rate Loans or Euro‑Dollar Loans and Revolving
Loans denominated in Canadian Dollars shall be Canadian Base Rate Loans.  Within
the foregoing limits, the Borrower may borrow under this Section 2.1(a), prepay
Revolving Loans to the extent permitted by Section 2.10, and reborrow at any
time prior to the Maturity Date (or, if applicable, the relevant Extended
Maturity Date).


-22-

--------------------------------------------------------------------------------





(b) Term Loans.  Each Bank with a Term Loan Commitment severally agrees, on the
terms and conditions set forth in this Agreement, to make loans (each a "Term
Loan" and, collectively, the "Term Loans") to the Borrower pursuant to this
Section 2.1(b) in U.S. Dollars in an amount equal to its Term Loan Commitment. 
The Borrowing under this Section 2.1(b) shall be made in a single Borrowing on
the Effective Date from the several Banks ratably in proportion to their
respective Term Loan Commitments, at which time the Term Loan Commitments shall
expire.  Term Loans shall either be Base Rate Loans or Euro‑Dollar Loans.  No
amount repaid or prepaid on any Term Loan may be borrowed again.


(c) Swing Loans.  From time to time on or after the Effective Date and prior to
the Maturity Date (or, if applicable, the relevant Extended Maturity Date), the
Swing Lender may elect in its sole discretion, on the terms and conditions set
forth in this Agreement, to make loans (each a "Swing Loan" and, collectively,
the "Swing Loans") to the Borrower pursuant to this Section 2.1(c) from time to
time in U.S. Dollars or Canadian Dollars in amounts such that (i) the
U.S. Dollar Equivalent of Swing Loans made by the Swing Lender to the Borrower
does not at any time exceed the Swing Loan Limit and (ii) the sum of the U.S.
Dollar Equivalent of all Revolving Loans and U.S. Dollar Equivalent of all Swing
Loans at such time, when added to the U.S. Dollar Equivalent of all Letter of
Credit Outstandings at such time, does not exceed the Total Revolving Credit
Commitment.  Each Borrowing under this Section 2.1(c) shall be in a U.S. Dollar
Equivalent of at least U.S. $2,500,000.  Within the foregoing limits, the
Borrower may borrow under this Section 2.1(c), repay or prepay Swing Loans and
reborrow at any time prior to the Maturity Date (or, if applicable, the relevant
Extended Maturity Date).


(d) Refunding of Swing Loans with Syndicated Loans.  Provided that no condition
described in Section 3.2 was knowingly waived by the Swing Lender with respect
to the making of such Swing Loan, the Swing Lender, at any time and from time to
time in its sole and absolute discretion, may on behalf of the Borrower (which
hereby irrevocably directs the Swing Lender to act on its behalf), on notice
given by the Swing Lender no later than 11:30 a.m. (New York time) on the
proposed date of Borrowing for the Base Rate Loans, if such Swing Loan is
denominated in U.S. Dollars, or Canadian Base Rate Loans, if such Swing Loan is
denominated in Canadian Dollars, referred to below, request each Bank with a
Revolving Credit Commitment to make, and each such Bank hereby agrees to make, a
Revolving Loan which shall be a Base Rate Loan or Canadian Base Rate Loan, as
applicable (a "Refunding Swing Loan"), under Section 2.1(a) in an amount (with
respect to each such Bank, its "Swing Loan Refund Amount") equal to such Bank's
Revolver Percentage of the aggregate principal amount of such Swing Loans (the
"Refunded Swing Loans") outstanding on the date of such notice, to repay the
Swing Lender.  Unless any of the events described in Section 6.1(g) or (h) with
respect to the Borrower shall have occurred and be continuing or the Revolving
Credit Commitments shall have been terminated in full (in which case the
procedures of Section 2.1(e) shall apply), each Bank with a Revolving Credit
Commitment shall make such Base Rate Loan or Canadian Base Rate Loan available
to the Administrative Agent at its Payment Office in immediately available
funds, not later than 1:30 p.m. (New York time), on the date of such notice. 
The Administrative Agent shall pay the proceeds of such Base Rate Loans or
Canadian Base Rate Loans, as applicable, to the Swing Lender, which shall
immediately apply such proceeds to repay its Refunded Swing Loans.  Effective on
the day such Base Rate Loans or Canadian Base Rate Loans, as applicable, are
made, the portion of the Swing Loans so paid shall no longer be outstanding as
Swing Loans, shall no longer be due as Swing Loans under the Swing Note held by
the Swing Lender, and shall be due as Base Rate Loans or Canadian Base Rate
Loans, as applicable, hereunder and under the respective Revolving Notes, if
any, issued to the Banks (including the Swing Lender) in accordance with their
respective ratable share of the Revolving Credit Commitments.  The Borrower
authorizes the Swing Lender to charge the Borrower's accounts with the
Administrative Agent (up to the amount available in each such account) in order
to immediately pay the amount of such Refunded Swing Loans to the extent amounts
received from the Banks are not sufficient to repay in full such Refunded Swing
Loans.  The Swing Lender agrees to give notice to the Borrower should it decide
to refund Swing Loans with Revolving Loans pursuant to this Section 2.1(d);


-23-

--------------------------------------------------------------------------------





provided, that such Swing Lender's failure to give such notice (or any delay
therein) does not affect the validity or the effectiveness of such Notice of
Borrowing or the refunding of Swing Loans pursuant thereto.


(e) Purchase of Participations in Swing Loans.  Provided that no condition
described in Section 3.2 was knowingly waived by the Swing Lender with respect
to the making of such Swing Loan, if prior to the time Revolving Loans would
have otherwise been made pursuant to Section 2.1(d), one of the events described
in Section 6.1(g) or (h) with respect to the Borrower shall have occurred and be
continuing or the Revolving Credit Commitments shall have been terminated in
full, each Bank with a Revolving Credit Commitment shall, on the date such Base
Rate Loans or Canadian Base Rate Loans, as applicable, were to have been made
pursuant to the notice referred to in Section 2.1(d) (the "Refunding Date"),
purchase an undivided participating interest in the Swing Loans in an amount
equal to such Bank's Swing Loan Refund Amount.  On and after the Refunding Date,
the related Swing Loan will accrue interest as though such Swing Loan were a
Base Rate Loan or Canadian Base Rate Loan, as applicable.  On the Refunding
Date, each Bank with a Revolving Credit Commitment shall transfer to the Swing
Lender, in immediately available funds, such Bank's Swing Loan Refund Amount,
and upon receipt thereof such Bank shall be deemed to have purchased an
undivided participating interest in such Swing Loans as of such date of receipt,
in the Swing Loan Refund Amount of such Bank.


(f) Payments on Participated Swing Loans. At any time after a Swing Lender has
received from any Bank such Bank's Swing Loan Refund Amount pursuant to
Section 2.1(e) and such Swing Lender receives any payment on account of the
Swing Loans in which the Banks have purchased participations pursuant to
Section 2.1(e), such Swing Lender will promptly distribute to each such Bank its
ratable share (determined on the basis of the Swing Loan Refund Amounts of all
of the Banks) of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank's participating
interest was outstanding and funded); provided, however, that in the event that
such payment received by such Swing Lender is required to be returned, such Bank
will return to such Swing Lender any portion thereof previously distributed to
it by such Swing Lender.


(g) Obligations to Refund or Purchase Participations in Swing Loans Absolute.
Each Bank's obligation to transfer the amount of a Base Rate Loan or Canadian
Base Rate Loan, as applicable, to the Swing Lender as provided in Section 2.1(d)
or to purchase a participating interest pursuant to Section 2.1(e) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set‑off, counterclaim, recoupment,
defense or other right which such Bank, or any other Person may have against the
Swing Lender or any other Person, (ii) the occurrence or continuance of a
Default or the reduction of the Revolving Credit Commitments, (iii) any adverse
change in the condition (financial or otherwise) of any Credit Party or
Subsidiary of a Credit Party or any other Person, (iv) any breach of this
Agreement by a Credit Party, any other Bank or any other Person or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
 
(h)               (i)                  CAD Fronted Loans.  From time to time on
or after the Effective Date and prior to the Maturity Date (or, if applicable,
the relevant Extended Maturity Date), the CAD Fronting Bank shall, on the terms
and conditions set forth in this Agreement, make Canadian Base Rate Loans (each
a "CAD Fronted Loan" and, collectively, the "CAD Fronted Loans") on behalf of
each CAD Non-Funding Bank that is not a Defaulting Bank to the Borrower pursuant
to Section 2.1(a) in the amount of the Canadian Base Rate Loan scheduled to be
made by each such CAD Non-Funding Bank.  The CAD Fronting Bank shall act on
behalf of the CAD Non-Funding Banks with respect to the CAD Fronted Loans.  The
CAD Fronting Bank has all of the benefits and immunities (i) provided to the
Administrative Agent in Article 7 with respect to any acts taken or omissions
suffered by the CAD Fronting Bank in connection with CAD Fronted Loans made or
to be made hereunder as fully as if the term "Administrative Agent", as used in
Article 7, included the

 


-24-

--------------------------------------------------------------------------------





CAD Fronting Bank with respect to such acts or omissions, except that the
obligations of the Banks under Section 7.6 with respect to the CAD Fronting Bank
shall be limited to the CAD Non-Funding Banks and (ii) as additionally provided
in this Agreement with respect to the CAD Fronting Bank.


(ii) Purchase of Participations in CAD Fronted Loans.  Each CAD Non-Funding
Bank, immediately upon the advancing of a Canadian Base Rate Loan by the CAD
Fronting Bank pursuant to Section 2.1(a) (the "CAD Borrowing Date"), shall be
deemed irrevocably and unconditionally to have purchased and received from the
CAD Fronting Bank, without recourse or warranty, an undivided participating
interest in the CAD Fronted Loans in an amount equal to the amount of the
Canadian Base Rate Loan scheduled to be made by such CAD Non-Funding Bank and
the obligations of the Borrower under this Agreement with respect thereto
(although the interest payable on the CAD Fronted Loans shall be for the account
of the CAD Fronting Bank until such time as a CAD Non-Funding Bank shall have
funded to the CAD Fronting Bank its portion of such CAD Fronted Loan).  The CAD
Fronting Bank, at any time and from time to time in its sole and absolute
discretion, may request a CAD Non-Funding Bank to fund directly to the CAD
Fronting Bank its share of the outstanding CAD Fronted Loans plus accrued but
unpaid interest thereon.  Any such amount not paid when due shall bear interest,
payable by the CAD Non-Fronting Bank upon demand, at a rate per annum equal to
the rate applicable to past due Canadian Base Rate Loans pursuant to Section
2.6(c).  Upon receipt of such amount in immediately available funds, such CAD
Non-Funding Bank shall be deemed to have funded its portion of the outstanding
Canadian Base Rate Loans.


(iii) Obligations to Purchase Participations in CAD Fronted Loans Absolute. Each
CAD Non-Funding Bank's obligation to purchase a participating interest and fund
the amount of a Canadian Base Rate Loan to the CAD Fronting Bank as provided in
Section 2.1(h)(ii) shall be absolute, irrevocable and unconditional under any
and all circumstances whatsoever and shall not be affected by any circumstance,
including, without limitation, (i) any set‑off, counterclaim, recoupment,
defense or other right which such CAD Non-Funding Bank, or any other Person may
have against the CAD Fronting Bank or any other Person, (ii) the occurrence or
continuance of a Default or the reduction of the Revolving Credit Commitments,
(iii) any adverse change in the condition (financial or otherwise) of any Credit
Party or Subsidiary of a Credit Party or any other Person, (iv) any breach of
this Agreement by a Credit Party, any other Bank or any other Person or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.


(iv) Payments on CAD Fronted Loans. At any time after the CAD Fronting Bank has
received from any CAD Non-Funding Bank such Bank's principal amount of the CAD
Fronted Loan pursuant to Section 2.1(h)(ii) and such CAD Fronting Bank receives
any payment on account of the CAD Fronted Loans in which a CAD Non-Funding Bank
has funded its participations pursuant to this Section 2.1(h), the CAD Fronting
Bank will promptly distribute to each such CAD Non-Funding Bank its ratable
share (determined on the basis of the principal amount of the CAD Fronted Loans
owed to all of the CAD Non-Funding Banks) of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Bank's participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the CAD Fronting Bank
is required to be returned, such CAD Non-Funding Bank will return to the CAD
Fronting Bank any portion thereof previously distributed to it by the CAD
Fronting Bank.


-25-

--------------------------------------------------------------------------------





SECTION 2.2     Notice of Borrowing.  (a) The Borrower shall give the
Administrative Agent notice (a "Notice of Borrowing") in respect of the
Borrowing of Loans, other than Swing Loans and Refunding Swing Loans, not later
than 12:00 Noon (New York time) on (w) the Business Day of the Borrowing if such
Borrowing is to be a Base Rate Borrowing, (x) the third Business Day immediately
preceding the date of the Borrowing if such Borrowing is to be a Canadian Base
Rate Borrowing, and (y) the third Business Day immediately preceding the date of
the Borrowing if such Borrowing is to be a Euro‑Dollar Borrowing, specifying:


(i) the date of such Borrowing, which shall be a Business Day;


(ii) what Type of Loans are to be borrowed and whether the Loans comprising such
Borrowing are to (A) be denominated in U.S. Dollars or Canadian Dollars, and
(B) bear interest initially at the Base Rate or a Euro‑Dollar Rate in the case
of a U.S. Dollar Borrowing or the Canadian Base Rate in the case of a Canadian
Dollar Borrowing;


(iii) (A) in the case of a Euro‑Dollar Rate Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period and (B) in the case of a Base Rate Borrowing, the
date, if any, on which such Revolving Loan will be converted to a Euro‑Dollar
Loan; and


(iv) the aggregate amount of such Borrowing.


(b) The Borrower shall give the Swing Lender a Notice of Borrowing in respect of
Swing Loans not later than (i) 2:00 p.m. (New York time) in the case of Swing
Loans denominated in U.S. Dollars and (ii) 10:00 a.m. (New York time) in the
case of Swing Loans denominated in Canadian Dollars, in each case on the date of
Borrowing of such Swing Loans (which shall be a Business Day), specifying the
amount of such Borrowing.


(c) Refunding Swing Loans shall be made on the notice provided in
Section 2.1(d).


SECTION 2.3     Notice to Banks Funding of Loans.  (a) Upon receipt of a Notice
of Borrowing (other than a Swing Borrowing), the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank's share of
such Borrowing and such Notice of Borrowing shall not thereafter be revocable by
the Borrower.


(b) Not later than 2:30 p.m. (New York time) on the date of each Borrowing, each
Bank shall make available its share of such Borrowing, in funds immediately
available to the Administrative Agent at its Payment Office.  The Swing Lender
shall make the proceeds of its Swing Loan available to the Borrower no later
than 3:00 p.m. (New York time) on the date requested.  Unless the Administrative
Agent determines that any applicable condition specified in Article 3 has not
been satisfied, the Administrative Agent will make the funds so received from
the Banks available to the Borrower at the Payment Office.


(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank's share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with
Section 2.3(b) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative


-26-

--------------------------------------------------------------------------------





Agent, at (i) in the case of the Borrower, a rate per annum equal to the higher
of the cost to the Administrative Agent of funding the amount so advanced by the
Administrative Agent to fund such Bank's Loan, as reasonably determined by the
Administrative Agent, and the interest rate applicable thereto pursuant to
Section 2.6 and (ii) in the case of such Bank, if such Loan is denominated in
U.S. dollars from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Bank is due
hereunder, the Federal Funds Rate and thereafter at the Base Rate, or in the
case of a Loan denominated in Canadian Dollars, from the date the related
advance was made by the Administrative Agent to the date two (2) Business Days
after payment by such Bank is due hereunder, the cost to the Administrative
Agent of funding the amount so advanced by the Administrative Agent to fund such
Bank's Loan, as reasonably determined by the Administrative Agent and thereafter
at the Canadian Base Rate.  If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank's
Loan included in such Borrowing for purposes of this Agreement.


SECTION 2.4     Evidence of Indebtedness.  (a) Each Bank shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Bank resulting from each Loan made by such
Bank from time to time, including the amounts of principal and interest payable
and paid to such Bank from time to time hereunder.


(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Bank hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Bank's share thereof.


(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Bank to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the
Obligations in accordance with their terms.


(d) Any Bank may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit B‑1 (in the case of its Revolving Loans and
referred to herein as a "Revolving Note"), B‑2 (in the case of its Swing Loans
and referred to herein as a "Swing Note"), or B‑3 (in the case of Term Loans and
referred to herein as "Term Note"), as applicable (the Revolving Notes, the
Swing Note and Term Notes being hereinafter referred to collectively as the
"Notes" and individually as a "Note").  In such event, the Borrower shall
prepare, execute and deliver to such Bank a Note or Notes, as applicable,
payable to the order of such Bank.  Thereafter, the Loans evidenced by such Note
or Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 10.6) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 10.6,
except to the extent that any such Bank or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in Sections 2.4(a) and (b) above.


SECTION 2.5     Maturity of Loans.  (a) Revolving Loans and Swing Loans. 
Subject to the provisions of Section 2.8 and Article 6, the Revolving Credit
Commitments shall terminate and the principal amount of all then outstanding
Revolving Loans and Swing Loans, together with accrued interest thereon, shall
be due and payable in full on the Maturity Date (or, if applicable, the relevant
Extended Maturity Date).


(b) Term Loans.  The Borrower unconditionally promises to pay to the
Administrative Agent for the account of each Bank the then unpaid principal
amount of the Term Loan (including any Term Loan funded pursuant to the final
sentence of Section 2.16(a), but excluding any other Incremental Term Loan,


-27-

--------------------------------------------------------------------------------





which other Incremental Term Loans shall be governed by the applicable
Incremental Amendment) of such Bank in consecutive quarterly installments
payable on the last Business Day of each of March, June, September and December
(commencing September 30, 2017), with each such installment being an aggregate
principal amount for all Banks equal to the aggregate principal amount of the
Term Loans funded on the Effective Date plus any increases thereto pursuant to
the final sentence of Section 2.16(a) times (i) 0.625% per quarter for the
period from and including September 30, 2017 through and including June 30, 2019
and (ii) 1.25% per quarter thereafter, as the amounts of individual installments
may be adjusted pursuant to Section 2.10 (and, if applicable, as may be required
pursuant to Article 6 or Section 2.18); provided that to the extent not
previously paid (A) the aggregate unpaid principal balance of the Non-Extended
Term Loans shall be due and payable on the Maturity Date, (B) the aggregate
unpaid principal balance of the Extended Term Loans shall be due and payable as
provided in Section 2.5(c) and (C) the aggregate unpaid principal balance of any
Incremental Term Loans shall be due and payable as set forth in the applicable
Incremental Amendment.


(c) In addition to the principal payments listed in Section 2.5(b), the Borrower
unconditionally promises to pay to the Administrative Agent for the account of
each Extending Term Loan Bank the then unpaid principal amount of the Extended
Term Loan of such Bank in installments payable on the dates as agreed to
pursuant to Section 2.18, provided that to the extent not previously paid the
aggregate unpaid principal balances of the Extended Term Loans shall be due and
payable on the applicable Extended Maturity Dates.


SECTION 2.6     Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made (or converted pursuant to Article 8) until it becomes due, at a rate per
annum equal to the Base Rate plus the Base Rate Margin for such day.  Such
interest shall be payable quarterly in arrears on the last day of each March,
June, September, and December in each year (each, a "Quarterly Date") and, with
respect to the principal amount of any Base Rate Loan converted to a Euro‑Dollar
Loan, on each date a Base Rate Loan is so converted.  Any overdue principal of
or interest on any Base Rate Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Base Rate Loans for such day.


(b) Each Euro‑Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro‑Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period.  Such
interest shall be payable for each Interest Period on the last day thereof and,
in the case of an Interest Period of six months, the date occurring three months
after the first day of such Interest Period.  Any overdue principal of, or
interest on, any Euro‑Dollar Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the higher of (i) the sum of 2%
plus the Euro‑Dollar Margin for such day plus the average rate per annum
(rounded upward, if necessary, to the next higher 1/100 of 1%) of the respective
rates per annum at which one day (or, if such amount due remains unpaid more
than three (3) Business Days, then for such other period of time not longer than
three months as the Administrative Agent may select) deposits in U.S. Dollars in
an amount approximately equal to such overdue payment due to the Administrative
Agent is offered to the Administrative Agent in the London interbank market for
the applicable period determined as provided above (or, if the circumstances
described in clause (a) or (b) of Section 8.1 shall exist, at a rate per annum
equal to the sum of 2% plus the rate applicable to Base Rate Loans for such day)
and (ii) the sum of 2% plus the Euro‑Dollar Margin for such day plus the London
Interbank Offered Rate applicable to such Loan at the date such payment was due.


(c) Each Canadian Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until it
becomes due, at a rate per annum equal to the Canadian Base Rate plus the
Canadian Base Rate Margin for such day.  Such interest shall be payable


-28-

--------------------------------------------------------------------------------





quarterly in arrears on each Quarterly Date.  Any overdue principal of or
interest on any Canadian Base Rate Loan shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Canadian Base Rate Loans for such day.


(d) Each Swing Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Swing Loan is made until it becomes
due, at a rate per annum equal to, if denominated in U.S. Dollars, the Base Rate
for such day plus the Base Rate Margin and, if denominated in Canadian Dollars,
the Canadian Base Rate for such day plus the Base Rate Margin.  Such interest
shall be payable on each Quarterly Date or, if earlier, on the date such Swing
Loan becomes due or its Refunding Date.  Any overdue principal of or interest on
any Swing Loan shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to the sum of 2% plus the rate applicable to Swing
Loans for such day.


(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder.  The Administrative Agent shall give prompt notice to the
Borrower and the participating Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.


(f) The Administrative Agent agrees to use its best efforts to furnish
quotations as contemplated by this Section.  If the Administrative Agent is
unable to provide a quotation, the provisions of Section 8.1 shall apply.


SECTION 2.7     Fees.  (a) During the period from and including the Effective
Date to and including the date upon which the Total Revolving Credit Commitment
is terminated, subject to Section 2.17(e), the Borrower shall pay to the
Administrative Agent for the account of the Banks with Revolving Credit
Commitments, ratably in proportion to their respective Revolving Credit
Commitments, a commitment fee at the rate per annum equal to the Applicable
Commitment Fee Percentage on the daily average Unused Revolving Credit
Commitments.  Accrued commitment fees shall be payable quarterly in arrears on
each Quarterly Date and on the date of termination of the Revolving Commitments
in their entirety.


(b) Subject to Section 2.17(e), the Borrower agrees to pay to the Administrative
Agent for distribution to each Bank with a Revolving Credit Commitment (based on
each Bank's Revolver Percentage) a fee in respect of each Letter of Credit
issued hereunder (the "Letter of Credit Fee"), for the period from and including
the date of issuance of such Letter of Credit to and including the date of
termination or expiration of such Letter of Credit, computed at a rate per annum
equal to the Euro‑Dollar Margin for Revolving Loans on the daily U.S. Dollar
Equivalent of the Stated Amount of such Letter of Credit.  Accrued Letter of
Credit Fees shall be due and payable quarterly in arrears on each Quarterly Date
and on the first day after the termination of the Total Revolving Credit
Commitment upon which no Letters of Credit remain outstanding.  While any Event
of Default exists or after acceleration, the Letter of Credit Fee shall be
increased by 2.0%; provided, however, that in the absence of acceleration, such
adjustment shall be made at the election of the Administrative Agent, acting at
the request or with the consent of the Required Banks, with written notice to
the Borrower.


(c) The Borrower agrees to pay to each Letter of Credit Issuer, for its own
account, a fronting fee in respect of each Letter of Credit issued by such
Letter of Credit Issuer (the "Fronting Fee"), for the period from and including
the date of issuance of such Letter of Credit to and including the date of the
termination of such Letter of Credit, computed at a rate equal to 1/8th of 1%
per annum of the daily U.S. Dollar Equivalent of the Stated Amount of such
Letter of Credit.  Accrued Fronting Fees shall be due and payable quarterly in
arrears on each Quarterly Date and upon the first day after the termination of
the Total Revolving Credit Commitment upon which no Letters of Credit remain
outstanding.


-29-

--------------------------------------------------------------------------------





(d) The Borrower agrees to pay, upon each drawing under, issuance of, or
amendment to, any Letter of Credit, such amount as shall at the time of such
event be the customary scheduled administrative charge which the applicable
Letter of Credit Issuer is generally imposing in connection with such occurrence
with respect to letters of credit.


(e) The Borrower shall pay to the Administrative Agent and the Arrangers such
amounts as are agreed to from time to time.


SECTION 2.8     Termination or Reduction of Revolving Credit
Commitments.  (a) Optional Reduction of Revolving Credit Commitments.  The
Borrower may, upon at least five (5) Business Days' notice to the Administrative
Agent (or such shorter period of time agreed by the Administrative Agent),
(i) terminate the Total Revolving Credit Commitment at any time, if no Revolving
Loans or Letters of Credit are outstanding at such time or (ii) ratably reduce
from time to time by an aggregate amount of U.S. $5,000,000 or a larger multiple
of U.S. $1,000,000 the aggregate amount of the Total Revolving Credit Commitment
in excess of the aggregate outstanding U.S. Dollar Equivalent of the Revolving
Loans, and the U.S. Dollar Equivalent of the Swing Loans and Letter of Credit
Outstandings.  Any termination of the Total Revolving Credit Commitments below
the Letter of Credit Commitment then in effect shall reduce the Letter of Credit
Commitment then in effect by like amount.  Any termination of the Total
Revolving Credit Commitments below the Swing Loan Limit shall reduce the Swing
Loan Limit then in effect by like amount.  Upon receipt of a notice pursuant to
this Section, the Administrative Agent shall promptly notify each Bank of the
contents thereof.


(b) Mandatory Reduction of Revolving Credit Commitments.  The Total Revolving
Credit Commitment (and the respective Revolving Credit Commitment of each Bank)
shall terminate on the Maturity Date.


(c) Pro Rata Reduction.  Each reduction to the Total Revolving Credit Commitment
pursuant to this Section 2.8 shall be applied proportionately to reduce the
Revolving Credit Commitment of each Bank.


SECTION 2.9     Method of Electing Interest Rates for Loans.  (a) The Loans
included in a Borrowing shall be the Type of Loan specified by the Borrower in
the applicable Notice of Borrowing given pursuant to Section 2.2.  Thereafter,
the Borrower shall deliver a notice (a "Notice of Interest Period Election") to
the Administrative Agent not later than 12:00 noon (New York time) on the third
Business Day prior to (i) if such Borrowing was initially a Base Rate Loan
Borrowing, the commencement of the first Interest Period with respect to the
conversion of such Base Rate Loan into a Euro‑Dollar Loan specifying the
duration of such Interest Period, or (ii) if such Borrowing was a Euro‑Dollar
Loan Borrowing, the last day of the current Interest Period specifying the
duration of the additional Interest Period which is to commence.  Each Interest
Period specified in a Notice of Interest Period Election shall comply with the
provisions of the definition of "Interest Period."  Notwithstanding the
foregoing, the Borrower may not elect to convert any Loan into, or continue any
Loan as, a Euro‑Dollar Loan pursuant to any Notice of Interest Period Election
if at the time such notice is delivered an Event of Default shall have occurred
and be continuing.


(b) Each Notice of Interest Period Election shall specify:


(i) the Borrowing of Loans (or portion thereof) to which such notice applies;


(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of Section 2.9(a)
above;


-30-

--------------------------------------------------------------------------------





(iii) if the Loans comprising such Borrowing are to be converted, the new Type
of Loans and, if the Loans being converted are to be Euro‑Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and


(iv) if such Loans are to be continued as Euro‑Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.


(c) Upon receipt of a Notice of Interest Period Election from the Borrower
pursuant to Section 2.9(a) above, the Administrative Agent shall promptly notify
each Bank of the contents thereof and such notice shall not thereafter be
revocable by the Borrower.  If no Notice of Interest Period Election is timely
received prior to the end of an Interest Period, the Borrower shall be deemed to
have elected that such Loan be continued as a Base Rate Loan.


(d) An election by the Borrower to change or continue the rate of interest
applicable to any Borrowing of Loans pursuant to this Section 2.9 shall not
constitute a "Borrowing" subject to the provisions of Section 3.2.


SECTION 2.10     Optional Prepayments.  (a) Subject, in the case of Euro‑Dollar
Loans, to Section 2.13, the Borrower may, (i) with same day notice to the
Administrative Agent, prepay any Base Rate Loans, (ii) upon at least one (1)
Business Day's notice to the Administrative Agent, prepay any Canadian Base Rate
Loans or (iii) upon at least three (3) Business Days' notice to the
Administrative Agent, prepay any Euro‑Dollar Loans, in each case in whole at any
time, or from time to time in part, without premium or penalty, in amounts
aggregating a U.S. Dollar Equivalent of $5,000,000 or any larger multiple of a
U.S. Dollar Equivalent of $1,000,000, by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment.  Each
such optional prepayment shall be applied to prepay Revolving Loans or Term
Loans, as specified by the Borrower, shall be applied to Euro‑Dollar Loans, Base
Rate Loans or Canadian Base Rate Loans, as specified by the Borrower, and,
subject to Section 2.10(d) and Section 2.16, shall be applied ratably to the
Loans of the applicable Banks.


(b) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank with Loans of the Credit
and Type being prepaid outstanding of the contents thereof and of such Bank's
ratable share (if any) of such prepayment and such notice shall not thereafter
be revocable by the Borrower.


(c) The Borrower may elect to utilize the option set forth in Section 2.11(c) in
connection with any optional prepayment.


(d) If some or all of the Term Loans are Extended Term Loans, the Borrower may
specify that an optional prepayment shall be applied to the Term Loans based on
their respective maturity dates, in which event the Borrower shall specify the
order in which such optional prepayment shall be applied between or among the
Maturity Date and the various Extended Maturity Dates, and such prepayment shall
be allocated among all Term Loans that have the same maturity date pro rata
based on the principal amount of Term Loans that have such maturity date.


SECTION 2.11     Mandatory Prepayments.  (a) Requirements.  If on any date the
sum of the aggregate outstanding U.S. Dollar Equivalent of Revolving Loans,
U.S. Dollar Equivalent of Swing Loans and the U.S. Dollar Equivalent of Letter
of Credit Outstandings exceeds the Total Revolving Credit Commitment as then in
effect, the Borrower shall repay on such date the principal of Swing Loans, and,
if no Swing Loans are or remain outstanding, Revolving Loans in an aggregate
amount equal to such excess.  If, after giving effect to the repayment of all
outstanding Swing Loans and Revolving Loans, the aggregate U.S. Dollar
Equivalent of Letter of Credit Outstandings exceeds the Total Revolving Credit
Commitment,


-31-

--------------------------------------------------------------------------------





the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Banks, on such date an amount in cash equal to such excess (up to the
aggregate amount of the U.S. Dollar Equivalent of the Letter of Credit
Outstandings at such time) and the Administrative Agent shall hold such payment
as Cash Collateral for the Obligations.  Notwithstanding anything to the
contrary contained elsewhere in this Agreement, (i) all outstanding Term Loans
advanced pursuant to Section 2.16 and all outstanding Revolving Loans made
pursuant to an increase in the Revolving Credit Commitment pursuant to Section
2.16 shall be repaid in full as provided in the applicable Incremental
Amendment, (ii) all outstanding Extended Term Loans and all Revolving Loans made
pursuant to an Extended Revolving Credit Commitment shall be repaid in full on
the applicable Extended Maturity Date, and (iii) all other Loans shall be repaid
in full on the Maturity Date.


(b) Application. With respect to each prepayment of Revolving Loans required by
Section 2.11(a), the Borrower may designate the Types of Revolving Loans which
are to be prepaid and the specific Borrowing or Borrowings pursuant to which
made, provided that for any such prepayment (i) Euro‑Dollar Loans may be so
designated for prepayment pursuant to this Section 2.11 only on the last day of
an Interest Period applicable thereto unless all Euro‑Dollar Loans with Interest
Periods ending on such date of required prepayment and all Base Rate Loans and
Canadian Base Rate Loans have been paid in full; (ii) if any prepayment of
Euro‑Dollar Loans made pursuant to a single Borrowing shall reduce the
outstanding Loans made pursuant to such Borrowing to an amount less than the
U.S. Dollar Equivalent of $5,000,000, such Borrowing shall be immediately
converted into Base Rate Loans; and (iii) each prepayment of Revolving Loans
pursuant to a Borrowing shall be applied pro rata among such Revolving Loans. 
In the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its sole discretion with a view, but no obligation, to minimize
breakage costs.


(c) Cash Collateral to Avoid Breakage.  Notwithstanding the provisions of
Section 2.11(b), if at any time a mandatory prepayment of Loans pursuant to
Section 2.11(a) above would result, after giving effect to the procedures set
forth above, in the Borrower incurring breakage costs as a result of Euro‑Dollar
Loans being prepaid other than on the last day of an Interest Period applicable
thereto (the "Affected Loans"), then the Borrower may in its sole discretion
initially deposit a portion (up to 100%) of the amounts that otherwise would
have been paid in respect of the Affected Loans with the Administrative Agent at
its Payment Office (which deposit must be equal in amount to the amount of the
Affected Loans not immediately prepaid) to be held as Cash Collateral for the
obligations of the Borrower hereunder, with such Cash Collateral to be directly
applied upon the first occurrence (or occurrences) thereafter of the last day of
an Interest Period applicable to the relevant Loans (or such earlier date or
dates as shall be requested by the Borrower), to repay an aggregate principal
amount of such Loans equal to the Affected Loans not initially prepaid pursuant
to this sentence.  Notwithstanding anything to the contrary contained in the
immediately preceding sentence, all amounts deposited as Cash Collateral
pursuant to the immediately preceding sentence shall be held for the sole
benefit of the Banks whose Loans would otherwise have been immediately prepaid
with the amounts deposited and upon the taking of any action by the
Administrative Agent or the Banks pursuant to the remedial provisions of
Article 6, any amounts held as Cash Collateral pursuant to this Section 2.11(c)
shall, subject to the requirements of applicable law, be immediately applied to
repay such Loans.


SECTION 2.12     General Provisions as to Payments.  (a) The Borrower shall make
each payment of principal of, and interest on, the Loans and of fees hereunder
(i) not later than 1:00 p.m. (New York time) on the date when due, in
immediately available funds, to the Administrative Agent at its Payment Office,
and (ii) without any right to set‑off, deduction or counterclaim by the
Borrower.  All payments made hereunder shall be made (i) in the case of
Obligations denominated in U.S. Dollars, in U.S. Dollars in immediately
available funds at the place of payment, or (ii) in the case of Obligations
denominated in Canadian Dollars, in Canadian Dollars in immediately available
funds at the place of payment.  The


-32-

--------------------------------------------------------------------------------





Administrative Agent will promptly distribute to each Bank its ratable share of
each such payment received by the Administrative Agent for the account of the
Banks.  Whenever any payment of principal of, or interest on, the Base Rate
Loans, Canadian Base Rate Loans or of fees shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day.  Whenever any payment of principal of, or interest on,
the Euro‑Dollar Loans shall be due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Business Day.  If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.


(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank.  If and to the extent that the Borrower shall not
have so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate for the first two (2) Business Days after such payment by
such Bank is due, and thereafter, at the Base Rate, or in the case of a Loan
denominated in Canadian Dollars, the cost to the Administrative Agent of funding
the amount so advanced by the Administrative Agent to fund such Bank's Loan, as
reasonably determined by the Administrative Agent for the first two (2) Business
Days after such payment by such Bank is due, and thereafter, at the Canadian
Base Rate.


SECTION 2.13     Funding Losses.  If the Borrower makes any payment of principal
with respect to any Euro‑Dollar Loan or any Euro‑Dollar Loan is prepaid,
converted or becomes due (pursuant to Article 2, 6, or 8 or otherwise) on any
day other than the last day of an Interest Period applicable thereto, or if the
Borrower fails to borrow, prepay or continue any Euro‑Dollar Loans after notice
has been given to any Bank in accordance with Section 2.2, 2.9, or 2.10, the
Borrower shall reimburse each Bank within fifteen (15) days after demand for any
resulting loss or expense incurred by it (or by an existing or prospective
Participant in the related Loan), including, without limitation, any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or conversion or
failure to borrow, prepay, convert or continue, provided that such Bank shall
have delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.


SECTION 2.14     Computation of Interest and Fees.  Interest based on the Prime
Rate or Canadian Base Rate hereunder and fees hereunder shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last day). 
All other interest shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day if and only if such payment is made in accordance with the provisions
of the first sentence of Section 2.12(a)).


SECTION 2.15     Regulation D Compensation.  Each Bank may require the Borrower
to pay, contemporaneously with each payment of interest on the Euro‑Dollar
Loans, additional interest on the related Euro‑Dollar Loan of such Bank at a
rate per annum determined by such Bank up to but not exceeding the excess of
(a) (i) the London Interbank Offered Rate then in effect for such Loan divided
by (ii) one minus the Reserve Percentage over (b) such London Interbank Offered
Rate.  Any Bank wishing to require payment of such additional interest (a) shall
so notify the Borrower and the Administrative Agent, in which case such
additional interest on the Euro‑Dollar Loan of such Bank shall be payable to
such Bank at the


-33-

--------------------------------------------------------------------------------





place indicated in such notice with respect to each Interest Period commencing
at least three (3) Business Days after the giving of such notice and (b) shall
notify the Borrower at least five (5) Business Days prior to each date on which
interest is payable on the Euro‑Dollar Loans of the amount then due it under
this Section.  The Borrower's obligations under this Section 2.15 are limited as
set forth in Section 8.6.


SECTION 2.16     Increase in Commitment.  (a) The Borrower, on behalf of the
Borrower and Guarantors, may, on any Business Day after the date hereof, request
an increase of the aggregate amount of the Revolving Credit Commitments (each a
"Commitment Amount Increase") and/or outstanding Term Loans and/or create one or
more additional tranches of term loans (each such additional tranche of term
loans or increase in an existing tranche of Term Loans, an "Incremental Term
Loan"); provided, however, that:  (i) except as permitted by the final sentence
of this Section 2.161., the sum of the aggregate Commitment Amount Increases and
Incremental Term Loans effective after the Effective Date shall not exceed an
amount equal to the sum of (A) the amount of additional Debt that would cause
the Total Leverage Ratio as of the four (4) consecutive fiscal quarter period
most recently ended prior to the incurrence of such additional Debt for which
financial statements have been delivered to the Administrative Agent hereunder,
calculated on a pro forma basis after giving effect to the incurrence of such
additional Debt and assuming that the proposed Commitment Amount Increase or
Incremental Term Loan is fully drawn at such time, not to exceed 3.00 to 1.00
plus (B) $750,000,000; (ii) no approval or consent of any Bank shall be required
except the Banks providing such Commitment Amount Increase or Incremental Term
Loan and the consents contemplated by clause (vi) below, (iii) except as
permitted by the final sentence of this Section 2.16(a), any Commitment Amount
Increase or issuance of Incremental Term Loans shall be in an aggregate amount
for all Banks of not less than $50,000,000 (or such lesser aggregate amount for
all Banks as may be acceptable to the Administrative Agent), (iv) no Default
shall have occurred and be continuing at the time of the request or the
effective date of the Commitment Amount Increase or issuance of Incremental Term
Loans or will result therefrom, (v) all representations and warranties contained
in Article 4 hereof shall be true and correct in all material respects (where
not already qualified by materiality, otherwise in all respects) at the time of
such request and on the effective date of such Commitment Amount Increase or
issuance of Incremental Term Loans (other than representations and warranties
that relate to a specific date, which shall be true and correct in all material
respects (where not already qualified by materiality, otherwise in all respects)
as of such date), and (vi) the Administrative Agent and, in the case of a
Commitment Amount Increase, each Letter of Credit Issuer and the Swing Lender,
shall have provided their written consent (which consents shall not be
unreasonably withheld).  Unless the Borrower otherwise notifies the
Administrative Agent, if all or any portion of any Commitment Amount Increases
or Incremental Term Loans would be permitted under clause (A) above on the
applicable date of incurrence, such Commitment Amount Increases or Incremental
Term Loans (or the relevant portion thereof), as applicable, shall be deemed to
have been incurred in reliance on clause (A) above prior to the utilization of
any amount available under clause (B) above. Notwithstanding the foregoing
clause (a)(i), the Borrower, on behalf of the Borrower and Guarantors, may, on
any Business Day on or prior to the date that is 30 days after the Effective
Date, request an increase of the aggregate amount of the Revolving Credit
Commitments and/or outstanding Term Loans in an aggregate principal amount not
to exceed $500,000,000, and in such event (1) such increases shall not be
subject to the limitation on the amount of increases imposed by clause (a)(i)
above, (2) such increases shall not count against the $750,000,000 amount
specified in clause (a)(i)(B) above, (3) such increases shall not be subject to
the minimum amount limitation specified in clause (a)(iii) above, and (4) such
increases shall otherwise be subject to this Section 2.16, as applicable.


(b) In order to request a Commitment Amount Increase or Incremental Term Loan,
the Borrower shall deliver written notice to the Administrative Agent at least
five (5) Business Days (or such shorter period of time agreed by the
Administrative Agent) prior to the desired effective date of such increase
identifying one or more existing or additional Banks and the amount of its
Commitment Amount Increase or Incremental Term Loan.  Upon the effectiveness
thereof, the new Banks (or, if applicable,


-34-

--------------------------------------------------------------------------------





existing Banks) (i) shall advance Loans in an amount sufficient such that after
giving effect to its Loans each Bank shall have outstanding its respective
Percentage of all Loans of the relevant Credit and (ii) in the case of the
Revolving Credit, shall acquire its Revolver Percentage of all participations in
Letter of Credit Outstandings and Swing Loans.  It shall be a condition to such
effectiveness that (i) if any Euro‑Dollar Loans are outstanding on the date of
such effectiveness, Section 2.13 shall apply and (ii) in the case of a
Commitment Amount Increase, the Borrower shall not have terminated any portion
of the Revolving Credit Commitments pursuant to Section 2.8 hereof.  The
Borrower and each Guarantor agree to deliver to the Administrative Agent such
corporate due diligence documents as the Administrative Agent shall reasonably
request in connection with any Commitment Amount Increase.  Promptly upon the
effectiveness of any Commitment Amount Increase or Incremental Term Loan, the
Borrower shall execute and deliver new Notes to each requesting Bank.  The
effective date of any Commitment Amount Increase or Incremental Term Loan shall
be agreed upon by the Borrower and the Administrative Agent.


(c) Incremental Term Loans of a new tranche (i) may be unsecured or may be
secured by liens on any or all assets of the Borrower and the Guarantors, as
determined by the Borrower and the lenders of the Incremental Term Loans (and if
so secured, all Obligations shall be secured equally and ratably by liens on the
same assets; provided that, to the extent such Incremental Term Loans (and any
replacement financing) are paid and satisfied in full, or any liens granted to
secure such Incremental Term Loans (and any replacement financing) are released,
the ratable liens granted to secure the other Obligations shall, so long as no
Default or Event of Default exists, upon the Borrower's written request, also be
released), (ii) shall rank pari passu in right of payment and of security with
the other Term Loans and Revolving Loans and shall have the same guarantors as
the other Term Loans and the Revolving Loans, (iii) shall not mature earlier
than the latest Extended Maturity Date, (iv) shall not have a lower weighted
average life to maturity than the remaining weighted average life to maturity of
the outstanding Term Loans, (v) shall have an amortization schedule (subject to
clauses (iii) and (iv)), provisions relating to optional and, to the extent
applied pro rata to the other Term Loans and such Incremental Term Loans,
mandatory prepayments (including mandatory repurchase offers), and a Base Rate
Margin, a Euro‑Dollar Margin, rate floors, fees, premiums, funding discounts and
other pricing terms (including a "MFN clause" allowing for repricing upon
incurrence of subsequent Incremental Term Loans) for such Incremental Term Loans
as determined by the Borrower and the lenders of such Incremental Term Loans
(provided that no such amortization schedule shall have the effect of reducing
the amortization payments scheduled to be made with respect to other Term
Loans), and (vi) may not otherwise have terms and conditions different from
those of the other Term Loans and Revolving Loans.  Incremental Term Loans
consisting of an increase in an existing tranche of Term Loans (i) shall have
principal amortization payments based on the remaining quarterly principal
amortization payments of such existing tranche of Term Loans as a percentage of
the remaining principal amount of such existing tranche of Term Loans at the
time of such increase applied to such increase amount (with the intent being
that such increase will amortize at the same relative rate as the existing
tranche of Term Loans), and (ii) may not otherwise have terms and conditions
different from those of the other Term Loans of such tranche. The Borrower will
use the proceeds of each Incremental Term Loan for any purpose permitted by
Section 5.8.


(d) Commitments in respect of any Commitment Amount Increase or Incremental Term
Loans shall become Commitments under this Agreement pursuant to an amendment (an
"Incremental Amendment") to this Agreement and, as appropriate, the other Credit
Documents, executed by the Borrower, each Guarantor, each Bank agreeing to
provide such Commitment, if any, each new Bank, if any, and the Administrative
Agent.  The Incremental Amendment shall not, except as specified in the
preceding sentence, require the consent of any Bank, and may effect such
amendments to this Agreement and the other Credit Documents as may be necessary,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section.  The Banks hereby authorize the
Administrative Agent to execute such other documents, instruments and
agreements, including security agreements, as may be necessary in the reasonable
opinion of the Administrative Agent to give effect to the Incremental


-35-

--------------------------------------------------------------------------------





Amendment.  The effectiveness of any Incremental Amendment shall be subject to
the satisfaction on the date thereof of such conditions as the parties thereto
shall agree.


(e) The Borrower agrees to pay any reasonable out‑of‑pocket expenses of the
Administrative Agent relating to any Commitment Amount Increase, Incremental
Term Loan or Incremental Amendment.  Notwithstanding anything herein to the
contrary, no Bank shall have any obligation to increase its Revolving Credit
Commitment or advance Incremental Term Loans and no Bank's Revolving Credit
Commitment shall be increased without its consent thereto, and each Bank may at
its option, unconditionally and without cause, decline to increase its Revolving
Credit Commitment or advance Incremental Term Loans.


SECTION 2.17     Defaulting Banks.  (a) If any Bank with a Revolving Credit
Commitment becomes, and during the period it remains, a Defaulting Bank, the
following provisions shall apply, notwithstanding anything to the contrary in
this Agreement:


(i) so long as no Default shall be continuing immediately before or after giving
effect to such reallocation, all of such Defaulting Bank's participation in
Letter of Credit Outstandings and Swing Loans will, subject to the limitation in
the proviso below, automatically be reallocated (effective no later than one (1)
Business Day after the Administrative Agent has actual knowledge that such Bank
has become a Defaulting Bank) among the Non-Defaulting Banks pro rata in
accordance with their respective Revolver Percentages (calculated as if the
Defaulting Bank's Revolving Credit Commitment was reduced to zero and each
Non-Defaulting Bank's Revolving Credit Commitment had been increased
proportionately); provided that the sum of each Non-Defaulting Bank's total
Revolving Credit Exposure may not in any event exceed the Revolving Credit
Commitment of such Non-Defaulting Bank as in effect at the time of such
reallocation; and


(ii) to the extent that any portion (the "unreallocated portion") of such
Defaulting Bank's participation in Letter of Credit Outstandings and Swing Loans
cannot be reallocated pursuant to clause (i) above for any reason, the Borrower
will, not later than two (2) Business Days after demand by the Administrative
Agent (at the direction of any Letter of Credit Issuer and/or the Swing Lender),
(y) Cash Collateralize the obligations of the Borrower to such Letter of Credit
Issuer or the Swing Lender in respect of such exposure, as the case may be, in
an amount at least equal to the aggregate amount of the unreallocated portion of
such Defaulting Bank's participation in Letter of Credit Outstandings and Swing
Loans or (z) make other arrangements satisfactory to the Administrative Agent,
the Letter of Credit Issuer and the Swing Lender in their sole discretion to
protect them against the risk of non-payment by such Defaulting Bank;


provided that, subject to Section 10.17, neither any such reallocation nor any
payment by a Non-Defaulting Bank pursuant thereto nor any such Cash
Collateralization or reduction will constitute a waiver or release of any claim
the Borrower, the Administrative Agent, a Letter of Credit Issuer, the Swing
Lender or any other Bank may have against such Defaulting Bank or cause such
Defaulting Bank to be a Non-Defaulting Bank.


(b) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of a Defaulting Bank (whether voluntary or
mandatory, at maturity, pursuant to Article 6 or otherwise) or received by the
Administrative Agent from a Defaulting Bank pursuant to Section 10.4 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Bank
to the Administrative Agent


-36-

--------------------------------------------------------------------------------





hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Bank to the Letter of Credit Issuer or the Swing Lender
hereunder; third, to Cash Collateralize the unreallocated portion of such
Defaulting Bank's participation in Letter of Credit Outstandings and Swing Loans
in accordance with Section 2.17(a)(ii); fourth, if such Defaulting Bank is a CAD
Non-Funding Bank, to the payment of any amounts owing by such Defaulting Bank to
the CAD Fronting Bank as provided in Section 2.1(h)(ii); fifth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan or funded participation in respect of which such Defaulting Bank has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; sixth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (A) satisfy such Defaulting Bank's potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize future unreallocated portions of such Defaulting Bank's
participation in Letter of Credit Outstandings and Swing Loans with respect to
future Letters of Credit and Swing Loans issued under this Agreement in
accordance with Section 2.17(a)(ii); seventh, to the payment of any amounts
owing to the Banks, the Letter of Credit Issuer or the Swing Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Bank, such
Letter of Credit Issuer or the Swing Lender against such Defaulting Bank as a
result of such Defaulting Bank's breach of its obligations under this Agreement;
eighth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Bank as
a result of such Defaulting Bank's breach of its obligations under this
Agreement; and ninth, to such Defaulting Bank or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or funded participations in Letters of
Credit or Swing Loans in respect of which such Defaulting Bank has not fully
funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit or Swing Loans were issued at a time when the conditions set
forth in Section 3.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and funded participations in Letters of Credit or
Swing Loans owed to, all Non-Defaulting Banks on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swing Loans owed to, such Defaulting Bank until such time as all Loans
and funded and unfunded participations in Letter of Credit Outstandings and
Swing Loans are held by the Banks pro rata in accordance with the Revolving
Credit Commitments under the applicable Revolving Credit without giving effect
to Section 2.17(a)(i). Any payments, prepayments or other amounts paid or
payable to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank or to post Cash Collateral pursuant to this Section 2.17(b)
shall be deemed paid to and redirected by such Defaulting Bank, and each Bank
irrevocably consents hereto.


(c) If the Borrower, the Administrative Agent, the Letter of Credit Issuers and
the Swing Lender agree in writing in their discretion that any Defaulting Bank
has ceased to be a Defaulting Bank, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice, and
subject to any conditions set forth therein, that Bank will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other Banks
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Loans to be held pro rata by the Banks in accordance with
their Percentage under the applicable Credit without giving effect to
Section 2.17(a), whereupon such Bank will cease to be a Defaulting Bank;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Bank was a
Defaulting Bank; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Bank to Non-Defaulting Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank's having been a Defaulting Bank.


(d) So long as any Bank is a Defaulting Bank, no Letter of Credit Issuer will be
required to issue, amend, extend, renew or increase any Letter of Credit unless
it is reasonably satisfied that the Borrower has complied with the requirements
of Section 2A.1(a)(iii).


-37-

--------------------------------------------------------------------------------





(e) No Defaulting Bank shall be entitled to receive any commitment fee pursuant
to Section 2.7(a) or Letter of Credit Fee for any period during which that Bank
is a Defaulting Bank. With respect to any commitment fee pursuant to Section
2.7(a) or Letter of Credit Fee not required to be paid to any Defaulting Bank
pursuant to this clause (e), the Borrower shall (x) pay to each Non-Defaulting
Bank that portion of any such fee otherwise payable to such Defaulting Bank with
respect to such Defaulting Bank's participation in Letters of Credit or Swing
Loans that has been reallocated to such Non-Defaulting Bank pursuant to Section
2.17(a)(i), (y) pay to each Letter of Credit Issuer and Swing Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting Bank
to the extent allocable to such Letter of Credit Issuer or Swing Lender's
Fronting Exposure to such Defaulting Bank, and (z) not be required to pay the
remaining amount of any such fee.


SECTION 2.18     Extensions.  Notwithstanding anything herein to the contrary,
at any time after the Effective Date, and from time to time, the Borrower may
request and any Bank may agree to extend the maturity date applicable to all or
any portion of its Term Loan or Incremental Term Loan (including any Extended
Term Loan) or Revolving Credit Commitment (including any Extended Revolving
Credit Commitment) to a date (such date as such Bank and the Borrower shall
agree upon being an "Extended Maturity Date") after the Maturity Date or after
an Extended Maturity Date, as applicable.  Any such extensions under this
Section 2.18 shall only require the consent of the Borrower, such Bank, the
Administrative Agent (in the case of the Administrative Agent, which consent
shall not be unreasonably withheld, delayed or conditioned), and, solely with
respect to any Extended Revolving Credit Commitment, the Swing Lender, the
Letter of Credit Issuer and the CAD Fronting Bank (in each case, which consent
shall not be unreasonably withheld, delayed or conditioned), and this Agreement
may be amended accordingly as needed to implement such extension for such Bank,
but as conditions to any such extension (i) the Borrower's request for such
extension shall be in a minimum amount of $50,000,000 of Term Loans and
Incremental Term Loans or Revolving Credit Commitments, as applicable (or, if
less, the remaining amount of Term Loans or Revolving Credit Commitments having
the same Maturity Date or Extended Maturity Date), (ii) the request for such
extension and the opportunity to extend its Term Loan, Incremental Term Loan or
Revolving Credit Commitment, as applicable, shall be made available pro rata to
all Banks holding Term Loans, Incremental Term Loans or Revolving Credit
Commitments, as applicable, with the same Maturity Date or Extended Maturity
Date, as applicable, (iii) no Default shall have occurred and be continuing as
of the effective date of the extension or will result therefrom, and (iv) all
representations and warranties contained in Article 4 hereof shall be true and
correct in all material respects (where not already qualified by materiality,
otherwise in all respects) as of the effective date of such extension (other
than representations and warranties that relate to a specific date, which shall
be true and correct in all material respects (where not already qualified by
materiality, otherwise in all respects) as of such specific date).


ARTICLE 2A


LETTERS OF CREDIT


SECTION 2A.1     Letters of Credit.  (a) Subject to and upon the terms and
conditions set forth herein, the Borrower may request a Letter of Credit Issuer
at any time and from time to time on or after the Effective Date and prior to
the thirtieth day immediately preceding the Maturity Date to issue a standby
letter of credit for the account of the Borrower in support of L/C Supportable
Obligations (each such letter of credit, a "Letter of Credit" and, collectively,
the "Letters of Credit"), and subject to and upon the terms and conditions set
forth herein such Letter of Credit Issuer agrees to issue from time to time,
irrevocable Letters of Credit in such form as may be approved by such Letter of
Credit Issuer and the Administrative Agent.  Notwithstanding anything herein to
the contrary, those certain letters of credit issued for the account of the
Borrower by the Administrative Agent or the Administrative Agent's affiliate and
listed on Schedule 2A.1 hereof (the "Existing Letters of Credit") shall each
constitute a "Letter of Credit" herein for all purposes of this Agreement with
the Borrower as the applicant therefor, to the same extent, and with the same
force and


-38-

--------------------------------------------------------------------------------





effect as if the Existing Letters of Credit had been issued under this Agreement
at the request of the Borrower.  Notwithstanding the foregoing, no Letter of
Credit Issuer shall be under any obligation to issue any Letter of Credit if at
the time of such issuance:


(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Letter of Credit Issuer
from issuing such Letter of Credit or any requirement of law applicable to such
Letter of Credit Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such Letter
of Credit Issuer shall prohibit, or request that such Letter of Credit Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Letter of Credit Issuer with
respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Letter of Credit Issuer is not otherwise
compensated) not in effect on the Effective Date, or any unreimbursed loss, cost
or expense which was not applicable, in effect or known to such Letter of Credit
Issuer as of the Effective Date and which such Letter of Credit Issuer in good
faith deems material to it;


(ii) such Letter of Credit Issuer shall have received notice from the Borrower
or the Required Banks prior to the issuance of such Letter of Credit of the type
described in clause (v) of Section 2A.1(b); or


(iii) the Administrative Agent or such Letter of Credit Issuer has received
notice from any Bank that it does not intend to participate in such Letter of
Credit pursuant to Section 2A.5, or any Bank is a Defaulting Bank hereunder,
unless the Borrower and such Letter of Credit Issuer shall have entered into
arrangements reasonably satisfactory to such Letter of Credit Issuer to
eliminate the risk of such Bank's failure to participate in Letters of Credit
(including Cash Collateralizing the amount of such Bank's obligation).


(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued, the
U.S. Dollar Equivalent of the Stated Amount of which, when added to the
U.S. Dollar Equivalent of the Letter of Credit Outstandings (exclusive of Unpaid
Drawings which are repaid on the date of, and prior to the issuance of, the
respective Letter of Credit) at such time, would exceed either (x) the Letter of
Credit Commitment or (y) when added to the aggregate U.S. Dollar Equivalent of
all Revolving Loans and U.S. Dollar Equivalent of the Swing Loans then
outstanding, the Total Revolving Credit Commitment at such time; (ii) each
Letter of Credit shall have an expiry date occurring not later than one year
after such Letter of Credit's date of issuance (although any Letter of Credit
may be extendible (whether automatically or otherwise) for successive periods of
up to 12 months, but not beyond the thirtieth day preceding the Maturity Date),
on terms reasonably acceptable to the respective Letter of Credit Issuer and in
no event shall any Letter of Credit have an expiry date occurring later than the
thirtieth day preceding the Maturity Date; (iii) each Letter of Credit shall be
denominated in U.S. Dollars or Canadian Dollars; (iv) each Letter of Credit
shall be payable only on a sight basis and upon conditions, if any, set forth
therein; and (v) no Letter of Credit Issuer shall issue any Letter of Credit
after it has received written notice from the Borrower or the Required Banks
that a Default exists until such time as such Letter of Credit Issuer shall have
received written notice of (x) rescission of such notice from the party or
parties originally delivering the same or (y) waiver of such Default by the
Required Banks.


(c) Upon the occurrence of an event giving rise to the operation of
Section 2A.1(a)(iii), the Borrower shall have the right, if no Default then
exists, to replace such Bank in accordance with Section 8.7.


-39-

--------------------------------------------------------------------------------





SECTION 2A.2     Minimum Stated Amount.  The initial Stated Amount of each
Letter of Credit shall be not less than the U.S. Dollar Equivalent of $100,000
or such lesser amount as shall be reasonably acceptable to the respective Letter
of Credit Issuer.


SECTION 2A.3     Letter of Credit Requests; Notices of Issuance;
Reports.  (a) Whenever the Borrower desires that a Letter of Credit be issued,
the Borrower shall give the Administrative Agent and the respective Letter of
Credit Issuer a written request (including by way of telecopier) prior to
1:00 p.m. (New York time) at least three (3) Business Days (or such shorter
period as may be acceptable to such Letter of Credit Issuer) prior to the
proposed date (which shall be a Business Day) of issuance (each a "Letter of
Credit Request"), which Letter of Credit Request shall include any other
documents that such Letter of Credit Issuer customarily requires in connection
therewith.


(b) The respective Letter of Credit Issuer shall, promptly after each issuance
of a Letter of Credit by it, give the Administrative Agent, each Bank and the
Borrower written notice of the issuance of such Letter of Credit, accompanied,
if requested, by a copy of the Letter of Credit or Letters of Credit issued by
it.


SECTION 2A.4     Agreement to Repay Letter of Credit Drawings.  (a) The Borrower
hereby agrees to reimburse the respective Letter of Credit Issuer, by making
payment to the Administrative Agent at the Payment Office (which funds the
Administrative Agent shall promptly forward to such Letter of Credit Issuer),
for any payment or disbursement made by such Letter of Credit Issuer under any
Letter of Credit issued by it (each such amount so paid or disbursed until
reimbursed, an "Unpaid Drawing") immediately after, and in any event on the date
on which, the Borrower is notified by such Letter of Credit Issuer of such
payment or disbursement with interest on the amount so paid or disbursed by such
Letter of Credit Issuer, to the extent not reimbursed prior to 1:00 p.m. (New
York time) on the date of such payment or disbursement, from and including the
date paid or disbursed to but not including the date such Unpaid Drawing is paid
by the Borrower at a rate per annum which shall be the interest rate applicable
to Revolving Loans maintained as Base Rate Loans, if such Letter of Credit is
denominated in U.S. Dollars, or Canadian Base Rate Loans, if such Letter of
Credit is denominated in Canadian Dollars, as in effect from time to time (plus
an additional 2% per annum if not reimbursed by the third Business Day after the
date of such notice of payment or disbursement), such interest also to be
payable on demand.  Each Letter of Credit Issuer shall provide the Borrower
prompt notice of any payment or disbursement made by it under any Letter of
Credit issued by it, although the failure of, or delay in, giving any such
notice shall not release or diminish the obligations of the Borrower under this
Section 2A.4(a) or under any other Section of this Agreement.


(b) The Borrower's obligation under this Section 2A.4 to reimburse the
respective Letter of Credit Issuer with respect to Unpaid Drawings (including,
in each case, interest thereon) shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower may have or have had against such Letter of Credit
Issuer, the Administrative Agent or any Bank, including, without limitation, any
defense based upon the failure of any payment under a Letter of Credit to
conform to the terms of the Letter of Credit or any non‑application or
misapplication by the beneficiary of the proceeds of such payment; provided,
however, that the Borrower shall not be obligated to reimburse any Letter of
Credit Issuer for any wrongful payment made by such Letter of Credit Issuer
under a Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence (as determined by a court of competent
jurisdiction) on the part of such Letter of Credit Issuer.


SECTION 2A.5     Letter of Credit Participations.  (a) Immediately upon the
issuance by any Letter of Credit Issuer of a Letter of Credit, such Letter of
Credit Issuer shall be deemed to have sold and transferred to each Bank with a
Revolving Credit Commitment, and each such Bank (each an "L/C Participant")
shall be deemed irrevocably and unconditionally to have purchased and received
from


-40-

--------------------------------------------------------------------------------





such Letter of Credit Issuer, without recourse or warranty, an undivided
interest and participation, to the extent of such Bank's Revolver Percentage, in
such Letter of Credit, each substitute letter of credit, each payment made
thereunder and the obligations of the Borrower under this Agreement with respect
thereto (although the Letter of Credit Fee shall be payable directly to the
Administrative Agent for the account of the Banks as provided in Section 2.7(b)
and the L/C Participants shall have no right to receive any portion of any
Fronting Fees) and any security therefor or guaranty pertaining thereto.  Upon
any change in the Revolving Credit Commitments or Revolver Percentages of the
Banks pursuant to Section 2.16 or 10.6(c), it is hereby agreed that, with
respect to all outstanding Letters of Credit and Unpaid Drawings, there shall be
an automatic adjustment to the participations pursuant to this Section 2A.5 to
reflect the new Revolver Percentages of the Banks.


(b) In determining whether to pay under any Letter of Credit, the respective
Letter of Credit Issuer shall not have any obligation relative to the
L/C Participants other than to determine that any documents required to be
delivered under such Letter of Credit have been delivered and that they
substantially comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by any Letter of Credit Issuer
under or in connection with any Letter of Credit if taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction) shall not create for such Letter of Credit Issuer any
resulting liability.


(c) In the event that the respective Letter of Credit Issuer makes any payment
under any Letter of Credit and the Borrower shall not have reimbursed such
amount in full to such Letter of Credit Issuer pursuant to Section 2A.4(a), such
Letter of Credit Issuer shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each L/C Participant of such failure,
and each L/C Participant shall promptly and unconditionally pay to the
Administrative Agent for the account of such Letter of Credit Issuer, the amount
of such L/C Participant's Revolver Percentage of such payment in the currency of
such payment and in same day funds; provided, however, that no L/C Participant
shall be obligated to pay to the Administrative Agent its Revolver Percentage of
such unreimbursed amount for any wrongful payment made by such Letter of Credit
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence (as determined by a court of competent
jurisdiction) on the part of such Letter of Credit Issuer.  If the
Administrative Agent so notifies any L/C Participant required to fund an Unpaid
Drawing under a Letter of Credit prior to 1:00 p.m. (New York time) on any
Business Day, such L/C Participant shall make available to the Administrative
Agent for the account of the respective Letter of Credit Issuer (which funds the
Administrative Agent shall promptly forward to the Letter of Credit Issuer) such
Participant's Revolver Percentage of the amount of such payment on such Business
Day in same day funds.  If and to the extent such L/C Participant shall not have
so made its Revolver Percentage of the amount of such Unpaid Drawing available
to the Administrative Agent for the account of such Letter of Credit Issuer,
such L/C Participant agrees to pay to the Administrative Agent for the account
of such Letter of Credit Issuer, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Letter of Credit Issuer at
the Federal Funds Rate for the first two (2) Business Days after such payment by
such Bank is due, and thereafter, at the Base Rate, or in the case of an amount
denominated in Canadian Dollars, the cost to the Administrative Agent of funding
the amount so advanced by the Administrative Agent to fund such Bank's amount,
as reasonably determined by the Administrative Agent for the first two (2)
Business Days after such payment by such Bank is due, and thereafter, at the
Canadian Base Rate.  The failure of any L/C Participant to make available to the
Administrative Agent for the account of the respective Letter of Credit Issuer
its Revolver Percentage of any Unpaid Drawing under any Letter of Credit shall
not relieve any other L/C Participant of its obligation hereunder to make
available to the Administrative Agent for the account of the respective Letter
of Credit Issuer its Revolver Percentage of any payment under any Letter of
Credit on the date required, as specified above, but no L/C Participant shall be
responsible for the failure of any other L/C Participant to make


-41-

--------------------------------------------------------------------------------





available to the Administrative Agent for the account of such Letter of Credit
Issuer such other L/C Participant's Revolver Percentage of any such payment.


(d) Whenever the respective Letter of Credit Issuer receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, such Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant which has paid its Revolver Percentage
thereof, in the applicable currency, and in same day funds, an amount equal to
such L/C Participant's Revolver Percentage of the principal amount thereof and
interest thereon accruing at the Federal Funds Rate, in the case of
U.S. Dollars, or at the cost to the Administrative Agent of funding the amount
so advanced by the Administrative Agent to fund such amount, as determined by
the Administrative Agent after the purchase of the respective participations, in
the case of Canadian Dollars.


(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the respective Letter of Credit Issuer
with respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set‑off or other defense or any other qualification or exception
whatsoever (provided that no L/C Participant shall be required to make payments
resulting from the Letter of Credit Issuer's gross negligence or willful
misconduct (as determined by a court of competent jurisdiction)) and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:


(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;


(ii) the existence of any claim, set‑off, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
the respective Letter of Credit Issuer, any Bank or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or any of its Subsidiaries and the beneficiary
named in any such Letter of Credit);


(iii) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;


(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or


(v) the occurrence of any Default.


(f) To the extent the respective Letter of Credit Issuer is not indemnified for
same by the Borrower, the L/C Participants will reimburse and indemnify the
Letter of Credit Issuer, in proportion to their respective Revolver Percentages,
for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
of whatsoever kind or nature which may be imposed on, asserted against or
incurred by such Letter of Credit Issuer in performing its respective duties in
any way relating to or arising out of its issuance of Letters of
Credit; provided that no L/C Participant shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Letter of Credit Issuer's
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction).


-42-

--------------------------------------------------------------------------------





SECTION 2A.6     Increased Costs.  If any Change in Law shall either (i) impose,
modify or make applicable any reserve, deposit, capital adequacy, liquidity
requirement or similar requirement against Letters of Credit issued by any
Letter of Credit Issuer or any L/C Participant's participation therein, or
(ii) shall impose on such Letter of Credit Issuer or any L/C Participant's any
other conditions affecting this Agreement, any Letter of Credit or such L/C
Participant's participation therein; and the result of any of the foregoing is
to increase the cost to such Letter of Credit Issuer or such L/C Participant of
issuing, maintaining or participating in any Letter of Credit or of maintaining
its obligation to issue any such Letter of Credit, or to reduce the amount of
any sum received or receivable by such Letter of Credit Issuer or such L/C
Participant hereunder (other than any increased cost or reduction in the amount
received or receivable resulting from a change in the rate of taxes or similar
charges), then, upon demand to the Borrower by such Letter of Credit Issuer or
such L/C Participant (a copy of which notice shall be sent by such Letter of
Credit Issuer or such L/C Participant to the Administrative Agent), the Borrower
shall pay to such Letter of Credit Issuer or such L/C Participant such
additional amount or amounts as will compensate such Letter of Credit Issuer or
such L/C Participant for such increased cost or reduction.  A certificate
submitted to the Borrower by the respective Letter of Credit Issuer or such L/C
Participant, as the case may be (a copy of which certificate shall be sent by
such Letter of Credit Issuer or such L/C Participant to the Administrative
Agent) setting forth the basis for the determination of such additional amount
or amounts necessary to compensate such Letter of Credit Issuer or such L/C
Participant shall be conclusive and binding on the Borrower absent manifest
error, although the failure to deliver any such certificate shall not release or
diminish any of the Borrower's obligations to pay additional amounts pursuant to
this Section 2A.6 upon the subsequent receipt thereof.  The Borrower's
obligations under this Section 2A.6 are limited as set forth in Section 8.6.


ARTICLE 3


CONDITIONS


SECTION 3.1     Initial Borrowing.  The obligations of the Banks to make the
initial Loans hereunder and of any Letter of Credit Issuer to issue the initial
Letter of Credit hereunder are subject to the following conditions precedent:


(a) The Administrative Agent shall have received the following documents:


(i) an opinion of counsel for the Credit Parties in a form reasonably acceptable
to the Administrative Agent and covering such matters relating to the
transactions contemplated hereby as the Administrative Agent or the Required
Banks may reasonably request;


(ii) all documents the Administrative Agent may reasonably request relating to
the corporate authority and incumbency of each Credit Party which is a party
hereto or any other Credit Document and the validity of this Agreement and each
other Credit Document, all in form and substance reasonably satisfactory to the
Administrative Agent;


(iii) copies of this Agreement executed by the Borrower, each Guarantor and each
of the Banks; and


(iv) the Administrative Agent shall have received documentation, in form and
substance reasonably acceptable to the Administrative Agent, evidencing the
termination of the Existing Credit Agreement and the repayment of all
obligations owing thereunder (other than indemnities and similar obligations
that customarily survive termination of credit facilities), which repayment may
be made with the proceeds of the initial Loans hereunder.


-43-

--------------------------------------------------------------------------------





(b) The Borrower and each other Credit Party shall have provided to the
Administrative Agent and the Banks the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
any AML Laws and any applicable "know your customer" rules and regulations;


(c) The Borrower shall have paid or made arrangements to pay contemporaneously
with closing (i) to the Administrative Agent, the Arrangers and the Banks the
fees set forth or referenced in Section 2.7 and any other accrued and unpaid
fees or commissions due hereunder and (B) all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent).


Without limiting the generality of the provisions of Section 7.5(b), for
purposes of determining compliance with the conditions specified in this
Section 3.1, the Administrative Agent and each Bank that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Bank unless the
Administrative Agent shall have received notice from such Bank prior to the
proposed Effective Date specifying its objection thereto.


SECTION 3.2     Each Borrowing.  The obligation of the Banks to make each Loan
hereunder and of any Letter of Credit Issuer to issue or amend each Letter of
Credit is subject at the time of such Loan or issuance or amendment of such
Letter of Credit to the satisfaction of the following conditions:


(a) the satisfaction of the conditions set forth in Section 3.1;


(b) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.2;


(c) the fact that, immediately after any Borrowing of Revolving Loans or any
issuance or amendment of a Letter of Credit, the aggregate U.S. Dollar
Equivalent of all Revolving Loans made hereunder plus the U.S. Dollar Equivalent
of all Swing Loans and Letter of Credit Outstandings will not exceed the Total
Revolving Credit Commitments in effect;


(d) the fact that, immediately before and after such Borrowing or such issuance
or amendment of a Letter of Credit, no Default shall have occurred and be
continuing;


(e) the fact that the representations and warranties of the Credit Parties
contained in this Agreement shall be true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) on and
as of the date of such Borrowing or such issuance or amendment of a Letter of
Credit (other than representations and warranties that relate to a specific
date, which shall be true and correct in all material respects (where not
already qualified by materiality, otherwise in all respects) as of such date);
and


(f) with respect to the transactions contemplated by this Agreement, each Credit
Party shall have obtained any necessary consents, waivers, approvals,
authorizations, registrations, filings, licenses and notifications (including,
if necessary, qualifying to do business in, and qualifying under the applicable
consumer laws of, each jurisdiction where the applicable party is then doing
business, or is in the process of obtaining such qualification in each
jurisdiction where the applicable party is expected to be doing business
utilizing the proceeds of such Loan) and the same shall be in full force and
effect, except where the failure to obtain such consent, qualification or other
item could not reasonably be expected to have a Material Adverse Effect.


-44-

--------------------------------------------------------------------------------





Each Borrowing and each issuance or amendment of a Letter of Credit hereunder
shall be deemed to be a representation and warranty by the Borrower on the date
of such Borrowing as to the facts specified in clauses (c), (d), (e) and (f) of
this Section 3.2.


No Bank shall have any obligation to make a Loan hereunder and no Letter of
Credit Issuer shall have any obligation to issue a Letter of Credit hereunder at
any time unless all conditions precedent have been satisfied before or at such
time.  The conditions precedent are included for the exclusive benefit of the
Administrative Agent and the Banks.  In the event that any one more Banks makes
available a Loan or any one or more Letter of Credit Issuers issues a Letter of
Credit at the request of the Borrower notwithstanding that any one or more of
the conditions precedent thereto have not been satisfied in whole or in part,
such waiver shall not operate as to waive the right of the Administrative Agent,
the Banks and the Letter of Credit Issuers to require strict compliance
thereafter.


ARTICLE 4


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants that:


SECTION 4.1     Existence and Power.  Each Credit Party is a corporation,
limited liability company, partnership or other organization, duly organized and
validly existing and, where applicable, in good standing under the laws of the
jurisdiction of its organization, and has all corporate or other powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.  No Credit
Party nor any Subsidiary thereof is an EEA Financial Institution.


SECTION 4.2     Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each Credit Party of the Credit Documents
to which it is a party (i) are within the corporate or other powers of such
Credit Party, (ii) have been duly authorized by all necessary corporate or other
action, (iii) require no action by or in respect of, or filing with, any
Governmental Authority except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (iv) do not contravene, or
constitute a default under, (A) any provision of applicable law or regulation or
of the articles of association, the organizational certificate, bylaws or other
constitutional documents, as applicable, of such Credit Party or (B) any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Borrower or any of its Subsidiaries which could reasonably be expected to
have a Material Adverse Effect and (v) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries. 
Neither the Borrower (or any of its directors or officers) nor any Insured
Subsidiary (or any of its directors or officers) is a party to, or subject to,
any agreement with, or specific directive or order issued by, any federal or
state bank or thrift regulatory authority which restricts the payment of
dividends by any Insured Subsidiary to the Borrower; and no action or
administrative proceeding is pending or, to the Borrower's knowledge, threatened
against the Borrower or any Insured Subsidiary or any of their directors or
officers which seeks to impose any such restriction, in each case that could
reasonably be expected to have a Material Adverse Effect.


SECTION 4.3     Binding Effect.  This Agreement and the other Credit Documents
constitute valid and binding agreements of the Borrower and each other Credit
Party which is a party thereto, and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Borrower, in each case enforceable in accordance with its terms.


SECTION 4.4     Financial Information.  (a) The consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of December 31, 2016, and the
related consolidated statements of income,


-45-

--------------------------------------------------------------------------------





retained earnings and cash flows for the fiscal year then ended, reported on by
Deloitte, and the unaudited interim consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of March 31, 2017 and the related
consolidated statements of income, retained earnings and cash flows for the
three months then ended, copies of which have been delivered to each of the
Banks, fairly present in all material respects the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such dates and
their consolidated results of operations and cash flows for the periods then
ended, subject, in the case of unaudited financial statements, to the absence of
footnotes and to year end adjustments.


(b) Since December 31, 2016 there has been no material adverse change in the
business, financial position or operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole.


(c) Except as disclosed in the financial statements delivered pursuant to
Section 4.4(a) there were as of the Effective Date no liabilities or obligations
with respect to the Borrower or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in aggregate, could reasonably be expected to have
a material and adverse effect on the Borrower or the Borrower and its
Subsidiaries taken as a whole.  As of the Effective Date, the Borrower knows of
no basis for the assertion against it or any of its Subsidiaries of any
liability or obligation of any nature whatsoever that is not disclosed in the
financial statements delivered pursuant to Section 4.4(a) which, either
individually or in the aggregate, could reasonably be expected to be material to
the Borrower or the Borrower and its Subsidiaries taken as a whole.


SECTION 4.5     Litigation.  There is no action, suit, proceeding or
governmental investigation pending against, or to the knowledge of the Borrower
threatened against or affecting, the Borrower or any of its Subsidiaries before
any court or arbitrator or any other Governmental Authority in which there is a
reasonable possibility of an adverse decision which could materially adversely
affect the business, consolidated financial position or consolidated results of
operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity or enforceability
of any Credit Document.


SECTION 4.6     Compliance with ERISA.  To the best of the Borrower's knowledge
after reasonable investigation:  (a) Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan.  No member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement, or made any amendment to any Plan
or Benefit Arrangement, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.


(b) Each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities.  All material contributions
required to be made with respect to a Foreign Pension Plan have been timely
made.  Neither the Borrower nor any of its Subsidiaries has incurred any
material obligation in connection with the termination of or withdrawal from any
Foreign Pension Plan.  The Borrower and its Subsidiaries do not maintain or
contribute to any Foreign Pension Plan the obligations with respect to which
could reasonably be expected to have a Material Adverse Effect.


SECTION 4.7     Environmental Matters.  To the best of the Borrower's knowledge
after reasonable investigation:  Each of the Borrower and its Subsidiaries has
obtained all material environmental, health


-46-

--------------------------------------------------------------------------------





and safety permits, licenses and other authorizations required under all
Environmental Laws to carry on its business as now being or as proposed to be
conducted except for such permits, licenses and other authorizations the failure
to obtain, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  Each of such permits, licenses and
authorizations is in full force and effect and the Borrower and its Subsidiaries
is in material compliance with the terms and conditions thereof, and is also in
material compliance with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in any applicable Environmental Law or in any regulation, code, plan,
order, decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder except for such failure to comply,
individually or in the aggregate, as could not reasonably be expected to result
in a Material Adverse Effect.  In addition, no notice, notification, demand,
request for information, citations, summons or order has been issued, no
complaint has been filed, no penalty has been assessed and no investigation or
review is pending or threatened by any governmental or other entity with respect
to any alleged failure by the Borrower or any of its Subsidiaries to have any
environmental, health or safety permit, license or other authorization required
under any Environmental Law in connection with the conduct of the business of
the Borrower or any of its Subsidiaries or with respect to any generation,
treatment, storage, recycling, transportation, discharge or disposal, or any
release of any Hazardous Substance generated or handled by the Borrower or any
of its Subsidiaries except for such matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  There have been no environmental investigations, studies, audits,
tests, reviews or other analyses conducted by or that are in the possession of
the Borrower or any of its Subsidiaries in relation to any site or facility now
or previously owned, operated or leased by the Borrower or any of its
Subsidiaries which have not been made available to the Administrative Agent and
the Banks except for such matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.


SECTION 4.8     Taxes.  The Borrower and its Subsidiaries have filed all United
States Federal and Canadian income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any Subsidiary, except such taxes, if any, as are being contested in good
faith and by appropriate proceedings.  The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.


SECTION 4.9     Subsidiaries.  Each of the Borrower's Subsidiaries, if any, is
duly organized, validly existing and, where applicable, in good standing under
the laws of its jurisdiction of organization, and has all corporate or other
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.


SECTION 4.10     Investment Company.  The Borrower is not an "investment
company" within the meaning of the U.S. Investment Company Act of 1940, as
amended.


SECTION 4.11     Full Disclosure.  All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Borrower to the Administrative
Agent or any Bank will be, true and accurate in all material respects on the
date as of which such information is stated or certified.  The Borrower has
disclosed to the Administrative Agent and the Banks in writing any and all facts
which materially and adversely affect or may affect (to the extent the Borrower
can now reasonably foresee), the business, operations or financial condition of
the Borrower and its Consolidated Subsidiaries, taken as a whole, or the ability
of the Borrower to perform its obligations under this Agreement or the other
Credit Documents.


-47-

--------------------------------------------------------------------------------





SECTION 4.12     AML Laws; Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, applicable AML Laws
and applicable Sanctions.  None of (a) the Borrower or any Subsidiary or (b) to
the knowledge of the Borrower, (1) any of their respective directors, officers,
employees or Affiliates, or (2) any agent of the Borrower or any Subsidiary or
other Affiliate that will act in any capacity in connection with or benefit from
the credit facility established by this Agreement, (i) is a Sanctioned Person,
or (ii) is in violation of AML Laws, Anti-Corruption Laws, or Sanctions.  No
Borrowing, Letter of Credit, or use of proceeds of any Borrowing or Letter of
Credit, including the funding of all or a portion of the purchase price of any
Permitted Acquisition, nor any repayment of Borrowings or reimbursement of any
payment made pursuant to any Letter of Credit, will cause a violation of AML
Laws, Anti-Corruption Laws or applicable Sanctions by any Person participating
in the transactions contemplated by this Agreement, whether as lender, borrower,
guarantor, agent, or otherwise.  The Borrower represents that neither it nor any
of its Subsidiaries, or, to the knowledge of the Borrower, any other Affiliate,
is as of the Effective Date engaged in, or intends to engage in, any dealings or
transactions with, or for the benefit of, any Sanctioned Person or with or in
any Sanctioned Country.


ARTICLE 5


COVENANTS


The Borrower and each Guarantor, as the case may be, agree that, so long as any
Bank has any Commitment hereunder or any amount payable hereunder or under any
Note remains unpaid:


SECTION 5.1     Information.  The Borrower will deliver to each of the Banks:


(a) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Borrower, the consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of income, cash flows, and changes in common
stockholders' equity, each for such fiscal year, setting forth in comparative
form the figures for the previous fiscal year and certified by Deloitte or
another independent public accounting firm of nationally recognized standing (it
being understood that the public availability as posted on the Electronic Data
Gathering, Analysis and Retrieval System ("EDGAR") by the Borrower of annual
reports on Form 10-K of the Borrower and its Consolidated Subsidiaries shall
satisfy the requirements of this Section 5.1(a) to the extent such annual
reports include the information specified herein);


(b) as soon as available and in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of the Borrower, the consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of income and cash flows
for such quarter and for the portion of the Borrower's fiscal year ended at the
end of such quarter, setting forth in comparative form the figures for the
corresponding quarter and the corresponding portion of the Borrower's previous
fiscal year, all certified (subject to normal year‑end adjustments and the
absence of footnotes) to fairly present in all material respects, such financial
condition, and as to GAAP and consistency by the treasurer or chief financial
officer of the Borrower (it being understood that the public availability as
posted on EDGAR by the Borrower of quarterly reports on Form 10-Q of the
Borrower and its Consolidated Subsidiaries shall satisfy the requirements of
this Section 5.1(b) to the extent such quarterly reports include the information
specified herein);


(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the treasurer or
chief financial officer of the Borrower, (i) setting forth in reasonable detail
the calculations required to establish whether the Borrower was in compliance


-48-

--------------------------------------------------------------------------------





with the requirements of Sections 5.11, 5.12, and 5.13 and (ii) stating whether
any Default exists on the date of such certificate and, if any Default then
exists, setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto;


(d) so long as not contrary to the then recommendations of the Financial
Accounting Standards Board, simultaneously with the delivery of each set of
financial statements referred to in clause (a) above, a statement of the
accounting firm which reported on such statements as to whether anything has
come to their attention to cause them to believe that any Default existed on the
date of such statements;


(e) within forty-five (45) days after the beginning of each fiscal year of the
Borrower, a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of consolidated income, consolidated cash flows,
and consolidated balance sheets) prepared by the Borrower for each of the four
quarters of such fiscal year, accompanied by a statement of the treasurer or
chief financial officer of the Borrower to the effect that, to the best of such
officer's knowledge, the budget is a reasonable estimate for the period covered
thereby;


(f) within five (5) days after any officer of any Credit Party obtains knowledge
of any Default, if such Default is then continuing, a certificate of the
treasurer or chief financial officer of the Borrower setting forth the details
thereof and the action which the Borrower or such Credit Party is taking or
proposes to take with respect thereto;


(g) promptly after the mailing thereof to the public shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
mailed (it being understood that the public availability as posted on EDGAR by
the Borrower of any such financial statements, reports and proxy statements
shall satisfy the requirements of this Section 5.1(g));


(h) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S‑8 or
its equivalent) and reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents)
which the Borrower or any other Credit Party shall have filed with the
Securities and Exchange Commission (it being understood that the public
availability as posted on EDGAR by the Borrower of any such registration
statements and reports shall satisfy the requirements of this Section 5.1(h));


(i) promptly upon discovery of the fact that any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any "reportable event"
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan, Foreign Pension Plan or Multiemployer Plan or in
respect of any Benefit Arrangement or makes any amendment to any Plan, Foreign
Pension Plan or Benefit Arrangement which has resulted or could result in the
imposition of a Lien or the posting of a bond or other security, a certificate
of the treasurer of the Borrower setting forth details as to such occurrence and
action, if any, which the Borrower, the applicable Credit Party or the
applicable member of the ERISA Group is required or proposes to take;


-49-

--------------------------------------------------------------------------------





(j) to the extent permitted by applicable law, promptly upon the receipt or
execution thereof, (i) notice by the Borrower or any Insured Subsidiary that
(1) it has received a request or directive from any federal, state or other
regulatory agency which requires it to submit a capital maintenance or
restoration plan that restricts the payment of dividends by any Insured
Subsidiary to the Borrower or (2) it has submitted a capital maintenance or
restoration plan to any federal, state or other regulatory agency or has entered
into a memorandum or agreement with any such agency, in each case which plan,
memorandum or agreement restricts the payment of dividends by any Insured
Subsidiary to the Borrower, and (ii) copies of any such plan, memorandum, or
agreement, unless disclosure is prohibited by the terms thereof or by law, rule
or regulation and, after the Borrower or such Insured Subsidiary has in good
faith attempted to obtain the consent of such regulatory agency, such agency
will not consent to the disclosure of such plan, memorandum, or agreement to the
Banks;


(k) prompt notice if the Borrower, any Subsidiary or any other Credit Party
shall receive any notification from any governmental authority alleging a
violation of any applicable law or any inquiry which could reasonably be
expected to have a Material Adverse Effect;


(l) prompt notice of any Person becoming a Material Subsidiary;


(m) prompt notice of the sale, transfer or other disposition of any Material
Asset of the Borrower, any Subsidiary or any other Credit Party to any Person
other than the Borrower, any Subsidiary or any other Credit Party other than a
sale, transfer or other disposition made in the ordinary course of business;


(n) prompt notice of any change in the senior management of the Borrower and any
change in the business assets, liabilities, financial condition or operations of
the Borrower, any Subsidiary or any other Credit Party which has had or could
reasonably be expected to have a Material Adverse Effect;


(o) promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Borrower, written notice of any threatened (in
writing) or pending litigation or governmental or arbitration proceeding or
labor controversy against the Borrower or any Subsidiary or any of their
property which could reasonably be expected to have a Material Adverse Effect;
and


(p) from time to time such additional information regarding the financial
position or business of the Credit Parties and their Subsidiaries (including
non‑financial information and examination reports and supervisory letters to the
extent permitted by applicable regulatory authorities) as the Administrative
Agent, at the request of any Bank, may reasonably request.


SECTION 5.2     Payment of Obligations.  Each Credit Party will pay and
discharge, and will cause each Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like which if unpaid might by law give rise to a Lien), except where the
same (i) may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each Subsidiary to maintain, in accordance with GAAP,
appropriate reserves for the accrual of any of the same or (ii) could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 5.3     Maintenance of Property; Insurance.  (a) Each Credit Party will
keep, and will cause each Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted.


(b) Each Credit Party will, and will cause each Subsidiary to, maintain (either
in the name of the Borrower or in its own name) with financially sound and
responsible insurance companies, insurance


-50-

--------------------------------------------------------------------------------





on all their respective properties in at least such amounts, against at least
such risks and with such risk retention as are usually maintained, insured
against or retained, as the case may be, in the same general area by companies
of established repute engaged in the same or a similar business and will furnish
to the Banks, upon request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried.


SECTION 5.4     Conduct of Business and Maintenance of Existence.  Each Credit
Party will continue, and will cause each Subsidiary to continue, to engage in
business of the same general type as now conducted by such Credit Party, and
will preserve, renew and keep in full force and effect, and will cause each
Subsidiary to preserve, renew and keep in full force and effect their respective
existence and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided, that nothing in this
Section 5.4 shall prohibit (i) a merger, consolidation, sale, lease or other
transfer that is otherwise permitted by Section 5.7 or (ii) the termination of
the existence of any Subsidiary if the Borrower in good faith determines that
such termination is in the best interest of the Borrower and is not materially
disadvantageous to the Banks.


SECTION 5.5     Compliance with Laws.  Each Credit Party will comply, and cause
each Subsidiary to comply, in all respects with all applicable laws, ordinances,
rules, regulations, and requirements of governmental authorities (including,
without limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except (i) where the necessity of compliance therewith is contested
in good faith by appropriate proceedings or (ii) to the extent that failure to
comply therewith could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will maintain in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.


SECTION 5.6     Inspection of Property, Books and Records.  The Credit Parties
will keep, and will cause each Subsidiary to keep, proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities; and will permit,
and will cause each Subsidiary to permit, representatives of any Bank, at such
Bank's expense, to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants, all at such reasonable times and as
often as may reasonably be desired.


SECTION 5.7     Mergers and Sales of Assets.  The Credit Parties will not
(x) consolidate or merge with or into any other Person or (y) sell, lease or
otherwise transfer, directly or indirectly, any substantial part of the assets
of any Credit Party and its Subsidiaries, taken as a whole, to any other Person;
except that the following shall be permitted, but in the case of clauses (a),
(c) and (d) below, only so long as no Default shall have occurred and be
continuing both before and after giving effect thereto:  (a) (i) any Credit
Party may merge with or sell or otherwise transfer assets to the Borrower or any
Subsidiary, provided that in the case of any merger involving the Borrower, the
Borrower is the surviving entity of such merger, (ii) any Person may be merged
with or into any Credit Party pursuant to an acquisition permitted by this
Agreement (including Section 5.18), provided that such Credit Party is the
surviving entity of such merger and (iii) any Credit Party (other than the
Borrower) may be merged with or into any Person pursuant to an acquisition
permitted by Section 5.18, provided that if required by Section 5.20 the
surviving entity becomes a Guarantor within the time period specified in
Section 5.20 pursuant to documentation in compliance with Section 5.20, (b) the
sale or other transfer of Securitization Assets, (c) assets sold and leased back
in the normal course of the Borrower's business, (d) sales, leases and other
transfers of assets in an aggregate amount which when combined with all such
other transactions under this clause (d) during the then current fiscal year,
represents the disposition of assets with an aggregate book value not greater
than 15% of


-51-

--------------------------------------------------------------------------------





Consolidated Total Assets of the Borrower calculated as of the end of the
immediately preceding fiscal year, and (e) Restricted Payments that are not
prohibited by Section 5.16.


SECTION 5.8     Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by the Borrower to finance the general corporate and
working capital needs of the Borrower and its Subsidiaries including, without
limitation, the refinancing of existing indebtedness, the financing of Permitted
Acquisitions, payment of dividends and repurchases of Capital Stock of the
Borrower.  None of the proceeds of any Loan made hereunder will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any "margin stock" within the meaning of
Regulation U if such use would violate Regulation U or Regulation X of the Board
of Governors of the U.S. Federal Reserve System, as in effect from time to
time.  The Borrower will not, directly or, to the Borrower's knowledge,
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, other Affiliate, joint venture
partner or other Person, (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or AML Laws, (B)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
or involving any goods originating in or with a Sanctioned Person or Sanctioned
Country, or (C)  in any manner that would result in the violation of any
Sanctions by any Person (including any Person participating in the transactions
contemplated hereunder, whether as underwriter, advisor, lender, investor or
otherwise).


SECTION 5.9     Negative Pledge.  Neither a Credit Party nor any Subsidiary will
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:


(a) Liens existing on the Effective Date and listed on Schedule 5.9 hereto;
provided that such Liens shall not apply to any other property or assets of such
Credit Party or its Subsidiaries;


(b) any Lien existing on any asset of any Person at the time such Person 
becomes a Subsidiary and not created in contemplation of such event, so long as
such Lien does not attach to any other asset of such Subsidiary;


(c) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches only to such asset acquired and attaches concurrently with or
within ninety (90) days after the acquisition thereof;


(d) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into a Credit Party or its Subsidiary and not
created in contemplation of such event, so long as such Lien does not attach to
any other asset of such Credit Party or its Subsidiaries;


(e) any Lien existing on any asset prior to the acquisition thereof by a Credit
Party or a Subsidiary and not created in contemplation of such acquisition;


(f) any Lien arising out of the amendment, modification, restatement, renewal,
refunding, replacement, extension or refinancing of any Debt secured by any Lien
permitted by any of the other clauses of this Section, provided that the amount
of such Debt is not increased (except as permitted by another clause of this
Section 5.9) and is not secured by any additional assets;


(g) Liens arising in the ordinary course of its business which (i) do not secure
Debt or Derivatives Obligations, (ii) do not secure any obligation in an amount
exceeding U.S. $5,000,000 and (iii) do not in the aggregate materially detract
from the value of the assets secured or materially impair the use thereof in the
operation of such Credit Party or Subsidiary's business;


-52-

--------------------------------------------------------------------------------





(h) Liens arising in connection with Qualified Securitization Transactions;


(i) Liens securing Debt permitted under Section 5.14(d) hereof;


(j) Liens incurred or deposits or pledges (1) made in the ordinary course of
business (i) in connection with workers' compensation, unemployment insurance
and other types of social security, (ii) to secure the payment or performance of
tenders, statutory or regulatory obligations, bids, leases, contracts (including
contracts to provide customer care services, billing services, transaction
processing services and other services), performance and return of money bonds
and other similar obligations, including letters of credit and bank guarantees
required or requested by the United States, any State thereof or any foreign
government or any subdivision, department, agency, organization or
instrumentality of any of the foregoing in connection with any contract or
statute (exclusive of obligations for the payment of borrowed money), or
(iii) to cover anticipated costs of future redemptions of awards under loyalty
marketing programs; or (2) required or requested by any regulatory authority
having jurisdiction over any Insured Subsidiary in favor of any such regulatory
authority or its nominee or made to comply or maintain compliance with
Section 5.15 or any plan, memorandum or agreement with, or any order, request or
directive from, any such regulatory authority;


(k) Liens securing the Obligations;


(l) Liens on assets of Brand Loyalty and its Subsidiaries securing Debt
permitted under Section 5.14(i); and


(m) Liens not otherwise permitted by the foregoing clauses of this Section 5.9
securing Debt or other obligations in an aggregate principal or face amount at
any date not to exceed $250,000,000.


In each case set forth above, notwithstanding any stated limitation on the
assets or property that may be subject to such Lien, a permitted Lien on a
specified asset or property or group or type of assets or property may include
Liens on all improvements, additions and accessions thereto, assets and property
affixed or appurtenant thereto, and all products and proceeds thereof, including
dividends, distributions, interest and increases in respect thereof.


SECTION 5.10     End of Fiscal Years and Fiscal Quarters.  The Borrower shall
cause its fiscal year, and shall cause each of its Subsidiaries' fiscal years,
to end on December 31 and shall cause its and each of its Subsidiaries' fiscal
quarters to coincide with calendar quarters.


SECTION 5.11     Total Leverage Ratio.  The Borrower shall not permit its Total
Leverage Ratio at any time to exceed 3.50 to 1.00.


SECTION 5.12     Interest Coverage Ratio.  The Borrower will not permit its
Interest Coverage Ratio for any period of four consecutive fiscal quarters, as
determined for such four quarter period ending on the last day of any fiscal
quarter, to be less than 4.50 to 1.00.


SECTION 5.13     Delinquency Ratio. The Borrower shall not permit the average of
the Delinquency Ratios for Comenity Bank for the most recently ended three
consecutive calendar months to exceed 4.5%.


SECTION 5.14     Debt Limitation.  The Borrower shall not, and shall not permit
any of its Subsidiaries, whether now existing or created in the future, to
create or incur any Debt other than:


(a) any Debt created or incurred by the Borrower or such Subsidiary on or before
the Effective Date and extensions, renewals, refinancings, refundings and
replacements thereof, provided that, except to


-53-

--------------------------------------------------------------------------------





the extent otherwise permitted under another clause of this Section 5.14, the
amount of such Debt is not increased at the time of such extension, renewal,
refinancing, refunding or replacement other than by an amount equal to the sum
of accrued interest on the Debt being extended, renewed, refinanced, refunded or
replaced, any prepayment premiums thereon and all fees, costs, expenses and
original issue discount associated with such transaction;


(b) any Debt owed to the Borrower or a Subsidiary by the Borrower or a
Subsidiary;


(c) issuances by Insured Subsidiaries of deposits, certificates of deposit and
other items to the extent no Default results therefrom pursuant to the other
covenants contained in this Article 5;


(d) obligations of the Borrower or its Subsidiaries as lessee in respect of
Capital Leases and Guaranties thereof;


(e) loans and letter of credit reimbursement obligations outstanding from time
to time under this Agreement;


(f) Debt incurred by the Borrower and its Subsidiaries in the nature of a
purchase price adjustment in connection with a Permitted Acquisition;


(g) Debt of any Person that is acquired by the Borrower or any Subsidiary and
becomes a Subsidiary or is merged with or into the Borrower or any Subsidiary
after the Effective Date and Debt secured by an asset acquired by the Borrower
or any Subsidiary after the Effective Date, and, in each case, refinancings,
renewals, extensions, refundings and replacements thereof in a principal amount
 not to exceed the aggregate principal amount of such Debt then outstanding plus
the amount of accrued and unpaid interest on such Debt, and, in each case, Debt
incurred after such acquisition pursuant to any unexpired unfunded commitments
that existed at the time of such acquisition, if (A) such original Debt or
commitment was in existence on the date such Person became a Subsidiary or
merged with or into the Borrower or any Subsidiary or on the date that such
asset was acquired, as the case may be, (B) such original Debt or commitment was
not created in contemplation of such Person becoming a Subsidiary or merging
with or into the Borrower or any Subsidiary or such asset being acquired, as the
case may be, and (C) immediately after giving effect pro forma to the
acquisition of such Person or asset by the Borrower or any Subsidiary, as the
case may be, no Default or Event of Default shall have occurred and be
continuing, including, without limitation, under Section 5.18 of this Agreement;


(h) Debt of the Borrower and its Subsidiaries in an amount such that, after
giving pro forma effect thereto and to the use of proceeds thereof (including as
contemplated by Section 5.18), the Borrower shall be in compliance with the
covenants set forth in Sections 5.11 and 5.12 of this Agreement; provided that
Debt that matures earlier than 180 days after the latest of the Maturity Date
and any Extended Maturity Date in effect as of the time when such Debt under
this clause (h) is incurred (and, in the case of amortizing Debt, fixed
installments thereof that mature earlier than such date) shall not exceed
$250,000,000 in the aggregate at any one time outstanding;


(i) Debt of Brand Loyalty and its Subsidiaries in a principal amount not to
exceed €315,000,000 in the aggregate at any one time outstanding;


(j) Debt of Foreign Subsidiaries in a principal amount not to exceed
$175,000,000 in the aggregate at any one time outstanding and Guaranties by the
Borrower and its Subsidiaries of such Debt; and


-54-

--------------------------------------------------------------------------------





(k) Debt of the Borrower and its Subsidiaries in the form of earn-out
obligations, purchase price adjustments, deferred compensation and similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or Capital Stock of a
Subsidiary otherwise permitted under this Agreement.


For purposes of determining compliance with this Section 5.14, in the event that
an item of Debt or any portion thereof meets the criteria of more than one of
the exceptions described above (other than clause (h) above), the Borrower, in
its sole discretion, may classify, and from time to time may reclassify, all or
any portion of such item of Debt between or among such exceptions in any manner
such that the item of Debt would be permitted to be created or incurred at the
time of such classification or reclassification, as applicable.


SECTION 5.15     Capitalization of Insured Subsidiaries.  The Borrower shall, at
all times, cause all Insured Subsidiaries to be "well capitalized" within the
meaning of U.S. 12 C.F.R. 208.43(b)(1) or any successor regulation and such
Insured Subsidiaries at no time be reclassified by any relevant agency as
anything other than "well capitalized."


SECTION 5.16     Restricted Payments; Required Dividends.  (a) Neither the
Borrower nor any of its Subsidiaries will declare or make any Restricted Payment
unless, immediately prior to and after giving effect thereto, no Default or
Event of Default exists, other than (i) the declaration and payment of
Restricted Payments made in accordance with the terms of Section 5.16(b) below,
(ii) the declaration and payment of Restricted Payments made to the Borrower or
any other Credit Party and (iii) the declaration and payment of Restricted
Payments made by a Wholly‑Owned Subsidiary that is not a Credit Party to another
Wholly‑Owned Subsidiary that is not a Credit Party.


(b) Subject to Section 5.15, the Borrower shall cause each Domestic Subsidiary
(to the extent permitted under any applicable law, rule or regulation, judgment,
injunction, order, directive, request or decree of any governmental authority or
any memorandum or agreement with any federal, state or other regulatory agency)
to take all such necessary corporate actions to declare cash dividends, payable
to the shareholder of such Subsidiary, in an aggregate amount, if any, equal to
all amounts that are then due and owing and remain outstanding after the date of
payment therefor pursuant to the terms of this Agreement.


SECTION 5.17     Change of Business.  The Borrower will not, and will not permit
any of its Subsidiaries to, materially alter the character of the business of
the Borrower and its Subsidiaries, taken as a whole, from that conducted on the
Effective Date.


SECTION 5.18     Permitted Acquisitions.  The Borrower will not, and will not
permit any of its Subsidiaries to, make any Acquisition unless:


(a) the Borrower and its Subsidiaries shall be in compliance with all provisions
of this Agreement, including all financial covenants, both before and after
giving effect thereto, with such financial covenants to be calculated on a
pro forma basis as if such Acquisition had been consummated on the first day of
the then most recently ended period of four consecutive fiscal quarters and
giving effect to (x) the actual historical financial performance (including
Consolidated Operating EBITDA) of such acquired entity or assets and
(y) identifiable cost savings associated with such acquired entities or assets
as reasonably approved by the Administrative Agent; and


(b) such Acquisition is not a Hostile Acquisition.


SECTION 5.19     No Restrictions.  Except as provided herein, the Borrower will
not, and will not permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become


-55-

--------------------------------------------------------------------------------





effective any consensual encumbrance or restriction of any kind on the ability
of any Insured Subsidiary to:  (a) pay dividends or make any other distribution
on any Subsidiary's Capital Stock or other equity interests owned by the
Borrower or any other Subsidiary, (b) pay any indebtedness owed to the Borrower
or any other Subsidiary, (c) make loans or advances to the Borrower or any other
Subsidiary or (d) sell, lease or transfer any of its property or assets to the
Borrower or any other Subsidiary, except encumbrances and restrictions of the
types described below:


(i) encumbrances and restrictions contained in this Agreement and the other
Credit Documents;


(ii) customary supermajority voting provisions and other customary provisions
with respect to the disposition or distribution of assets, each contained in
corporate charters, bylaws, stockholders' agreements, limited liability company
agreements, partnership agreements, joint venture agreements and other similar
agreements;


(iii) encumbrances and restrictions required by laws, rules and regulations
relating to Insured Subsidiaries or any plan, memorandum or agreement with, or
any order, request or directive from, or by, any regulatory authority having
jurisdiction over such Insured Subsidiary or any of their businesses;


(iv) customary restrictions in agreements governing Liens permitted under
Section 5.9 provided that such restrictions relate solely to the property
subject to such Lien;


(v) encumbrances and restrictions contained in any merger agreement or any
agreement for the sale or other disposition of an asset, including, without
limitation, the Capital Stock or other equity interest of a Subsidiary,
provided, that such restriction is limited to the asset that is the subject of
such agreement for sale or disposition and such disposition is made in
compliance with Section 5.7;


(vi) encumbrances and restrictions contained in contracts (other than relating
to Debt) entered into in the ordinary course of business that do not, in the
aggregate, detract from the value of the property or assets of the Borrower or
any Subsidiary in any material manner (including, without limitation,
non‑assignment provisions in leases and licenses);


(vii) encumbrances and restrictions contained in agreements governing Debt
permitted under Section 5.14;


(viii) any encumbrance or restriction contained in any agreement, instrument or
Capital Stock or other equity interest of a Person, or with respect to any
property or asset, acquired after the Effective Date (including by merger or
consolidation) as in effect at the time of such acquisition (except to the
extent such agreement, instrument or Capital Stock was incurred in connection
with or in contemplation of such acquisition), which encumbrance or restriction
is not applicable to any Person, or any property or assets, as applicable, other
than the Person, or the property or assets so acquired;


(ix) any encumbrance or restriction contained in any agreement, instrument or
Capital Stock or other equity interest of a Qualified Securitization Entity, or
with respect to any Securitization Assets, which encumbrance or restriction is
not applicable to any Person, or any assets, as applicable, other than such
Qualified Securitization Entity or such Securitization Assets;


-56-

--------------------------------------------------------------------------------





(x) encumbrances and restrictions contained in customary lock-up agreements
entered into in connection with a proposed sale or issuance of Capital Stock or
other equity interest;


(xi) customary encumbrances and restrictions contained in swap contracts and
Derivative Obligations;


(xii) encumbrances and restrictions arising out of Preferred Interests relating
to the payment of dividends and distributions with respect to other Capital
Stock; and


(xiii) encumbrances and restrictions contained in any agreement or instrument,
Capital Stock or other equity interest that amends, modifies, restates, renews,
increases, supplements, refunds, replaces, extends or refinances any agreement,
instrument or Capital Stock or equity interest described in clauses (i)‑(xii) of
this Section, from time to time, in whole or in part, provided that the
encumbrances or restrictions set forth therein are not more restrictive than
those contained in the predecessor agreement, instrument or Capital Stock or
other equity interest.


SECTION 5.20     Guarantors.  The Borrower will (a) cause each Material Domestic
Subsidiary to execute this Agreement as a Guarantor (and from and after the
Effective Date cause each Material Domestic Subsidiary to execute and deliver to
the Administrative Agent, as promptly as possible, but in any event within
thirty (30) days after becoming a Material Domestic Subsidiary of the Borrower
(or, in the case of any Subsidiary acquired or created in connection with a
Permitted Acquisition, within ninety (90) days after becoming a Material
Domestic Subsidiary of the Borrower), an executed Guarantor Supplement to become
a Guarantor hereunder (whereupon such Subsidiary shall become a "Guarantor"
under this Agreement)), and (b) deliver and cause each such Subsidiary to
deliver customary resolutions, opinions of counsel, and such other customary
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent; provided,
however, that upon the Borrower's written request of and certification to the
Administrative Agent that a Subsidiary is no longer a Material Domestic
Subsidiary, the Administrative Agent shall release such Subsidiary from its
duties and obligations hereunder and under its Guarantor Supplement; provided,
further, that if such Subsidiary subsequently qualifies as a Material Domestic
Subsidiary, it shall be required to re‑execute the Guarantor Supplement and
re‑deliver such resolutions, opinions of counsel, and such other customary
documentation as the Administrative Agent may reasonably request. 
Notwithstanding the foregoing, the provisions of this Section 5.20 shall not be
applicable with respect to Insured Subsidiaries, Qualified Securitization
Entities and Subsidiaries of Foreign Subsidiaries, Insured Subsidiaries and
Qualified Securitization Entities.  In addition to the Subsidiaries that are
required to become Guarantors pursuant to the foregoing, the Borrower may, at
its sole election at any time and from time to time, cause any other Subsidiary
to become a Guarantor by executing and delivering to the Administrative Agent an
executed Guarantor Supplement, together with customary resolutions, opinions of
counsel and such other customary documentation as the Administrative Agent may
reasonably request.  The Borrower may cause any Subsidiary that becomes a
Guarantor pursuant to the preceding sentence that has not since become a
Material Domestic Subsidiary to cease being a Guarantor at any time by notice to
the Administrative Agent.


SECTION 5.21     Government Regulation.  The Borrower will not, and will not
permit any of its Subsidiaries to, (a) be or become specifically targeted at any
time by any law, regulation or list of any Governmental Authority of the United
States (including, without limitation, the lists identifying Sanctioned Persons)
that prohibits or limits the Banks, any Letter of Credit Issuer or the
Administrative Agent from making any advance or extension of credit to the
Borrower or from otherwise conducting business with the Credit Parties, or
(b) fail to provide documentary and other evidence of the identity of the Credit
Parties as may be reasonably requested by the Banks or the Administrative Agent
at any time to enable the Banks or


-57-

--------------------------------------------------------------------------------





the Administrative Agent to verify the identity of the Credit Parties or to
comply with any applicable law or regulation, including, without limitation, AML
Laws.


SECTION 5.22     Limitation on Negative Pledge Clauses.  Neither any Credit
Party nor any Subsidiary shall enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of such Credit Party or
Subsidiary to create, incur, assume or suffer to exist any Lien upon any of its
assets or revenues, whether now owned or hereafter acquired, to secure the
Obligations, other than (a) this Agreement and the other Credit Documents, (b)
any agreement governing any Liens not prohibited by Section 5.9 (provided that,
in each case under this clause (b), other than with respect to Section 5.9(k),
any prohibition or limitation contained therein relates only to the asset or
assets subject to such Lien permitted thereby), (c) any agreement in existence
on the Effective Date, including, without limitation, the indentures dated as of
March 29, 2012, November 20, 2012, July 29, 2014, November 19, 2015, October 27,
2016, and March 14, 2017, with the Borrower, as issuer, and in each case the
supplemental indentures thereto in existence on the Effective Date, (d) any
agreement with respect to customary supermajority voting provisions and other
customary provisions with respect to the disposition or distribution of assets,
each contained in corporate charters, bylaws, stockholders' agreements, limited
liability company agreements, partnership agreements, joint venture agreements
and other similar agreements, (e) any agreement with any Governmental Authority,
(f) any merger agreement or any agreement for the sale or other disposition of
an asset, including the Capital Stock or other securities or obligations of a
Subsidiary, if such disposition is made in compliance with this Agreement,
including Section 5.7 of this Agreement, (g) any agreements (other than relating
to Debt) entered into in the ordinary course of business that do not, in the
aggregate, detract from the value of the property or assets of the Borrower or
any Subsidiary in any material manner (including non-assignment provisions in
leases and licenses), (h) any agreement governing Debt that does not have an
Investment Grade Rating at the time of incurrence of such Debt if the negative
pledge prohibitions and limitations in such agreement are not more restrictive
in any material respect than the negative pledge prohibitions and limitations
contained in this Agreement, (i) any agreement governing Debt that has an
Investment Grade Rating at the time of incurrence of such Debt, (j) any
agreement of a Person, or with respect to any property or asset, acquired after
the Effective Date (including by merger or consolidation) as in effect at the
time of such acquisition (except to the extent such agreement was incurred in
connection with or in contemplation of such acquisition), if the negative pledge
prohibitions and limitations in such agreement are not applicable to any Person,
or any property or assets, as applicable, other than the Person, or the property
or assets, so acquired, (k) any agreement of a Qualified Securitization Entity,
or with respect to any Securitization Assets, if the negative pledge
prohibitions and limitations in such agreement are not applicable to any Person,
or any assets, as applicable, other than such Qualified Securitization Entity or
such Securitization Assets, (l) any agreement prohibiting or limiting the
ability of a Foreign Subsidiary, Insured Subsidiary, Qualified Securitization
Entity or a Subsidiary of a Foreign Subsidiary, Insured Subsidiary or Qualified
Securitization Entity to create, incur, assume or suffer to exist Liens on its
assets to secure the Obligations, (m) any agreement imposed by a customer or
supplier in the ordinary course of business restricting cash or other deposits
or net worth of a Credit Party or Subsidiary, (n) any agreement governing any
Derivatives Obligations that constitute Obligations if (1) such agreement
requires such Derivatives Obligations to be equally and ratably secured with
obligations for borrowed money under this Agreement or any other Credit
Document, or (2) a termination event or termination right under such agreement
would exist if such Derivatives Obligations are not equally and ratably secured
with obligations for borrowed money under this Agreement or any other Credit
Document, and (o) any agreement that amends, modifies, restates, renews,
increases, supplements, refunds, replaces, extends or refinances any agreement
described in this Section 5.22 from time to time, in whole or in part, if the
negative pledge prohibitions and limitations in such agreement are not
materially more restrictive, taken as a whole, than the negative pledge
prohibitions and limitations in the agreement so amended, modified, restated,
renewed, increased, supplemented, refunded, replaced, extended or refinanced.


-58-

--------------------------------------------------------------------------------





In each case set forth above, notwithstanding any stated limitation on the
assets or property that may be subject to such prohibition or limitation, any
such prohibition or limitation with respect to a specified asset or property or
group or type of assets or property may also apply to all improvements,
additions and accessions thereto, assets and property affixed or appurtenant
thereto, and all products and proceeds thereof, including dividends,
distributions, interest and increases in respect thereof.


ARTICLE 6


DEFAULTS


SECTION 6.1     Events of Default.  If one or more of the following events
("Events of Default") shall have occurred and be continuing:


(a) the Borrower shall fail (i) to pay when due any principal of any Loan or
Unpaid Drawing or (ii) to pay within five (5) Business Days from the date due
any interest, any fees or any other amount payable hereunder;


(b) any Credit Party shall fail to observe or perform any covenant contained in
Article 5 (other than those contained in Sections 5.1 through 5.3 inclusive,
Section 5.5, Section 5.6 and Section 5.16(b));


(c) any Credit Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for thirty (30) days after notice thereof has been given to the
applicable Credit Party by the Administrative Agent at the request of the
Required Banks;


(d) any representation, warranty, certification or statement made by any Credit
Party in any Credit Document or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);


(e) any Credit Party or any Subsidiary of any of them shall fail to make any
payment or payments, individually or in the aggregate, of at least $150,000,000
in respect of any Material Financial Obligations when due or within any
applicable grace period;


(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Financial Obligation of any Credit Party or any
Subsidiary of a Credit Party or enables (or, with the giving of notice or lapse
of time or both, would enable) the holder of such Material Financial Obligation
or any Person acting on such holder's behalf to accelerate the maturity thereof;


(g) any Credit Party, any Domestic Subsidiary or any Material Subsidiary of any
of them shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver (which for the purposes hereof
include a receiver and manager or an interim receiver), liquidator, custodian,
examiner or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of, or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing or any
Insured Subsidiary that is a Material Subsidiary shall cease to be a federally
insured depositary institution (or the Canadian equivalent thereof), or a cease
and desist order which is material and adverse to the conduct of such Insured
Subsidiary's business or assets shall be issued against the Borrower or any such
Insured Subsidiary pursuant to applicable federal, state or other law applicable
to banks or thrifts;


-59-

--------------------------------------------------------------------------------





(h) an involuntary case or other proceeding shall be commenced against any
Credit Party, any Domestic Subsidiary or any Material Subsidiary of any of them
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian,
examiner or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of sixty (60) days; or an order for relief shall be
entered against any Credit Party, any Domestic Subsidiary or any Material
Subsidiary of any of them under the federal bankruptcy laws as now or hereafter
in effect;


(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of U.S. $150,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of U.S. $150,000,000;


(j) judgments or orders for the payment of money aggregating in excess of
U.S. $150,000,000 (in excess of amounts covered by independent third-party
insurance as to which the insurer has been notified of such judgment or order
and does not deny coverage) shall be rendered against the Borrower or any of its
Subsidiaries and such judgments or orders shall continue unsatisfied and
unstayed for a period of thirty (30) days;


(k) a Change of Control shall occur; or


(l) any Guarantor shall revoke its guaranty provided for in Article 9 of this
Agreement or assert that its guaranty provided for in Article 9 of this
Agreement is unenforceable or otherwise invalid except as permitted hereunder;


then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Banks, by notice to the Borrower terminate the Commitments and
they shall thereupon terminate, (ii) if requested by the Required Banks, by
notice to the Borrower declare the Loans (together with accrued interest thereon
and any accrued but unpaid commitment fee) to be, and the Loans shall thereupon
become, immediately due and payable without presentment, demand, notice of
acceleration, notice of intent to accelerate, protest or other notice of any
kind, all of which are hereby waived by the Borrower; provided, that in the case
of any of the Events of Default specified in clause 6.1(g) or 6.1(h) above with
respect to the Borrower, without any notice to the Borrower or any other act by
the Administrative Agent or the Banks, the Commitments shall thereupon terminate
and the Loans (together with accrued interest thereon and any accrued but unpaid
commitment fee) shall become immediately due and payable without presentment,
demand, notice of acceleration, notice of intent to accelerate, protest or other
notice of any kind, all of which are hereby waived by the Borrower and (iii) if
requested by the Required Banks:  (x) terminate any Letter of Credit which may
be terminated in accordance with its terms; (y) direct the Borrower to deposit
(and the Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in clauses 6.1(g) and 6.1(h) in
respect of the Borrower, it will deposit) with the Administrative Agent, at its
Payment Office, Cash Collateral in respect of Letters of Credit then outstanding
equal to the aggregate Stated Amount of all Letters of Credit then outstanding;
and (z) apply any Cash Collateral held pursuant to this Agreement to repay the
Obligations.


-60-

--------------------------------------------------------------------------------





ARTICLE 7


THE AGENT


SECTION 7.1     Appointment and Authorization.  Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.  Except as provided
in Section 7.8, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Banks and the Letter of Credit Issuer, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions.


SECTION 7.2     Administrative Agent and Affiliates.  The Administrative Agent
shall have the same rights and powers under this Agreement as any other Bank and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and the Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Subsidiary or affiliate of the Borrower as if it were not
the Administrative Agent.


SECTION 7.3     Action by Administrative Agent.  The obligations of the
Administrative Agent hereunder are only those expressly set forth herein. 
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.  The Administrative Agent shall not be deemed
to have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Administrative Agent
in writing by the Borrower, a Bank or a Letter of Credit Issuer.


SECTION 7.4     Consultation with Experts.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower and/or any Guarantor),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.


SECTION 7.5     Liability of Administrative Agent.


(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder and thereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:


(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;


(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Banks (or
such other number or percentage of the Banks as shall be expressly provided for
herein or in the other Credit Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Credit Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
bankruptcy, insolvency, reorganization, liquidation or similar proceeding or
that may effect a forfeiture, modification or termination of property of a
Defaulting Bank in violation of any bankruptcy, insolvency, reorganization,
liquidation or similar proceeding; and


-61-

--------------------------------------------------------------------------------





(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


(b) Neither the Administrative Agent nor any of its affiliates nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or not taken by it in connection herewith (i) with the consent or
at the request of the Required Banks (or, when expressly required hereby, such
different number of Banks required to consent to or request such action or
inaction) or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any Borrowing hereunder; (ii) the contents of any certificate, report or other
document delivered in connection with any Credit Document, (iii) the performance
or observance of any of the covenants or agreements of the Borrower or any
Guarantor; (iv) the satisfaction of any condition specified in Article 3, except
receipt of items required to be delivered to the Administrative Agent; or
(v) the validity, effectiveness or genuineness of this Agreement, the Notes or
any other instrument or writing furnished in connection herewith.  The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine or to be signed by the proper party or parties. 
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and reasonably believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  Without limiting
the generality of the foregoing, the use of the term "agent" in this Agreement
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.


SECTION 7.6     Indemnification.  Each Bank shall, ratably in accordance with
its respective Percentage, indemnify the Administrative Agent, its affiliates
and their respective directors, officers, agents and employees (to the extent
not reimbursed by the Borrower, and without relieving the Borrower of its
obligations under Section 10.3) against any cost, expense (including counsel
fees and disbursements), claim, demand, action, loss or liability (except such
as result from such indemnitee's gross negligence or willful misconduct) that
such indemnitees may suffer or incur in connection with this Agreement or any
action taken or omitted by such indemnitees hereunder.  The obligations of the
Banks under this Section shall survive the termination of this Agreement.


SECTION 7.7     Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.


SECTION 7.8     Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Borrower.  Upon
any such resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent, subject to the consent of the Borrower if no
Event of Default exists (such consent not to be unreasonably withheld).  If no
successor Administrative Agent shall have been so appointed by the Required
Banks, and shall have accepted such appointment, within thirty (30) days after
the retiring Administrative Agent gives notice of resignation, then


-62-

--------------------------------------------------------------------------------





the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, subject to the consent of the Borrower if no
Event of Default exists (such consent not to be unreasonably withheld), which
shall be a commercial bank organized under the laws of Canada or the United
States of America or of any State thereof and having a combined capital and
surplus of at least the U.S. Dollar Equivalent of U.S. $500,000,000. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder, other than Section 10.15; provided
that, whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice and at the end of such thirty
(30) day period.  After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.


SECTION 7.9     Reliance by the Administrative Agent.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Bank or a Letter of Credit Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Bank or such Letter of Credit Issuer unless the Administrative Agent shall have
received notice to the contrary from such Bank or such Letter of Credit Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.


SECTION 7.10     Letter of Credit Issuer and Swing Lender.  Each Letter of
Credit Issuer shall act on behalf of the Banks with respect to any Letters of
Credit issued by it and the documents associated therewith, and the Swing Lender
shall act on behalf of the Banks with respect to the Swing Loans made
hereunder.  Each Letter of Credit Issuer and the Swing Lender shall each have
all of the benefits and immunities (i) provided to the Administrative Agent in
this Article 7 with respect to any acts taken or omissions suffered by such
Letter of Credit Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the documents pertaining to such Letters of
Credit or by the Swing Lender in connection with Swing Loans made or to be made
hereunder as fully as if the term "Administrative Agent", as used in this
Article 7, included each Letter of Credit Issuer and the Swing Lender with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to each Letter of Credit Issuer or Swing Lender, as
applicable.


SECTION 7.11     Other Agents.  None of the Persons identified in this Agreement
as the Syndication Agent or a Documentation Agent, Arranger or Bookrunner shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Banks as such.  Without limiting
the foregoing, none of such Banks shall have or be deemed to have a fiduciary
relationship with any Bank.


SECTION 7.12     Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates' directors, officers, employees and agents,
including accountants, legal counsel and other advisors.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the
Administrative Agent's, any such sub-agent's and its and their respective
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors, and shall apply to their respective activities
in connection with the syndication of the Credit as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub‑agents.


-63-

--------------------------------------------------------------------------------





ARTICLE 8


CHANGE IN CIRCUMSTANCES


SECTION 8.1     Basis for Determining Interest Rate Inaccurate or Unfair.  If
on, or prior to, the first day of any Interest Period for a Euro‑Dollar Loan:


(a) the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to the Administrative Agent in the
Euro‑Dollar market for such Interest Period, or


(b) Banks having 50% or more of the aggregate principal amount of the affected
Loans advise the Administrative Agent that the London Interbank Offered Rate, as
determined by the Administrative Agent, will not adequately and fairly reflect
the cost to such Banks of funding their Euro‑Dollar Loans for such Interest
Period,


the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro‑Dollar Loans or to continue or convert
outstanding Loans as or into Euro‑Dollar Loans shall be suspended and (ii) each
outstanding Euro‑Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto.  Should either
of the events set forth in clause (a) or (b) above occur, unless the Borrower
notifies the Administrative Agent at least two (2) Business Days before the date
of any Borrowing of Euro‑Dollar Loans for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.


SECTION 8.2     Illegality.  If any Change in Law shall make it unlawful or
impossible for any Bank (or its Euro‑Dollar Lending Office) to make, maintain or
fund its Euro‑Dollar Loans and such Bank shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro‑Dollar Loans, or to
convert outstanding Loans into Euro‑Dollar Loans shall be suspended.  Before
giving any notice to the Administrative Agent pursuant to this Section, such
Bank shall designate a different Euro‑Dollar Lending Office if such designation
will avoid the need for giving such notice and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank.  If such notice is given, each
Euro‑Dollar Loan of such Bank then outstanding shall be converted to a Base Rate
Loan either (a) on the last day of the then current Interest Period applicable
to such Loan if such Bank may lawfully continue to maintain and fund such Loan
to such day or (b) immediately if such Bank shall determine that it may not
lawfully continue to maintain and fund such Loan to such day.


SECTION 8.3     Increased Cost and Reduced Return.  (a) If any Change in Law
shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro‑Dollar Loan any
such requirement with respect to which such Bank is entitled to compensation
during the relevant Interest Period under Section 2.15), special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Bank (or its Applicable Lending
Office) or shall impose on any Bank (or its Applicable Lending Office) or the
London interbank market any other condition affecting its Loans, its Note(s) or
its obligation to make Loans and the result of any of the foregoing is to
increase the cost to such Bank (or its Applicable Lending Office) of making,
converting, continuing or maintaining any Loan or of maintaining its obligation
to issue any such Loan, or to reduce the amount of any sum received or
receivable by such Bank (or its Applicable Lending Office) under this


-64-

--------------------------------------------------------------------------------





Agreement or under its Note(s) with respect thereto, by an amount deemed by such
Bank to be material, then, within fifteen (15) days after demand by such Bank
(with a copy to the Administrative Agent), the Borrower shall pay to such Bank
such additional amount or amounts as will compensate such Bank for such
increased cost or reduction.


(b) If any Bank shall have reasonably determined that any Change in Law has or
would have the effect of reducing the rate of return on capital of such Bank (or
its Parent) as a consequence of such Bank's obligations hereunder or the Loans
made by, or participations in Letters of Credit or Swing Loans held by, such
Bank or the Letters of Credit issued by any Letter of Credit Issuer, to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy or liquidity requirements) by an amount deemed
by such Bank to be material, then from time to time, within fifteen (15) days
after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction.


(c) Each Bank will promptly (and in any event within the period specified in
Section 8.6(a)) notify the Borrower and the Administrative Agent of any Change
in Law of which it has knowledge which will entitle such Bank to compensation
pursuant to this Section and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank.  A certificate of any Bank claiming compensation
under this Section and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error.  In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.


SECTION 8.4     Taxes.  (a) For the purposes of this Section 8.4, the following
terms have the following meanings:


"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
or the applicable Guarantor, as the case may be, pursuant to this Agreement or
under any Note, and all liabilities with respect thereto, excluding (i) in the
case of each Bank and the Administrative Agent, taxes imposed on its income,
receipts, capital and franchise or similar taxes imposed on it, by a
jurisdiction under the laws of which such Bank or the Administrative Agent (as
the case may be) is organized or in which its principal executive office is
located or, in the case of each Bank, in which its Applicable Lending Office is
located and (ii) in the case of each Bank, any United States federal withholding
tax imposed on such payments but only to the extent that such Bank is subject to
United States federal withholding tax at the time such Bank first becomes a
party to this Agreement.


"Other Taxes" means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.


(b) Any and all payments by the Borrower or the applicable Guarantor, as the
case may be, to or for the account of any Bank or the Administrative Agent
hereunder or under any Note shall be made without deduction for any Taxes or
Other Taxes; provided, that, if the Borrower or the applicable Guarantor, as the
case may be, shall be required by law to deduct any Taxes or Other Taxes from
any such payments (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 8.4) such Bank or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such


-65-

--------------------------------------------------------------------------------





deductions been made, (ii) the Borrower or the applicable Guarantor, as the case
may be, shall make such deductions,  and (iii) the Borrower or the applicable
Guarantor, as the case may be, shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.


(c) The Borrower agrees to indemnify each Bank and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 8.4) paid by such Bank or the Administrative Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto.  This indemnification shall be paid
within fifteen (15) days after such Bank or the Administrative Agent (as the
case may be) makes demand therefor.


(d) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter if requested in writing by the Borrower (but only so
long as such Bank remains lawfully able to do so), shall provide the Borrower
and the Administrative Agent with Internal Revenue Service form  W-8 BEN-E,
W‑8 BEN or W‑8ECI, as appropriate, or any successor form prescribed by the
Internal Revenue Service, certifying that such Bank is entitled to benefits
under an income tax treaty to which the United States is a party which exempts
the Bank from United States withholding tax or reduces the rate of withholding
tax on payments of interest for the account of such Bank or certifying that the
income receivable pursuant to this Agreement is effectively connected with the
conduct of a trade or business in the United States.


(e) For any period with respect to which a Bank has failed to provide the
Borrower or the Administrative Agent with the appropriate form pursuant to
Section 8.4(d) or Section 8.4(g) (unless such failure is due to a change in
treaty, law or regulation occurring subsequent to the date on which such form
originally was required to be provided), such Bank shall not be entitled to
indemnification under Section 8.4(b) or (c) with respect to Taxes imposed by the
United States; provided that if a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Bank shall reasonably request to assist such Bank to recover
such Taxes.


(f) If the Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section, then such Bank will change the
jurisdiction of its Applicable Lending office if, in the judgment of such Bank,
such change (i) will eliminate or reduce any such additional payment which may
thereafter accrue and (ii) is not otherwise disadvantageous to such Bank.


(g) If a payment made to a Bank under this Agreement would be subject to United
States federal withholding tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA, such Bank shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by either the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by either the Borrower or
the Administrative Agent, as applicable, as may be advisable or necessary for
either the Borrower or the Administrative Agent, as applicable, to comply with
its obligations under FATCA, to determine that such Bank has complied with such
Bank's obligations under FATCA or to determine the amount to deduct and withhold
from such payment.


SECTION 8.5     Base Rate Loans Substituted for Affected Fixed Rate Loans.  If
(i) the obligation of any Bank to make, or convert outstanding Loans to,
Euro‑Dollar Loans has been suspended pursuant to Section 8.2 or (ii) any Bank
has demanded compensation under Section 8.3 or 8.4 with respect to its


-66-

--------------------------------------------------------------------------------





Euro‑Dollar Loans and the Borrower shall, by at least five Business Days' prior
notice to such Bank through the Administrative Agent, have elected that the
provisions of this Section 8.5 shall apply to such Bank, then, unless and until
such Bank notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist:


(a) all Loans which would otherwise be made by such Bank as (or continued as or
converted into) Euro‑Dollar Loans shall instead be Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Euro‑Dollar Loans of the other Banks); and


(b) after each of its Euro‑Dollar Loans has been repaid (or converted to a Base
Rate Loan), all payments of principal which would otherwise be applied to repay
such Euro‑Dollar Loans shall be applied to repay its Base Rate Loans instead.


If such Bank notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into Euro‑Dollar Loans on the first day of the next succeeding
Interest Period applicable to the related Euro‑Dollar Loans of the other Banks.


SECTION 8.6     Limitations on Reimbursement.  (a) The Borrower shall not be
required to pay to any Bank reimbursement with regard to any costs or expenses
under Section 2.15, 2A.6 or Article 8 incurred more than ninety (90) days prior
to the date of the relevant Bank's demand therefor; provided that if the event
giving rise to such claim is retroactive, then the 90‑day period referred to
above shall be extended to include the period of retroactive effect.


(b) None of the Banks shall be permitted to pass through to the Borrower charges
and costs under Section 2.15 or 2A.6 or Article 8 on a discriminatory basis
(i.e., which are not also passed through by such Bank to other customers of such
Bank similarly situated where such customer is subject to documents providing
for such pass through).


(c) If the obligation of any Bank to make a Euro‑Dollar Loan has been suspended
under Section 8.2 or 8.5 for more than three consecutive months, or any Bank has
requested compensation under Section 2.15 or 8.3, then the Borrower, provided no
Default exists, shall have the right to replace such Bank in accordance with
Section 8.7.


SECTION 8.7     Replacement of Banks.  If the Borrower is entitled to replace a
Bank pursuant to the provisions of Section 2A.1(c), Section 8.6 or Section 10.5
or if any Bank is a Defaulting Bank or a Non‑Consenting Bank, then the Borrower
may, at its sole expense and effort, upon notice to such Bank and the
Administrative Agent, require such Bank to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.15, 2A.6, 8.3 and 8.4) and
obligations under this Agreement and the related Credit Documents to an Eligible
Transferee that shall assume such obligations (which assignee may be another
Bank, if a Bank accepts such assignment), provided that:


(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.6(c);


(b) such Bank shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and Unpaid Drawings, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 2.13) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower  (in the case of all other amounts);


-67-

--------------------------------------------------------------------------------





(c) in the case of any such assignment resulting from a claim for compensation
under Section 2A.1(c) or 8.3 or payments required to be made pursuant to
Section 8.4, such assignment will result in a reduction in such compensation or
payments thereafter;


(d) such assignment does not conflict with applicable laws; and


(e) in the case of an assignment resulting from a Bank becoming a Non-Consenting
Bank, the applicable assignee shall have consented to the applicable amendment,
waiver or consent.


A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.


ARTICLE 9


PERFORMANCE AND PAYMENT GUARANTY


SECTION 9.1     Unconditional and Irrevocable Guaranty.  (a) The Guarantors
hereby jointly and severally, unconditionally and irrevocably undertake and
agree with and for the benefit of the Administrative Agent and the Banks and
each of their respective permitted assignees (collectively, the "Beneficiaries")
to cause the due payment, performance and observance by the Borrower and its
assigns of all of the Obligations, terms, covenants, conditions, agreements and
undertakings on the part of the Borrower, to be paid, performed or observed
under any Credit Document in accordance with the terms thereof including,
without limitation, any agreement of the Borrower to pay any amounts due with
respect to the Loans, under this Agreement or any other amounts due and owing
under any Credit Document together with all costs and expenses (including
without limitation reasonable legal fees and disbursements and all interest,
costs, fees, and charges after the entry of an order for relief against the
Borrower or any other obligor in a case under the United States Bankruptcy Code
or any similar proceeding, whether or not such interest, costs, fees and charges
would be an allowed claim against the Borrower or any such obligor in any such
proceeding) incurred by the Administrative Agent or any Bank in enforcing its or
their rights under this Article 9 (all such Obligations, terms, covenants,
conditions, agreements and undertakings on the part of the Borrower to be paid,
performed or observed by the Borrower being collectively called the "Guaranteed
Obligations").  In the event that the Borrower shall fail in any manner
whatsoever to pay, perform or observe any of the Guaranteed Obligations when the
same shall be required to be paid, performed or observed under such Credit
Document (after giving effect to any cure period), then each of the Guarantors
will itself jointly and severally duly pay, perform or observe, or cause to be
duly paid, performed or observed, such Guaranteed Obligation, and it shall not
be a condition to the accrual of the obligation of any Guarantor hereunder to
pay, perform or observe any Guaranteed Obligation (or to cause the same to be
paid, performed or observed) that the Administrative Agent, the Banks or any of
their permitted assignees shall have first made any request of or demand upon or
given any notice to any Guarantor or to the Borrower or its successors or
assigns, or have instituted any action or proceeding against any Guarantor or
the Borrower or its successors or assigns in respect thereof.  Notwithstanding
anything to the contrary contained in this Section 9.1 the obligations of the
respective Guarantors hereunder in respect of the Borrower are expressly limited
to the Guaranteed Obligations.


(b) The Guarantors each agree that its obligations under this Agreement shall be
joint and several and irrevocable.  In the event that under applicable law
(notwithstanding the Guarantors' agreement regarding the joint and several and
irrevocable nature of its obligations hereunder) any Guarantor shall have the
right to revoke its guaranty under this Agreement, this Agreement shall continue
in full force and effect as to such Guarantor until a written revocation hereof
specifically referring hereto, signed by such Guarantor, is actually received by
the Administrative Agent, delivered as provided in Section 10.1 hereof.


-68-

--------------------------------------------------------------------------------





Any such revocation shall not affect the right of the Administrative Agent or
any other Beneficiary to enforce their respective rights under this Agreement
with respect to (i) any Guaranteed Obligation (including any Guaranteed
Obligation that is contingent or unmatured) which arose on or prior to the date
the aforementioned revocation was received by the Administrative Agent or
(ii) any other Guarantor.  If the Administrative Agent, or its permitted
assignees takes any action in reliance on this Agreement after any such
revocation by a Guarantor but prior to the receipt by the Administrative Agent
of said written notice, the rights of the Administrative Agent, any other
Beneficiary or such permitted assignee with respect thereto shall be the same as
if such revocation had not occurred.


(c) Notwithstanding any other provision hereof, the right of recovery against
each Guarantor under this Article 9 shall not exceed $1.00 less than the lowest
amount which would render such Guarantor's obligations under this Article 9 void
or voidable under applicable law, including, without limitation, fraudulent
conveyance law.


(d) In the event of the sale or other disposition in compliance with this
Agreement of all of the Capital Stock of a Subsidiary that is a Guarantor to any
Person that is not an Affiliate of the Borrower, or upon the Borrower's
satisfaction with respect to a Guarantor of the release requirements set forth
in Section 5.20, then, in each such event, such Guarantor's Guaranty of the
Guaranteed Obligations shall be terminated and such Guarantor shall be released
from its duties and obligations under this Agreement (including, without
limitation, Section 9.12) and under any Guarantor Supplement to which it is a
party, subject to the requirement that a Material Domestic Subsidiary must
become a Guarantor pursuant to Section 5.20.


SECTION 9.2     Enforcement.  The Administrative Agent and its permitted
assignees may proceed to enforce the obligations of the Guarantors under this
Agreement without first pursuing or exhausting any right or remedy which the
Administrative Agent or its permitted assignees may have against the Borrower,
any other Person or any collateral under the Credit Documents.


SECTION 9.3     Obligations Absolute.  To the extent permitted by law, the
applicable Guarantor will perform its obligations under this Agreement
regardless of any law now or hereafter in effect in any jurisdiction affecting
any of the terms of this Agreement or any document delivered in connection with
this Agreement or the rights of the Administrative Agent or its permitted
assignees with respect thereto.  The obligations of each Guarantor under this
Agreement shall be absolute and unconditional irrespective of:


(a) any lack of validity or enforceability or the discharge or disaffirmance (by
any Person, including a trustee in bankruptcy) of the Guaranteed Obligations,
the Loans, any Credit Document or any collateral or any document, or any other
agreement or instrument relating thereto;


(b) any exchange, release, discharge or non‑perfection of any collateral or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;


(c) any failure to obtain any authorization or approval from or other action by,
or to notify or file with, any Governmental Authority required in connection
with the performance of such obligations by the Borrower or any Guarantor; or


(d) any impossibility or impracticality of performance, illegality, force
majeure, any act of any government or any other circumstance which might
constitute a legal or equitable defense available to, or a discharge of, the
Borrower or any Guarantor, or any other circumstance, event or happening
whatsoever, whether foreseen or unforeseen and whether similar or dissimilar to
anything referred to above in this Section 9.3.


-69-

--------------------------------------------------------------------------------





Each Guarantor further agrees that its obligations under this Agreement shall
not be limited by any valuation or estimation made in connection with any
proceedings involving the Borrower or any Guarantor filed under the
U.S. Bankruptcy Code of 1978, as amended (the "Bankruptcy Code"), whether
pursuant to Section 502 of the Bankruptcy Code or any other Section thereof. 
Each Guarantor further agrees that the Administrative Agent shall be under no
obligation to marshal any assets in favor of or against or in payment of any or
all of the Guaranteed Obligations.  Each Guarantor further agrees that, to the
extent that a payment or payments are made by or on behalf of the Borrower to
the Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to the Borrower, the estate, trustee, receiver or
any other party relating to the Borrower, including, without limitation, any
Guarantor, under any bankruptcy law, state, or federal law, common law or
equitable cause then, to the extent of such payment or repayment, the Guaranteed
Obligations or part thereof which had been paid, reduced or satisfied by such
amount shall be reinstated and continued in full force and effect as of the date
such initial payment, reduction or satisfaction occurred.  The obligations of
any Guarantor under this Agreement shall not be discharged except by performance
as provided herein or as otherwise provided in Section 9.1(d).


SECTION 9.4     Waiver.  Each Guarantor hereby waives promptness, diligence,
notice of acceleration, notice of intent to accelerate, notice of acceptance and
any other notice with respect to any of the Guaranteed Obligations and any
Credit Document and any requirement that the Administrative Agent or its
permitted assignees exhaust any right or take any action against the Borrower,
any other Person or any collateral under the Credit Documents.


SECTION 9.5     Subrogation.  No Guarantor will exercise or assert any rights
which it may acquire by way of subrogation under this Agreement unless and until
all of the Guaranteed Obligations shall have been paid and performed in full. 
If any payment shall be made to any Guarantor on account of any subrogation
rights at any time when all of the Guaranteed Obligations shall not have been
paid and performed in full each and every amount so paid will be held in trust
for the benefit of the Beneficiaries and forthwith be paid to the appropriate
Beneficiary in accordance with this Agreement and the appropriate Credit
Document, to be credited and applied to the Guaranteed Obligations to the extent
then unsatisfied, in accordance with the terms of this Agreement or any document
delivered in connection with this Agreement, as the case may be.  In the event
(i) the Guarantors shall have satisfied any of the Guaranteed Obligations and
(ii) all of the Guaranteed Obligations shall have been paid and performed in
full, the Administrative Agent will, at the Guarantors' request and expense,
execute and deliver to the Guarantors appropriate documents, without recourse
and without representation or warranty of any kind, necessary to evidence or
confirm the transfer by way of subrogation to the Guarantors of the rights of
the Beneficiaries or any permitted assignee, as the case may be, with respect to
the Guaranteed Obligations to which the Guarantors shall have become entitled by
way of subrogation, and thereafter the Beneficiaries and their respective
permitted assignees shall have no responsibility to the Guarantors or any other
Person with respect thereof.


SECTION 9.6     Survival.  All covenants made by the Guarantors herein shall be
considered to have been relied upon by the Administrative Agent and the Banks
and shall survive regardless of any investigation made by the Administrative
Agent or any Bank or on the Administrative Agent's behalf.


SECTION 9.7     Guarantors' Consent to Assigns.  Each Bank may assign or
participate out all or any portion of its Commitment or the Loans in accordance
with Section 10.6 of this Agreement, and each Guarantor agrees to recognize any
such Assignee or participant as a successor and assignee of such Bank hereunder,
with all rights of such Bank hereunder.


SECTION 9.8     Continuing Agreement.  Article 9 under this Agreement is a
continuing agreement and shall remain in full force and effect until all of the
Borrower's Obligations have been satisfied in full.


-70-

--------------------------------------------------------------------------------





SECTION 9.9     Entire Agreement.  Each Guarantor acknowledges and agrees that
the guarantee delivered by it hereunder is delivered free of any conditions and
no representations have been made to any Guarantor affecting the liability of
such Guarantor under its guarantee hereunder.  Each Guarantor confirms and
agrees that the guarantee contained herein is in addition to and not in
substitution for any other guarantee held or which may hereafter be held by the
Administrative Agent or any Bank.  The rights, remedies and benefits in this
Article 9 are cumulative and not in substitution for or exclusive of any other
rights or remedies or benefits which the Administrative Agent or the Banks may
otherwise have.


SECTION 9.10     Application.  All monies received by the Administrative Agent
or the Banks under the guarantee contained in this Article 9 may be applied
against such part or parts of the Guaranteed Obligations as the Administrative
Agent and the Banks may see fit and they shall at all times and from time to
time have the right to change any appropriation of monies received by it or them
and to reapply the same against any other part or parts of the Guaranteed
Obligations as it or they may see fit, notwithstanding any previous application
howsoever made.


SECTION 9.11     Benefit to Guarantors.  The Borrower and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor.  Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.


SECTION 9.12     Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under this Article 9 in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.12 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.12, or
otherwise under this Article 9, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section 9.12 shall
remain in full force and effect until all Guaranteed Obligations (other than
contingent indemnification obligations) have been paid in full and all
Commitments have been terminated or such Qualified ECP Guarantor's Guaranty of
the Guaranteed Obligations has been terminated in accordance with Section
9.1(d).  Each Qualified ECP Guarantor intends that this Section 9.12 constitute,
and this Section 9.12 shall be deemed to constitute, a "keepwell, support, or
other agreement" for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


ARTICLE 10


MISCELLANEOUS


SECTION 10.1     Notices.


(a) Generally.  All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission or
similar writing) and shall be given to such party:  (i) in the case of a Credit
Party, at its address or facsimile number set forth on the signature pages
hereof, (ii) in the case of any Bank or the Administrative Agent, at its address
or facsimile number set forth on the applicable Administrative Questionnaire or
(iii) in the case of any party, at such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower.  Each such notice, request or other communication shall
be effective (A) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section 10.1 and confirmation of receipt is
received (except that, if not given during normal business hours for the
recipient, such notice shall be deemed to have been given at the opening of
business on the next Business Day), (B) if given by mail,


-71-

--------------------------------------------------------------------------------





72 hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (C) if given by any other means, when
delivered at the address specified in this Section; provided that notices to the
Administrative Agent under Article 2 or Article 8 shall not be effective until
received.


(b) Electronic Communications.  Notices and other communications to the Banks
and the Letter of Credit Issuer hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Bank or any Letter of Credit Issuer
pursuant to Article 2 unless such Bank, the Letter of Credit Issuer, as
applicable, and the Administrative Agent have agreed to receive notices under
any Section thereof by electronic communication and have agreed to the
procedures governing such communications.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c) Platform.  (i) The Borrower agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Letter of Credit Issuers and the other Banks by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the "Platform").


(ii) The Platform is provided "as is" and "as available."  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Affiliates (collectively, the
"Agent Parties") have any liability to the Borrower, any Bank or any other
Person for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Administrative
Agent's transmission of communications through the Platform.  "Communications"
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower provides to the Administrative Agent pursuant
to this Agreement or the transactions contemplated therein which is distributed
to the Administrative Agent, any Bank or any Letter of Credit Issuer by means of
electronic communications pursuant to this Section, including through the
Platform.


SECTION 10.2     No Waivers.  No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of


-72-

--------------------------------------------------------------------------------





any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.


SECTION 10.3     Expenses; Indemnification.  (a) The Borrower shall pay (i) all
reasonable out‑of‑pocket expenses of the Administrative Agent, including fees
and disbursements of counsel for the Administrative Agent in connection with the
preparation and administration of this Agreement and the other Credit Documents,
any waiver or consent hereunder or any amendment hereof or any Default or
alleged Default hereunder and (ii) if an Event of Default occurs, all
out‑of‑pocket expenses incurred by the Administrative Agent and each Bank,
including (without duplication) the fees and disbursements of outside counsel
and the allocated cost of inside counsel, in connection with such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom.


(b) The Borrower agrees to indemnify the Administrative Agent and each Bank,
their respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an "Indemnitee") and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) brought or threatened
relating to or arising out of this Agreement or any actual or proposed use of
proceeds of Loans hereunder, whether brought by a third party or by any Credit
Party, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNIFIED
PARTY; provided, that no Indemnitee shall have the right to be indemnified
hereunder for (i) such Indemnitee's own gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final non-appealable
judgment or (ii) for any loss (A) resulting from any dispute solely among the
Indemnitees (other than any claims (1) against an Indemnitee in its capacity as
or in fulfilling its role as an agent or arranger or any similar role under this
Agreement or any other Credit Document or (2) arising out of any act or omission
of the Borrower or any Subsidiary of the Borrower or any of their respective
Affiliates) or (B) resulting from a claim brought by the Borrower or any other
Credit Party against an Indemnitee for a breach in bad faith of such
Indemnitee's obligations hereunder or under any other Credit Document as
determined by a court of competent jurisdiction in a final non-appealable
judgment.


(c) Each Credit Party agrees not to assert any claim for special, indirect,
consequential or punitive damages against any Indemnitee, and the Banks agree
not to assert any such claim against any Credit Party, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of any Loan or Letter of Credit; provided that nothing contained in
this sentence will limit any Credit Party's indemnification or reimbursement
obligations to the extent such indirect, special, punitive or consequential
damages are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification or reimbursement hereunder.


SECTION 10.4     Sharing of Set‑Offs.


(a) If an Event of Default shall have occurred and be continuing, each Bank and
each Letter of Credit Issuer is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency), but excluding payroll, escrow, trust and other special purpose
accounts, in each case whether such setoff is based on common law rights,
contractual rights, or statutory rights, at any time owing, by such Bank or such
Letter of Credit Issuer, to or for the credit or the account of the Borrower or
any other Credit Party against any and all of the obligations of the Borrower or
such Credit Party now or hereafter existing under this


-73-

--------------------------------------------------------------------------------





Agreement or any other Credit Document to such Bank or such Letter of Credit
Issuer, irrespective of whether or not such Bank or Letter of Credit Issuer
shall have made any demand under this Agreement or any other Credit Document and
although such obligations of the Borrower or such Credit Party may be owed to a
branch or office of such Bank or such Letter of Credit Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Bank shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Bank from its other funds and deemed held in trust
for the benefit of the Administrative Agent, the Letter of Credit Issuers, and
the Banks, and (y) the Defaulting Bank shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Bank as to which it exercised such right of setoff. The
rights of each Bank and each Letter of Credit Issuer under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Bank or such Letter of Credit Issuer may have. Each Bank and Letter of
Credit Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.


(b) Each Bank agrees that if it shall, by exercising any right of set‑off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest due with respect to any Loan, Unpaid Drawing or
Note held by it which is greater than the proportion received by any other Bank
in respect of the aggregate amount of principal and interest due with respect to
any Loan, Unpaid Drawing or Note held by such other Bank, the Bank receiving
such proportionately greater payment shall purchase such participations in the
Loan, Unpaid Drawing or Notes, as applicable, held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loan, Unpaid Drawing or Notes held by
the Banks shall be shared by the Banks in accordance with their applicable
Percentages; provided, that nothing in this Section 10.4(b) shall impair the
right of any Bank to exercise any right of set‑off or counterclaim it may have
and to apply the amount subject to such exercise to the payment of indebtedness
of the Borrower other than its indebtedness hereunder.  Each Borrower agrees, to
the fullest extent it may effectively do so under applicable law, that any
holder of a participation in a Loan, Unpaid Drawing or Note, whether or not
acquired pursuant to the foregoing arrangements, may exercise rights of set‑off
or counterclaim and other rights with respect to such participation as fully as
if such holder of a participation were a direct creditor of the Borrower in the
amount of such participation.


SECTION 10.5     Amendment or Waiver, etc.  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Banks (or by the Administrative Agent with the consent of the Required
Banks) and delivered to the Administrative Agent; provided that no such change,
waiver, discharge or termination shall, (a) without the consent of each affected
Bank, extend any scheduled maturity of any Loan, Unpaid Drawing or Note, or
reduce the rate of interest or fees or extend the time of payment of principal,
interest or fees, or reduce the principal amount thereof (except to the extent
repaid in cash) (provided that any amendment or modification to the financial
definitions in this Agreement or to Section 2.14 or pursuant to Section 1.2
shall not constitute a reduction in the rate of interest or any fees for
purposes of this clause (a)) or (b) without the consent of each Bank (i) release
a Guarantor from its Guaranty of the Obligations of the Borrower (except in
connection with the sale of a Subsidiary which is a Guarantor in accordance with
the terms of this Agreement or as otherwise provided in Section 5.20),
(ii) amend, modify or waive any provision of this Section 10.5, (iii) reduce the
percentage specified in the definition of Required Banks (it being understood
that, (A) with the consent of the Required Banks, additional extensions of
credit pursuant to this Agreement may be included in the determination of the
Required Banks on substantially the same basis as the extensions of Commitments
are included on the Effective Date and (B) pursuant to Section 2.16, additional


-74-

--------------------------------------------------------------------------------





Loans may be made), (iv) amend or modify any provision of Section 10.6 to add
any additional consent requirements necessary to effect any assignment or
participation thereunder,  (v) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, or
(vi) amend any Section which would alter the pro rata sharing of payments
required thereby; provided, further, that no such change, waiver, discharge or
termination shall (1) without the consent of each Letter of Credit Issuer amend,
modify or waive any provision of Article 2A or alter its rights or obligations
with respect to Letters of Credit, (2) without the consent of the Swing Lender
amend, modify or waive any provision of Section 2.1(c) through (g) or alter its
rights or obligations with respect to Swing Loans, (3) increase the Commitments
of any Bank over the amount thereof then in effect without the consent of such
Bank (it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or of a mandatory reduction in the Total Revolving Credit
Commitments shall not constitute an increase of the Commitment of any Bank, and
that an increase in the available portion of any Revolving Credit Commitment of
any Bank shall not constitute an increase of the Revolving Credit Commitment of
such Bank), (4) without the consent of the Administrative Agent, amend, modify
or waive any provision of Article 7 or any other provision as the same relates
to the rights or obligations of the Administrative Agent, or (5) without the
consent of the CAD Fronting Bank, amend, modify or waive any provision of
Section 2.1 or any other provision as the same relates to the rights or
obligations of the CAD Fronting Bank.


If any Bank does not consent to a proposed amendment, waiver, consent or release
with respect to any Credit Document that requires the consent of each Bank and
that has been approved by the Required Banks, the Borrower may replace such
Non-Consenting Bank in accordance with Section 8.7; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).


Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (A)(x) none of the Revolving Credit Commitment of such Defaulting
Bank, the scheduled maturity of any Loan, Unpaid Drawing or Note of such
Defaulting Bank or the time of payment of principal, interest or fees thereon
may be increased or extended, and (y) neither the rate of interest or fees nor
the principal amount of any Loan, Unpaid Drawing or Note of such Defaulting Bank
may be reduced, in each case without the consent of such Defaulting Bank, and
(B) any amendment, waiver, or consent hereunder that requires the consent of all
Banks or each affected Bank that by its terms disproportionately and adversely
affects any such Defaulting Bank relative to other affected Banks shall require
the consent of such Defaulting Bank.


Notwithstanding anything to the contrary in this Agreement, (i) Incremental
Amendments may be effected in accordance with Section 2.16 without the consent
of any Person other than as specified in Section 2.16, (ii) amendments
contemplated by Section 2.18 may be effected in accordance with Section 2.18
without the consent of any Person other than as specified in Section 2.18, and
(iii) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Banks providing the relevant
Replacement Term Loans (as defined below) to permit the refinancing of
outstanding Term Loans ("Refinanced Term Loans") with a replacement term loan
tranche hereunder ("Replacement Term Loans"); provided that, with respect to
this clause (iii), (a) the aggregate principal amount of such Replacement Term
Loans shall not exceed the aggregate principal amount of such Refinanced Term
Loans plus accrued interest, fees and expenses related thereto, (b) neither the
Base Rate Margin nor the Euro-Dollar Margin for such Replacement Term Loans
shall be higher than the respective Base Rate Margin or the Euro-Dollar Margin
for such Refinanced Term Loans, (c) the weighted average life to maturity of
such Replacement Term Loans shall not be shorter than the weighted average life
to maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Term Loans) and (d)
all other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the


-75-

--------------------------------------------------------------------------------





Banks providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.


SECTION 10.6     Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither the Borrower nor any
Guarantor may assign or otherwise transfer any of their respective rights under
this Agreement without the prior written consent of all Banks.


(b) Any Bank may at any time grant to one or more banks or other institutions
(each a "Participant") participating interests in its Commitments or any or all
of its Loans.  In the event of any such grant by a Bank of a participating
interest to a Participant, whether or not upon notice to the Borrower and the
Administrative Agent, such Bank shall remain responsible for the performance of
its obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank's rights and obligations under this Agreement.  Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder, including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement except
to the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post‑default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant's participation over the amount thereof then in
effect (it being understood that a waiver of any Default or of a mandatory
reduction in the Total Revolving Credit Commitment shall not constitute a change
in the terms of such participation, and that an increase in any Commitment or
Loan shall be permitted without the consent of any participant if the
participant's participation is not increased as a result thereof) or
(ii) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement.  In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant's rights against such Bank in respect of
such participation to be those set forth in the agreement executed by such Bank
in favor of the participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Bank had not sold such
participation.  The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of
Article 8 with respect to its participating interest.  Each Bank that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Credit
Documents (the "Participant Register"); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.  An assignment or other transfer which is not permitted by
Section 10.6(c) or (d) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this Section 10.6(b).


(c) Any Bank may (A) assign all or a portion of its Term Loans, Revolving Credit
Commitments and related outstanding Obligations hereunder to (i) its parent
company and/or any affiliate


-76-

--------------------------------------------------------------------------------





of such Bank which is at least 50% owned by such Bank or its parent company,
(ii) to one or more Banks or (iii) in the case of a then existing Bank that is a
fund that invests in bank loans, any other fund that invests in bank loans and
is managed or advised by the same investment advisor of such Bank or by an
Affiliate of such investment advisor or (B) assign all, or, if less than all, a
portion equal to at least U.S. $5,000,000 in the aggregate for the assigning
Bank, of such Term Loans, Revolving Credit Commitments and related outstanding
Obligations hereunder to one or more Eligible Transferees, each of which
assignees shall become a party to this Agreement as a Bank by execution of an
Assignment and Assumption Agreement, provided that:


(i) at such time Schedule I shall be deemed modified to reflect the Revolving
Credit Commitments of such new Bank and of the existing Banks,


(ii) upon the surrender of the relevant Notes by the assigning Bank (or, upon
such assigning Bank's indemnifying the Borrower for any lost Note pursuant to a
customary indemnification agreement) new Notes will be issued, at the Borrower's
expense, to such new Bank and to the assigning Bank upon the request of such new
Bank or assigning Bank, such new Notes to be in conformity with the requirements
of Section 2.4 (with appropriate modifications) to the extent needed to reflect
the revised Term Loans or Revolving Credit Commitments,


(iii) the consent of the Administrative Agent, each Letter of Credit Issuer and
the Swing Lender shall be required in connection with any assignment to an
Eligible Transferee pursuant to clause (B) above (which consent shall not be
unreasonably withheld or delayed and, in the case of a Letter of Credit Issuer
or Swing Lender shall only be required in connection with an assignment relating
to the Revolving Credit),


(iv) so long as no Default or Event of Default exists, the consent of the
Borrower shall be required in connection with any assignment to an Eligible
Transferee pursuant to clause (B) above (which consent shall not be unreasonably
withheld or delayed; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof),


(v) the Administrative Agent shall receive at the time of each such assignment,
from the assigning or assignee Bank, the payment of a non‑refundable assignment
fee of U.S. $3,500, which fee shall not be subject to reimbursement from the
Borrower unless such assignment shall be at the request of the Borrower to
replace the assigning Bank, and


(vi) no such transfer or assignment will be effective until recorded by the
Administrative Agent, which recordation shall be promptly made.


To the extent of any assignment pursuant to this Section 10.6(c), the assigning
Bank shall be relieved of its obligations hereunder with respect to its assigned
Revolving Credit Commitments.  At the time of each assignment pursuant to this
Section 10.6(c) to a Person which is not already a Bank hereunder and which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for Federal income tax purposes, the respective assignee Bank shall,
to the extent legally entitled to do so, provide to the Borrower the appropriate
Internal Revenue Service forms described in Section 8.4(d) and Section 8.4(g).


-77-

--------------------------------------------------------------------------------





(d) Any Bank may at any time pledge or assign all or any portion of its rights
under this Agreement and its Note, if any, to a Federal Reserve Bank or other
central bank.  No such assignment shall release the transferor Bank from its
obligations hereunder.


(e) Notwithstanding anything to the contrary contained herein, any Bank (a
"Granting Bank") may grant to a special purpose funding vehicle (an "SPC"),
identified as such in writing from time to time by the Granting Bank to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Bank would otherwise be obligated to
make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Bank shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Bank to the same extent, and as if, such
Loan were made by such Granting Bank.  Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Bank).  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof relating to claims, if any, under
this Agreement.  In addition, notwithstanding anything to the contrary contained
in this Section 10.6(e), any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Bank or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non‑public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.  This Section
10.6(e) may not be amended without the written consent of the SPC.


(f) No assignee, Participant or other transferee of any Bank's rights shall be
entitled to receive any greater payment under Section 8.3 or 8.4 than such Bank
would have been entitled to receive with respect to the rights transferred,
unless such transfer is made (i) with the Borrower's prior written consent or
(ii) by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank
to designate a different Applicable Lending Office under certain circumstances
or (iii) at a time when the circumstances giving rise to such greater payment
did not exist.


(g) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Payment Office a copy of each assignment
agreement delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitments of, and principal amounts of the
Loans owing to, each Bank pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Banks may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Bank, at any reasonable time and from time to time upon reasonable prior
notice.


(h) No participation or assignment pursuant to this Section 10.6 shall be made
to the Borrower or any of its Affiliates or Subsidiaries.


(i) Notwithstanding anything to the contrary herein, if at any time the Swing
Lender, CAD Fronting Bank or a Letter of Credit Issuer assigns all of its
Revolving Credit Commitments and Revolving


-78-

--------------------------------------------------------------------------------





Loans pursuant to Section 10.6(c) above, the Swing Lender, CAD Fronting Bank or
such Letter of Credit Issuer may terminate the outstanding Swing Loans, CAD
Fronted Loans or Letter of Credit Commitment, as applicable.  In such event, the
Borrower shall be entitled to appoint another Non-Defaulting Bank to act as the
successor Swing Lender, CAD Fronting Bank or Letter of Credit Issuer hereunder
(with such Bank's consent); provided, however, that the failure of the Borrower
to appoint a successor shall not affect the resignation of the Swing Lender, CAD
Fronting Bank or Letter of Credit Issuer.  If the Swing Lender terminates the
outstanding Swing Loans, or CAD Fronting  Bank terminates the outstanding CAD
Fronted Loans or a Letter of Credit Issuer assigns all of its Revolving Credit
Commitment, it shall retain all of the rights of the Swing Lender, CAD Fronting
Bank and Letter of Credit Issuer, as applicable, provided hereunder with respect
to Swing Loans and CAD Fronted Loans made by it or Letters of Credit issued by
it and outstanding as of the effective date of such termination or assignment,
including the right to require Banks to make Revolving Loans or fund
participations in outstanding Swing Loans or to require the CAD Non‑Funding
Banks to fund the outstanding CAD Fronted Loans pursuant to Section 2.1 and
outstanding Letters of Credit pursuant to Article 2A.


SECTION 10.7     Collateral.  Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
"margin stock" (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.


SECTION 10.8     Governing Law; Submission to Jurisdiction.  (a) THIS AGREEMENT
AND EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.  The Borrower and Guarantors hereby submit to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York, the Supreme Court of the State of New York, and any
appellate court from any thereof for purposes of all legal proceedings arising
out of or relating to this Agreement or the transactions contemplated hereby. 
The Borrower and Guarantors irrevocably waive, to the fullest extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum. 
Each of the parties hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


(b)            (i)                  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due to a Bank in any currency
(the "Original Currency") into another currency (the "Other Currency"), the
parties agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures, such Bank could purchase the Original Currency with the Other
Currency on the Business Day preceding the day on which final judgment is given
or, if permitted by applicable law, on the day on which the judgment is paid or
satisfied.


(ii) The obligations of the Borrower in respect of any sum due in the Original
Currency from it to the Banks under any of the Credit Documents shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by the Banks of any sum
adjudged to be so due in the Other Currency, the Banks may, in accordance with
normal banking procedures, purchase the Original Currency with such Other
Currency.  If the amount of the Original Currency so purchased is less than the
sum originally due to the Banks in the Original Currency, the Borrower agrees,
as a separate obligation and notwithstanding the judgment, to indemnify the
Banks against any loss, and, if the amount of the Original Currency so purchased
exceeds the sum originally due to the Banks in the Original Currency, the Banks
shall remit such excess to the Borrower.


-79-

--------------------------------------------------------------------------------





SECTION 10.9     Counterparts; Integration; Effectiveness; Survival; Electronic
Execution.


(a) This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.  This Agreement shall become effective upon receipt by the
Administrative Agent of counterparts hereof signed by each of the parties hereto
and each of the other conditions specified in Section 3.1 have been satisfied. 
Delivery of an executed counterpart to this Agreement or any other Credit
Document by facsimile transmission or by electronic mail in pdf format shall be
as effective as delivery of a manually executed counterpart hereof.  The
provisions of Sections 2.13, 2A.6, 8.3, 8.4, 8.6 and 10.3 and Article 7 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the payment in full of the Obligations,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.


(b) The words "execution," "signed," "signature," and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


SECTION 10.10     Waiver of Jury Trial.  Each of the Borrower, the Agent and the
Banks hereby irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.


SECTION 10.11     Limitation on Interest.  It is the intention of the parties
hereto to comply with all applicable usury laws, whether now existing or
hereafter enacted.  Accordingly, notwithstanding any provision to the contrary
in this Agreement, the other Credit Documents or any other document evidencing,
securing, guaranteeing or otherwise pertaining to indebtedness of the Borrower
to the Banks, in no contingency or event whatsoever, whether by acceleration of
the maturity of indebtedness of the Borrower to the Banks or otherwise, shall
the interest contracted for, charged or received by any Bank exceed the maximum
amount permissible under applicable law.  If from any circumstances whatsoever
fulfillment of any provisions of this Agreement, the other Credit Documents or
any other document evidencing, securing, guaranteeing or otherwise pertaining to
indebtedness of the Borrower to the Banks, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstances any
Bank shall ever receive anything of value as interest or deemed interest by
applicable law under this Agreement, the other Credit Documents or any other
document evidencing, securing, guaranteeing or otherwise pertaining to
indebtedness of the Borrower to the Banks or otherwise an amount that would
exceed the highest lawful amount, such amount that would be excessive interest
shall be applied to the reduction of the principal amount owing in connection
with this Agreement or on account of any other indebtedness of the Borrower to
the Banks, and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal owing in connection with this Agreement
and such other indebtedness, such excess shall be refunded to the Borrower.  In
determining whether or not the interest paid or payable with respect to
indebtedness of the Borrower to the Banks, under any specific contingency,
exceeds the maximum nonusurious rate permitted under applicable law, the
Borrower and the Banks shall, to the maximum extent permitted by applicable law,
(a) characterize any non‑principal payment as an expense, fee or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof,
(c) amortize, prorate, allocate and spread the total amount of interest


-80-

--------------------------------------------------------------------------------





throughout the full term of such indebtedness so that the actual rate of
interest on account of such indebtedness does not exceed the maximum amount
permitted by applicable law, and/or (d) allocate interest between portions of
such indebtedness, to the end that no such portion shall bear interest at a rate
greater than that permitted by law.  Notwithstanding the foregoing, if for any
period of time interest on any of the Borrower's Obligations is calculated at
the maximum rate permissible under applicable law rather than the applicable
rate under this Agreement, and thereafter such applicable rate becomes less than
the maximum rate permissible under applicable law, the rate of interest payable
on the Borrower's Obligations shall remain at the maximum rate permissible under
applicable law until the Banks have received the amount of interest which such
Banks would have received during such period on the Borrower's Obligations had
the rate of interest not been limited to the maximum rate permissible under
applicable law during such period.  The terms and provisions of this paragraph
shall control and supersede every other conflicting provision of this Agreement
and the other Credit Documents.


SECTION 10.12     Currency Equivalent Generally.  For the purposes of making
valuations or computations under this Agreement (but not for the purposes of the
preparation of any financial statements delivered pursuant hereto), and in
particular, without limitation, for purposes of valuations or computations under
Sections 2.14, 5.7, 5.9(g), 5.9(m), 5.11, 5.12, 5.14, 5.18 and 6.1(j), unless
expressly provided otherwise, where a reference is made to a U.S. Dollar amount,
in order to determine the amount of Canadian Dollars or other currency to be
considered as the amount in U.S. Dollars, such amount of Canadian Dollars or
other currency shall be the U.S. Dollar Equivalent of such amount. 
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 5.9 and 5.14, with respect to any amount of Debt or obligations secured
by Liens in a currency other than Dollars, no breach of any basket contained in
such sections shall be deemed to have occurred solely as a result of changes in
rates of exchange occurring after the time such Debt or Lien is incurred, or, in
the case of Debt incurred pursuant to a commitment, after the time such
commitment became a binding (subject to customary conditions) commitment;
provided that for the avoidance of doubt, the foregoing provisions of this
Section 10.12 shall otherwise apply to such Sections, including with respect to
determining whether any Debt or Lien may be incurred at any time under such
Sections.


SECTION 10.13     No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower and each other Credit Party acknowledges and agrees and
acknowledges its Affiliates' understanding that (i) the services regarding this
Agreement provided by the Administrative Agent and/or the Banks are arm's-length
commercial transactions between the Borrower, each other Credit Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Banks, on the other hand, (ii) each of the Administrative Agent and the Banks is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Credit Party or any
of their respective Affiliates, or any other Person, and (iii) neither the
Administrative Agent nor any Bank has any obligation to the Borrower, any other
Credit Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents.


SECTION 10.14     Patriot Act.  The Administrative Agent and each Bank that is
subject to the requirements of the Patriot Act hereby notifies each Credit Party
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify, and record information that identifies such Credit Party, which
information includes the name and address of such Credit Party and other
information that will allow the Administrative Agent or such Bank, as
applicable, to identify such Credit Party in accordance with the Patriot Act.


-81-

--------------------------------------------------------------------------------





SECTION 10.15     Confidentiality.  Each of the Administrative Agent, the Banks
and the Letter of Credit Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors, insurers and credit risk support
providers, to the extent any such Person has a need to know such Information (it
being understood that the Persons to whom such disclosure is made will first be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any suit, action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.15, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section 10.15 or (B) becomes available to the Administrative Agent, any
Bank or the Letter of Credit Issuer on a non‑confidential basis from a source
other than the Borrower or any Subsidiary or any of their directors, officers,
employees or agents, including accountants, legal counsel and other advisors,
(i) to rating agencies if requested or required by such agencies in connection
with a rating relating to the Loans or Commitments hereunder, or (j) to entities
which compile and publish information about the syndicated loan market, provided
that only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this Section 10.15(j).  For
purposes of this Section, "Information" means all information received from the
Borrower or any of the Subsidiaries or from any other Person on behalf of the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses including any information obtained pursuant to the
inspection rights contained in Section 5.6, other than any such information that
is available to the Administrative Agent, any Bank or the Letter of Credit
Issuer on a non‑confidential basis prior to disclosure by the Borrower or any of
its Subsidiaries or from any other Person on behalf of the Borrower or any of
the Subsidiaries.


SECTION 10.16     Amendment and Restatement; No Novation.  This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Effective Date.  The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Banks or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement.  On the Effective Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Effective Date, reflect the respective Commitments of the Banks
hereunder.


SECTION 10.17     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


-82-

--------------------------------------------------------------------------------





(b) the effects of any Bail-in Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[SIGNATURE PAGES TO FOLLOW]


-83-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




ALLIANCE DATA SYSTEMS CORPORATION,
as Borrower


By:  /s/ J. Jeffrey Chesnut
Name:  J. Jeffrey Chesnut
Title:    Senior Vice President and Treasurer


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   Treasurer
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3932


With a copy to:


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   General Counsel
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3900






ADS ALLIANCE DATA SYSTEMS, INC., as a
Guarantor


By:  /s/ J. Jeffrey Chesnut
Name:  J. Jeffrey Chesnut
Title:    Senior Vice President and Treasurer


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   Treasurer
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3932


With a copy to:


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   General Counsel
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3900
Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------







ADS FOREIGN HOLDINGS, INC., as a Guarantor


By:  /s/ J. Jeffrey Chesnut
Name:  J. Jeffrey Chesnut
Title:  Treasurer


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   Treasurer
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3932


With a copy to:


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   General Counsel
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3900






ALLIANCE DATA FOREIGN HOLDINGS, INC., as
a Guarantor


By:  /s/ J. Jeffrey Chesnut
Name:  J. Jeffrey Chesnut
Title:  Treasurer


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   Treasurer
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3932


With a copy to:


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   General Counsel
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3900


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





ASPEN MARKETING SERVICES, LLC, as a
Guarantor


By:  /s/ Jeffrey L. Fair
Name:  Jeffrey L. Fair
Title:  Vice President, Tax


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   Treasurer
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3932


With a copy to:


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   General Counsel
Telephone:  (214) 494-3000
Facsimile:    (214) 494-3900






COMENITY LLC,
as a Guarantor


By:  /s/ Jeffrey L. Fair
Name:  Jeffrey L. Fair
Title:  Vice President, Tax


Address:     7500 Dallas Parkway
                     Suite 700
                     Plano, TX  75024
Attention:   Treasurer
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3932


With a copy to:


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   General Counsel
Telephone:  (214) 494-3000
Facsimile:    (214) 494-3900
Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





COMENITY SERVICING LLC, as a Guarantor


By:  /s/ Jeffrey L. Fair
Name:  Jeffrey L. Fair
Title:  Vice President, Tax


Address:     7500 Dallas Parkway
                     Suite 700
                     Plano, TX  75024
Attention:   Treasurer
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3932


With a copy to:


Address:     7500 Dallas Parkway
                     Suite 700
                     Plano, TX  75024
Attention:   General Counsel
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3900






EPSILON DATA MANAGEMENT, LLC,
as a Guarantor


By:  /s/ J. Jeffrey Chesnut
Name:  J. Jeffrey Chesnut
Title:  Vice President and Assistant Treasurer


Address:     7500 Dallas Parkway
                     Suite 700
                     Plano, TX  75024
Attention:   Treasurer
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3932


With a copy to:


Address:     7500 Dallas Parkway
                     Suite 700
                     Plano, TX  75024
Attention:   General Counsel
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3900


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





CONVERSANT LLC, as a Guarantor


By:  /s/ J. Jeffrey Chesnut
Name:  J. Jeffrey Chesnut
Title:  Vice President and Assistant Treasurer


Address:     7500 Dallas Parkway
                      Suite 700
                     Plano, TX  75024
Attention:   Treasurer
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3932


With a copy to:


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   General Counsel
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3900






COMMISSION JUNCTION LLC, as a Guarantor


By:  /s/ J. Jeffrey Chesnut
Name:  J. Jeffrey Chesnut
Title:  Vice President and Assistant Treasurer


Address:     7500 Dallas Parkway
                      Suite 700
                      Plano, TX  75024
Attention:   Treasurer
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3932


With a copy to:


Address:     7500 Dallas Parkway
                     Suite 700
                     Plano, TX  75024
Attention:   General Counsel
Telephone:  (214) 494-3000
Facsimile:     (214) 494-3900


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Letter of Credit Issuer, CAD
Fronting Bank, Swing Lender and a Bank


By /s/ S. Michael St. Geme
Name: S. Michael St. Geme
Title: Managing Director
Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.


By /s/ Vikas Singh
Name: Vikas Singh
Title: Director


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By /s/ Lillian Kim
Name: Lillian Kim
Title: Director


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.


By /s/ Christine Lathrop
Name: Christine Lathrop
Title: Vice President


By /s/ Maria Hornak
Name: Maria Hornak
Title: Vice President


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



MIZUHO BANK LTD.


By /s/ Dan Guevara
Name: Dan Guevara
Title: Authorized Signatory


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



SUNTRUST BANK


By /s/ Justin Lien
Name: Justin Lien
Title: Director


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



BNP PARIBAS


By /s/ Brendan Heneghan
Name: Brendan Heneghan
Title: Director


By /s/ Ade Adedeji
Name: Ade Adedeji
Title: Vice President




Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



FIFTH THIRD BANK


By /s/ Matthew Lewis
Name: Matthew Lewis
Title: Vice President


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



ROYAL BANK OF CANADA


By /s/ Kamran Khan
Name: Kamran Khan
Title: Authorized Signatory


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING CORPORATION


By /s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA


By /s/ Kevin Chan
Name: Kevin Chan
Title: Director


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH


By /s/ Gordon Eadon
Name: Gordon Eadon
Title: Authorized Signatory


By /s/ Melissa Brown
Name: Melissa Brown
Title: Authorized Signatory


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



CITIBANK, N.A.


By /s/ Ciaran Small
Name: Ciaran Small
Title: Vice President


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



CITIZENS BANK, NATIONAL ASSOCIATION


By /s/ Doug Barnell
Name: Doug Barnell
Title: Authorized Signatory


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



COMPASS BANK D/B/A BBVA COMPASS


By /s/ Raj Nambian
Name: Raj Nambian
Title: Sr. Vice President


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



KEY BANK NATIONAL ASSOCIATION


By /s/ Geoff Smith
Name: Geoff Smith
Title: Senior Vice President


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



REGIONS BANK


By /s/ Kyle Husted
Name: Kyle Husted
Title: Vice President


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION


By /s/ Allison Burgun
Name: Allison Burgun
Title: Vice President


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH


By /s/ Peter Cucchiara
Name: Peter Cucchiara
Title: Vice President


By /s/ Marcus Tarkington
Name: Marcus Tarkington
Title: Director


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



MORGAN STANLEY SENIOR FUNDING, INC.


By /s/ Michael King
Name: Michael King
Title: Vice President


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



THE NORTHERN TRUST COMPANY


By /s/ Wicks Barkhausen
Name: Wicks Barkhausen
Title: Vice President


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



THE HUNTINGTON NATIONAL BANK


By /s/ Peter M. Kakoules
Name: Peter M. Kakoules
Title: Vice President


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



CADENCE BANK, N.A.


By /s/ Melinda N. Jackson
Name: Melinda N. Jackson
Title: Executive Vice President


Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



FIRST NATIONAL BANK OF OMAHA


By /s/ Nathan Johns
Name: Nathan Johns
Title: Vice President




Alliance Data Systems Corporation
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





APPENDIX I


PRICING SCHEDULE


"Euro Dollar Margin" means, (i) for any day during the period from the Effective
Date to but excluding the first due date (the "First Due Date") of the
compliance certificate and financial statements required pursuant to Section
5.1(a) or (b) (each such date, a "Due Date"), 2.00% per annum and (ii)
thereafter, from and after each Due Date to but excluding the next succeeding
Due Date, the applicable percentage per annum set forth below in the appropriate
row under the column corresponding to the Borrower's Total Leverage Ratio as
calculated for the last day of the fiscal quarter of the Borrower ended
immediately prior to such Due Date; provided that at all times during which
financial statements have not been delivered when required pursuant to Section
5.1(a) or (b), as the case may be, the Euro Dollar Margin shall be as set forth
below under the column heading "Level IV."


"Base Rate Margin" means (i) for any day during the period from the Effective
Date through but excluding the First Due Date, 1.00% per annum and (ii)
thereafter, from and after each Due Date to but excluding the next succeeding
Due Date, the applicable percentage per annum set forth below in the appropriate
row under the column corresponding to the Borrower's Total Leverage Ratio as
calculated for the last day of the fiscal quarter of the Borrower ended
immediately prior to such Due Date; provided that at all times during which
financial statements have not been delivered when required pursuant to
Section 5.1(a) or (b), as the case may be, the Base Rate Margin shall be as set
forth below under the column heading "Level IV."


"Canadian Base Rate Margin" means (i) for any day during the period from the
Effective Date through but excluding the First Due Date, 1.00% per annum and
(ii) thereafter, from and after each Due Date to but excluding the next
succeeding Due Date, the applicable percentage per annum set forth below in the
appropriate row under the column corresponding to the Borrower's Total Leverage
Ratio as calculated for the last day of the fiscal quarter of the Borrower ended
immediately prior to such Due Date; provided that at all times during which
financial statements have not been delivered when required pursuant to
Section 5.1(a) or (b), as the case may be, the Canadian Base Rate Margin shall
be as set forth below under the column heading "Level IV."


"Applicable Commitment Fee Percentage" means, (i) for any day during the period
from the Effective Date through but excluding the First Due Date, 0.350% per
annum and (ii) thereafter, from and after each Due Date to but excluding the
next succeeding Due Date, the applicable percentage per annum set forth below in
the appropriate row under the column corresponding to the Borrower's Total
Leverage Ratio as calculated for the last day of the fiscal quarter of the
Borrower ended immediately prior to such Due Date; provided that at all times
during which financial statements have not been delivered when required pursuant
to Section 5.1(a) or (b), as the case may be, the Applicable Commitment Fee
Percentage shall be as set forth below under the column heading "Level IV."
Appendix I - 1

--------------------------------------------------------------------------------







STATUS
LEVEL I
LEVEL II
LEVEL III
LEVEL IV
Total Leverage Ratio
<1.00
≥1.00<1.50
≥1.50 < 2.50
≥2.50
Euro‑Dollar Margin
1.25%
1.50%
1.75%
2.00%
Base Rate Margin and Canadian Base Rate Margin
0.25%
0.50%
0.75%
1.00%
Applicable Commitment Fee Percentage
0.250%
0.275%
0.300%
0.350%



Appendix I - 2
 
 

--------------------------------------------------------------------------------